Exhibit 10.13


This FIRST AMENDMENT TO CREDIT AGREEMENT, dated as of November 13, 2019 (as
amended, restated, supplemented or otherwise modified from time to time, this
“Amendment”), is by and among COREPOINT OPERATING PARTNERSHIP L.P., a Delaware
limited partnership (“Holdings”), COREPOINT BORROWER L.L.C., a Delaware limited
liability company (the “Borrower”), the Lenders party hereto, and JPMORGAN CHASE
BANK, N.A., as administrative agent under the Credit Agreement referred to below
(in such capacity, the “Administrative Agent”).
RECITALS:
WHEREAS, reference is made to that certain Credit Agreement, dated as of May 30,
2018 (as amended, restated, supplemented or otherwise modified from time to time
the “Credit Agreement” and as amended by this Amendment, the “Amended Credit
Agreement”; capitalized terms used herein without definition are used as defined
in the Amended Credit Agreement), by and among Holdings, the Borrower, the
Administrative Agent, and the other financial institutions from time to time
party thereto, as Lenders;
WHEREAS, the Borrower has requested certain amendments to the Credit Agreement;
and
WHEREAS, each of the Lenders party to the Credit Agreement has agreed to amend
the Credit Agreement on the terms and conditions set forth herein.
AGREEMENT:
NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree as follows:
I.    Amendments.     Effective as of the First Amendment Effective Date (as
defined herein), the Credit Agreement is hereby amended to delete the stricken
text (indicated textually in the same manner as the following example: stricken
text) and to add the double-underlined text (indicated textually in the same
manner as the following example: double-underlined text) as set forth in the
Amended Credit Agreement attached as Exhibit A hereto.
II.    Representations and Warranties. Each of Holdings and the Borrower hereby
jointly and severally represent and warrant to the Administrative Agent and each
Lender that, as of the First Amendment Effective Date:
A.    Each Group Member is duly organized, validly existing and in good standing
(to the extent such concept is applicable in the relevant jurisdiction) under
the laws of the jurisdiction of its organization except (other than with respect
to Holdings and the Borrower) to the extent that failure to be in good standing
could not reasonably be expected to have a Material Adverse Effect.




 

--------------------------------------------------------------------------------




B.    Each Loan Party has the power and authority, and the legal right, to make,
deliver and perform this Amendment. Each Loan Party has taken all necessary
organizational action to authorize the execution, delivery and performance of
this Amendment.
C.    No consent or authorization of, filing with, notice to or other act by or
in respect of, any Governmental Authority or any other Person is required in
connection with the execution, delivery, performance, validity or enforceability
of this Amendment, except consents, authorizations, filings and notices (i)
which consents, authorizations, filings and notices have been obtained or made
and are in full force and effect or (ii) the failure of which to obtain or make
could not reasonably be expected to have a Material Adverse Effect.
D.    This Amendment has been duly executed and delivered on behalf of each Loan
Party. This Amendment constitutes, and the Credit Agreement as amended by this
Amendment constitutes, a legal, valid and binding obligation of each Loan Party
party thereto, enforceable against each such Loan Party in accordance with its
terms, except as enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting the enforcement
of creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).
E.    The execution, delivery and performance of this Amendment will not violate
any Requirement of Law or any material Contractual Obligation of any Group
Member and will not result in, or require, the creation or imposition of any
Lien on any of their respective properties or revenues pursuant to any
Requirement of Law or any such Contractual Obligation (other than the Liens
created by the Collateral Documents), except to the extent that such violation
could not reasonably be expected to have a Material Adverse Effect.
F.    No Default or Event of Default has occurred and is continuing.
III.    Conditions Precedent. This Amendment and the amendments attached as
Exhibit A hereto shall become effective on the date (the “First Amendment
Effective Date”) when each of the following conditions shall have been fulfilled
to the satisfaction of the Administrative Agent:
A.    The Administrative Agent (or its counsel) shall have received counterparts
of this Amendment executed by each Loan Party, the Administrative Agent, and
each of the Lenders under the Credit Agreement;
B.    The representations set forth in Section II above and in Section 4 of the
Amended Credit Agreement shall be true and correct in all material respects;




 

--------------------------------------------------------------------------------




C.    The Administrative Agent shall have received from the Borrower, for the
benefit of each Lender party hereto, an amendment consent fee equal to 0.125% of
each Lender’s Revolving Commitment on the First Amendment Effective Date.
D.    The Lenders and the Administrative Agent shall have received all
reasonable out-of-pocket and documented expenses (including the reasonable fees
and expenses of legal counsel) required to be reimbursed that have been invoiced
a reasonable period of time prior to the First Amendment Effective Date.
IV.    Amendment is a “Loan Document”. This Amendment is a Loan Document and all
references to a “Loan Document” in the Credit Agreement and the other Loan
Documents (including, without limitation, all such references in the
representations and warranties in the Credit Agreement and the other Loan
Documents) shall be deemed to include this Amendment. By its execution of this
Amendment, each Person party hereto that is a Lender under the Credit Agreement
hereby consents to this Amendment (including the modifications set forth in the
Amended Credit Agreement) with respect to all of its Revolving Loans and
Revolving Commitments under the Credit Agreement.
V.    Reaffirmation of Obligations. Each Loan Party (a) acknowledges and
consents to all of the terms and conditions of this Amendment, (b) affirms all
of its Obligations under the Loan Documents (as modified by this Amendment and
the Amended Credit Agreement) and (c) agrees that this Amendment and all
documents executed in connection herewith do not operate to reduce or discharge
such Loan Party’s obligations under the Loan Documents.
VI.    Reaffirmation of Security Interests. Each Loan Party (a) affirms that
each of the Liens granted in or pursuant to the Collateral Documents are valid
and subsisting and secure the Obligations (as modified by this Amendment and the
Amended Credit Agreement) and (b) agrees that this Amendment shall in no manner
impair or otherwise adversely affect any of the Liens granted in or pursuant to
the Collateral Documents.
VII.    Amendment, Modification and Waiver. This Amendment may not be amended,
modified or waived except by an instrument or instruments in writing signed and
delivered on behalf of each of the parties hereto; provided, however, that from
and after the date hereof any amendments, modifications or waivers shall be
governed by the terms of the Amended Credit Agreement.
VIII.    Entire Agreement. This Amendment, the Amended Credit Agreement and the
other Loan Documents constitute the entire agreement among the parties with
respect to the subject matter hereof and thereof and supersede all other prior
agreements and understandings, both written and verbal, among the parties or any
of them with respect to the subject matter hereof.




 

--------------------------------------------------------------------------------




IX.    GOVERNING LAW. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
X.    Submission to Jurisdiction; Waivers of Jury Trial. The provisions of
Section 10.12 (Submission to Jurisdiction; Waivers) and Section 10.17 (WAIVERS
OF JURY TRIAL) of the Amended Credit Agreement are hereby incorporated by
reference in this Amendment as if fully set forth herein mutatis mutandis.
XI.    Counterparts. This Amendment may be executed in any number of
counterparts and by different parties in separate counterparts, each of which
when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement. Signature pages may be
detached from multiple separate counterparts and attached to a single
counterpart. Delivery of an executed signature page of this Amendment by
facsimile transmission or other electronic transmission shall be as effective as
delivery of a manually executed counterpart of this Amendment.
[Remainder of Page Intentionally Left Blank; Signature Pages Follow]








 

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, each of the undersigned has caused this Amendment to be duly
executed as of the date set forth above.
JPMORGAN CHASE BANK, N.A., as Administrative Agent and a Lender




By: _/s/ Jeffrey C. Miller
Name: Jeffrey C. Miller
Title: Executive Director


[Signature Page to First Amendment to Credit Agreement]
 

--------------------------------------------------------------------------------





KEYBANK NATIONAL ASSOCIATION, as a Lender




By: /s/ Dan Stegemoeller
Name: Dan Stegemoeller
Title: SVP




[Signature Page to First Amendment to Credit Agreement]
 

--------------------------------------------------------------------------------


 




SOCIÉTÉ GÉNÉRALE as a Lender




By: /s/ Stewart Whitman
Name: Stewart Whitman
Title: Managing Director










 

--------------------------------------------------------------------------------








COREPOINT BORROWER L.L.C.
By: /s/ Mark Chloupek
Name: Mark Chloupek    
Title: EVP and General Counsel
COREPOINT OPERATING PARTNERSHIP L.P.
By: /s/ Mark Chloupek
Name: Mark Chloupek    
Title: EVP and General Counsel
    


CPLG L.L.C.
LODGE HOLDCO I L.L.C.
LODGE S-HOLDINGS L.L.C.
LODGE HOLDINGS L.L.C.
LODGE HOLDCO III L.L.C.
LODGE BORROWER III L.L.C.
By: /s/ Mark Chloupek
Name: Mark Chloupek    
Title: EVP and General Counsel





--------------------------------------------------------------------------------




EXHIBIT A

--------------------------------------------------------------------------------

$150,000,000
CREDIT AGREEMENT
(as amended by the First Amendment, dated as of November 13, 2019)


among
COREPOINT OPERATING PARTNERSHIP L.P.,
as Holdings,
COREPOINT BORROWER L.L.C.,
as Borrower,
The Several Lenders from Time to Time Parties Hereto
and
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent
Dated as of May 30, 2018

--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.,
as Joint Lead Arranger and Sole Bookrunner
KEYBANC CAPITAL MARKETS INC.,
as Joint Lead Arranger and Syndication Agent









--------------------------------------------------------------------------------






TABLE OF CONTENTS
 
 
Page
Section 1.
DEFINITIONS
1
 
1.1
Defined Terms
1
 
1.2
Other Definitional Provisions
41
38
1.3
Classifications of Revolving Loans
42
39
1.4
Timing of Payment or Performance
42
39
1.5
Rounding
42
39
1.6
Times of Day
42
39
Section 2.
AMOUNT AND TERMS OF REVOLVING COMMITMENTS
42
39
2.1
Revolving Commitments
42
39
2.2
Procedure for Revolving Loan Borrowing
42
40
2.3
Intentionally Omitted
43
40
2.4
Intentionally Omitted
43
40
2.5
Commitment Fees, etc
43
40
2.6
Termination or Reduction of Revolving Commitments
43
41
2.7
Repayment of Revolving Loans; Source of Funds; Evidence of Debt
44
41
2.8
Optional Prepayments
45
42
2.9
Mandatory Prepayments and Commitment Reductions
45
43
2.10
Conversion and Continuation Options
46
44
2.11
Limitations on Eurodollar Tranches
47
45
2.12
Interest Rates and Payment Dates
47
45
2.13
Computation of Interest and Fees
47
45
2.14
Inability to Determine Interest Rate
48
46
2.15
Pro Rata Treatment and Payments
49
47
2.16
Sharing of Payments by Lenders
50
49
2.17
Change in Law
51
49
2.18
Taxes
52
51
2.19
Indemnity
55
55
2.20
Change of Lending Office
56
55
2.21
Replacement of Lenders
56
56
2.22
Extension Options; Repricing Option
57
56
2.23
Defaulting Lenders
62
62
2.24
Cash Collateral
64
65
2.25
Trigger Event
65
66
2.26
Partial Trigger Event
  
67
Section 3.
LETTERS OF CREDIT
66
69
3.1
L/C Commitment
66
69
3.2
Procedure for Issuance of Letter of Credit
67
70
3.3
Fees and Other Charges
67
70
3.4
L/C Participations
68
71



-i-


 

--------------------------------------------------------------------------------





3.5
Reimbursement Obligation of the Borrower
69
72
3.6
Obligations Absolute
69
72
3.7
Letter of Credit Payments
69
73
3.8
Applications
69
73
3.9
Existing Letters of Credit
70
73
Section 4.
REPRESENTATIONS AND WARRANTIES
70
73
4.1
Financial Condition
70
73
4.2
No Change
70
74
4.3
Existence; Compliance with Law
70
74
4.4
Power; Authorization; Enforceable Obligations
71
74
4.5
No Legal Bar
71
75
4.6
Litigation
71
75
4.7
No Default
71
75
4.8
Ownership of Property; Liens
71
75
4.9
Intellectual Property
72
75
4.10
Taxes
72
75
4.11
Federal Regulations
72
76
4.12
ERISA
72
76
4.13
Investment Company Act; Other Regulations
73
77
4.14
Subsidiaries
73
77
4.15
Use of Proceeds
73
77
4.16
Environmental Matters
73
77
4.17
Accuracy of Information, etc.
74
78
4.18
Collateral Documents
75
79
4.19
Insurance
75
79
4.20
Anti-Corruption Laws; Sanctions; PATRIOT Act
75
79
4.21
Certain Documents
76
80
4.22
Solvency
76
80
4.23
REIT Status
76
80
Section 5.
CONDITIONS PRECEDENT
76
80
5.1
Conditions to Initial Extension of Credit
76
80
5.2
Conditions to Each Extension of Credit
80
84
Section 6.
AFFIRMATIVE COVENANTS
80
85
6.1
Financial Statements
80
85
6.2
Certificates; Other Information
82
87
6.3
Payment of Obligations
83
88
6.4
Taxes
83
88
6.5
Maintenance of Existence; Compliance
83
89
6.6
Maintenance of Property; Insurance
83
89
6.7
Maintenance of REIT Status
83
89
6.8
Inspection of Property; Books and Records; Discussions
84
89
6.9
Notices
84
89
6.10
Environmental Laws
84
90



-ii-
 

--------------------------------------------------------------------------------





6.11
Use of Proceeds
85
90
6.12
Additional Collateral, etc
85
91
6.13
Know Your Customer
86
92
6.14
Further Assurances
86
92
6.15
Cash Management Account
86
92
Section 7.
NEGATIVE COVENANTS
87
93
7.1
Financial Condition Covenants
87
93
7.2
Indebtedness
87
93
7.3
Liens
89
95
7.4
Fundamental Changes
91
98
7.5
Restricted Payments
91
98
7.6
Transactions with Affiliates
92
99
7.7
Amendments to Subsidiary Loan Documents
92
99
Section 8.
EVENTS OF DEFAULT
92
100
8.1
Events of Default
92
100
8.2
Borrower’s Right to Cure
95
103
Section 9.
THE ADMINISTRATIVE AGENT
96
104
9.1
Appointment
96
104
9.2
Delegation of Duties
97
104
9.3
Exculpatory Provisions
97
105
9.4
Reliance by Administrative Agent
97
105
9.5
Notice of Default
98
105
9.6
Non-Reliance on Administrative Agent and Other Lenders
98
106
9.7
Indemnification
98
106
9.8
Administrative Agent in Its Individual Capacity
99
107
9.9
Successor Administrative Agent
99
107
9.10
Lead Arrangers
100
108
9.11
Administrative Agent May File Proofs of Claim
100
108
9.12
Collateral Matters
101
109
9.13
Credit Bidding
101
110
9.14
Lender Representations
102
111
9.15
Intercreditor Agreement
104
113
Section 10.
MISCELLANEOUS
105
113
10.1
Amendments and Waivers
105
114
10.2
Notices
106
116
10.3
No Waiver; Cumulative Remedies
108
117
10.4
Survival of Representations and Warranties
108
117
10.5
Payment of Expenses; Damages Waiver
108
118
10.6
Successors and Assigns; Participations and Assignments
110
120
10.7
Adjustments; Set-off
114
125
10.8
Counterparts
115
126
10.9
Severability
115
126



-iii-
 

--------------------------------------------------------------------------------





10.10
Integration
115
126
10.11
GOVERNING LAW
115
126
10.12
Submission to Jurisdiction; Waivers
116
126
10.13
Acknowledgements
116
127
10.14
Interest Rate Limitation
116
127
10.15
Releases of Liens
117
128
10.16
Confidentiality
118
129
10.17
WAIVERS OF JURY TRIAL
119
130
10.18
USA PATRIOT Act
119
130
10.19
Acknowledgement and Consent to Bail-In of EEA Financial Institutions
119
130
10.20
Subject to Intercreditor
119
131

SCHEDULES:
1.1A
Revolving Commitments

1.1B
Existing Letters of Credit

1.1C
Subsidiary Guarantors

4.4
Consents, Authorizations, Filings and Notices

4.14
Subsidiaries

4.18
Collateral Filings

7.2
Indebtedness

7.3
Liens

EXHIBITS:
A
Form of Guaranty and Security Agreement

B
Form of Compliance Certificate

C
Form of Secretary’s Certificate

D
Form of Assignment and Assumption

E
Form of Solvency Certificate

F
Form of Exemption Certificates (1-4)

G
Form of Increasing Lender Agreement

H
Form of New Lender Agreement

I
Form of Account Control Agreement

J
Form of Conditional Account Control Agreement

K-1
Form of Operating Lessee Irrevocable Account Direction

K-2
Form of Property Owner Irrevocable Account Direction







-iv-
 

--------------------------------------------------------------------------------






CREDIT AGREEMENT (this “Agreement”), dated as of May 30, 2018, by and among
COREPOINT OPERATING PARTNERSHIP L.P., a Delaware limited partnership
(“Holdings”), COREPOINT BORROWER L.L.C., a Delaware limited liability company
(the “Borrower”), the several banks and other financial institutions or entities
from time to time parties to this Agreement as lenders (the “Lenders”), and
JPMORGAN CHASE BANK, N.A., as administrative agent.
The parties hereto hereby agree as follows:
Section 1.DEFINITIONS
1.1    Defined Terms. As used in this Agreement, the terms listed in this
Section 1.1 shall have the respective meanings set forth in this Section 1.1.
“ABR”: for any day, a rate per annum equal to the greatest of (a) the Prime Rate
in effect on such day, (b) the NYFRB Rate in effect on such day plus ½ of 1% and
(c) the Adjusted LIBO Rate for a one-month Interest Period on such day (or if
such day is not a Business Day, the immediately preceding Business Day) plus 1%;
provided that for the purpose of this definition, the Adjusted LIBO Rate for any
day shall be based on the LIBO Screen Rate (or if the LIBO Screen Rate is not
available for such one-month Interest Period, the Interpolated Rate) at
approximately 11:00 a.m. London time on such day. Any change in the ABR due to a
change in the Prime Rate, the NYFRB Rate or the Adjusted LIBO Rate shall be
effective from and including the effective date of such change in the Prime
Rate, the NYFRB Rate or the Adjusted LIBO Rate, respectively. If the ABR is
being used as an alternate rate of interest pursuant to Section 2.14 hereof,
then the ABR shall be the greater of clauses (a) and (b) above and shall be
determined without reference to clause (c) above. For the avoidance of doubt, if
the ABR as so determined would be less than zero, such rate shall be deemed to
be zero for purposes of this Agreement.
“ABR Loans”: Revolving Loans the rate of interest applicable to which is based
upon the ABR.
“Accepting Lender”: as defined in Section 2.22(c)(ii).
“Account”: the deposit account of the Borrower numbered 285031602 located at the
Account Bank.
“Account Bank”: JPMorgan Chase Bank, N.A., as deposit bank under the Account
Control Agreement.
“Account Control Agreement”: the Account Control Agreement, substantially in the
form of Exhibit I, dated as of the Closing Date, among the Borrower, the
Administrative Agent and the Account Bank, as amended, supplemented or otherwise
modified from time to time.
“Acquired EBITDA”: with respect to any Acquired Entity or Business for any
period, the amount for such period of Consolidated EBITDA of such Acquired
Entity or Business (determined as if references to the Group Members in the
definition of Consolidated EBITDA were references to such Acquired Entity or
Business and its Subsidiaries), as applicable, all as determined on a
consolidated basis for such Acquired Entity or Business.




 

--------------------------------------------------------------------------------





“Acquired Entity or Business”: as defined in the definition of the term
“Consolidated EBITDA.”
“Acquisition”: the acquisition of La Quinta by Wyndham Worldwide Corporation in
accordance with the Merger Agreement.
“Adjusted LIBO Rate”: with respect to any Eurodollar Loan for any Interest
Period, an interest rate per annum (rounded upwards, if necessary, to the next
1/16 of 1%) equal to (a) the LIBO Rate for such Interest Period multiplied by
(b) the Statutory Reserve Rate.
“Administrative Agent”: JPMorgan Chase Bank, N.A. as the administrative agent
for the Lenders under this Agreement and the other Loan Documents, together with
any of its successors.
“Affiliate”: as to any Person, any other Person that, directly or indirectly, is
in control of, is controlled by, or is under common control with, such Person or
is a director or officer of such Person or of an Affiliate of such Person. For
purposes of this definition, “control” of a Person means the possession,
directly or indirectly, of the power to direct or cause the direction of
management, policies or activities of a Person, whether through ownership of
voting securities, by contract or otherwise.
“Agent Indemnitee”: as defined in Section 9.7.
“Aggregate Exposure”: with respect to any Lender at any time, an amount equal to
the amount of such Lender’s Revolving Commitment then in effect or, if the
Revolving Commitments have been terminated, the amount of such Lender’s
Revolving Extensions of Credit then outstanding.
“Aggregate Exposure Percentage”: with respect to any Lender at any time, the
ratio (expressed as a percentage) of such Lender’s Aggregate Exposure at such
time to the Aggregate Exposure of all Lenders at such time.
“Agreement”: as defined in the preamble hereto.
“Anti-Corruption Laws”: all laws, rules, and regulations of any jurisdiction
applicable to the Group Members concerning or relating to bribery or corruption.
“Applicable Margin”: for each Type of Revolving Loan, the rate per annum set
forth under the relevant column heading below, as may be modified from time to
time pursuant to Section 2.22(c):
 
ABR Loans
Eurodollar Loans
Revolving Loans
3.50%
4.50%

“Application”: an application, in such form as the Issuing Lender may specify
from time to time, requesting the Issuing Lender to open a Letter of Credit.
“Approved Fund”: as defined in Section 10.6(b).
“Assignee”: as defined in Section 10.6(b).
“Assignment and Assumption”: an Assignment and Assumption, substantially in the
form of Exhibit D.
“Attributable Indebtedness”: on any date, in respect of any Capital Lease
Obligations of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP.


2
 

--------------------------------------------------------------------------------





“Available Revolving Commitment”: as to any Lender at any time, an amount equal
to the excess, if any, of (a) such Lender’s Revolving Commitment then in effect
over (b) such Lender’s Revolving Extensions of Credit then outstanding.
“Bail-In Action”: the exercise of any Write-Down and Conversion Powers by the
applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation”: with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“Beneficial Ownership Certification”: a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.
“Beneficial Ownership Regulation”: 31 C.F.R. § 1010.230.
“Benefit Plan”: any of (a) an “employee benefit plan” (as defined in ERISA) that
is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of the
Code to which Section 4975 of the Code applies or (c) any Person whose assets
include (for purposes of ERISA Section 3(42) or otherwise for purposes of Title
I of ERISA or Section 4975 of the Code) the assets of any such “employee benefit
plan” or “plan”.
“Benefitted Lender”: as defined in Section 10.7(a).
“Board”: the Board of Governors of the Federal Reserve System of the United
States (or any successor).
“Borrower”: as defined in the preamble hereto.
“Borrower Material Adverse Effect”: any fact, change, effect, event or
occurrence that has had, or would reasonably be expected to have, individually
or in the aggregate, (a) a material adverse effect on the business, financial
condition, assets, operations or results of operations of the Borrower and its
Subsidiaries, taken as a whole, or (b) a material adverse effect on the ability
of the Borrower to timely perform its obligations under the Spin-Off Transaction
Agreements (as defined in the Merger Agreement) or to timely consummate the
transactions contemplated thereby; provided, however, that, for purposes of
clause (a) above, none of the following, and no change, effect, event or
occurrence arising out of, or resulting from, any of the following shall
constitute or be taken into account, individually or in the aggregate, in
determining whether a Borrower Material Adverse Effect has occurred or may
occur: (i) changes generally affecting the economy, credit or financial or
capital markets in the United States or elsewhere in the world, including
changes in interest or exchange rates; (ii) changes generally affecting the
industries in which the Borrower or any of its Subsidiaries operates; (iii) the
negotiation, execution, announcement, pendency or performance of the Merger
Agreement, the Spin-Off Transaction Agreements or the transactions contemplated
thereby, or the identity of the parties to the Spin-Off Transaction Agreements
(including any impact thereof on relationships, contractual or otherwise, with
customers, suppliers, distributors, lenders, partners or employees of the
Borrower and its Subsidiaries); (iv) acts of war (whether or not declared) or
terrorism (or the escalation or worsening of any of the foregoing), natural
disasters or any change in general national or international political or social
conditions; (v) changes or prospective changes in any Laws (as defined in the
Merger Agreement) applicable to the Borrower or any other applicable accounting
rules, regulations, principles or standards, or any changes or prospective
changes in the interpretation of any of the foregoing; (vi) any action taken


3
 

--------------------------------------------------------------------------------





by the Borrower or any of its Subsidiaries that is specifically required by the
Spin-Off Transaction Agreements or the failure to take any action by the
Borrower or any of its Subsidiaries if that action is prohibited by the Spin-Off
Transaction Agreements; (vii) any actions required under the Merger Agreement to
obtain any approval or authorization under applicable Antitrust Laws (as defined
in the Merger Agreement) for the consummation of the Merger (as defined in the
Merger Agreement); (viii) changes in the market price or trading volume of the
shares of CorePoint Lodging or any changes or prospective changes in the
Borrower’s credit ratings; or (ix) any failure by the Borrower to meet any
internal or analyst projections or forecasts, guidance, estimates, milestones,
budgets or internal or published financial or operating predictions of revenues,
earnings, cash flow, cash position or other financial metrics for any period (it
being understood that the exceptions in clauses (viii) and (ix) shall not
prevent or otherwise affect a determination that the underlying cause of any
such change or failure referred to therein (to the extent not otherwise falling
within any of the exceptions provided by clauses (i) through (vi) hereof) is,
may be, contributed to or may contribute to a Borrower Material Adverse Effect);
provided, further, however, that any change, effect, event or occurrence
referred to in clauses (i), (ii) or (iv) may be taken into account in
determining whether or not there has been or may be a Borrower Material Adverse
Effect to the extent that such change, effect, event or occurrence is
disproportionately adverse to the Borrower and its Subsidiaries, taken as a
whole, as compared to other participants in the industries in which the Borrower
and its Subsidiaries operate (in which case solely the incremental
disproportionate adverse effect may be taken into account in determining whether
there has been a Borrower Material Adverse Effect). The determination of a
“Borrower Material Adverse Effect” shall in all events not take into account any
changes, effects, events and occurrences to the extent related to the Company
(as defined in the Merger Agreement), the Management and Franchise Business (as
defined in the Merger Agreement) and the Retained Subsidiaries (as defined in
the Merger Agreement).
“Borrowing Date”: any Business Day specified by the Borrower as a date on which
the Borrower requests the relevant Lenders to make Revolving Loans hereunder.
“Business”: as defined in Section 4.16(b).
“Business Day”: a day other than a Saturday, Sunday or other day on which
commercial banks in New York City are authorized or required by law to close,
provided, that with respect to notices and determinations in connection with,
and payments of principal and interest on, Eurodollar Loans, such day is also a
day for trading by and between banks in Dollar deposits in the interbank
eurodollar market.
“Capital Lease Obligations”: at the time any determination thereof is to be
made, the amount of the liability in respect of a Capital Lease; provided that
any obligations of Holdings or its Subsidiaries either existing on the Closing
Date or created prior to any recharacterization described below (i) that were
not included on the consolidated balance sheet of Holdings as capital lease
obligations and (ii) that are subsequently recharacterized as capital lease
obligations or indebtedness due to a change in accounting treatment or
otherwise, shall for all purposes under this Agreement (including, without
limitation, the calculation of Consolidated Net Income and Consolidated EBITDA)
not be treated as capital lease obligations, Capital Lease Obligations or
Indebtedness.
“Capital Leases”: all leases that have been or are required to be, in accordance
with GAAP, recorded as a financing lease or capital lease; provided that for all
purposes hereunder the amount of obligations under any Capital Lease shall be
the amount thereof accounted for as a liability


4
 

--------------------------------------------------------------------------------





on a balance sheet in accordance with GAAP; provided, further, that for purposes
of calculations made pursuant to the terms of this Agreement, GAAP will be
deemed to treat leases in a manner consistent with its current treatment under
generally accepted accounting principles as of the Closing Date, notwithstanding
any modifications or interpretive changes thereto that may occur thereafter.
“Capital Stock”: any and all shares, interests, rights, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants, options or other rights to purchase, acquire or exchange any
of the foregoing.
“Capitalized Software Expenditures”: for any period, the aggregate of all
expenditures (whether paid in cash or accrued as liabilities) by the Group
Members during such period in respect of licensed or purchased software or
internally developed software and software enhancements that, in conformity with
GAAP, are or are required to be reflected as capitalized costs on the
consolidated balance sheet of Holdings and its Subsidiaries.
“Cash Collateral”: shall have a meaning correlative to “Cash Collateralize” and
shall include the proceeds of such cash collateral.
“Cash Collateralize”: to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of one or more of the Issuing Lenders or
Lenders, as collateral for L/C Obligations or obligations of Lenders to fund
participations in respect of L/C Obligations, cash or deposit account balances,
in each case pursuant to documentation in form and substance reasonably
satisfactory to the Administrative Agent and the Issuing Lender. The term “Cash
Collateralization” shall have correlative meaning.
“Cash Equivalents”: (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States government or issued by any
agency thereof and backed by the full faith and credit of the United States, in
each case maturing within one year from the date of acquisition; (b)
certificates of deposit, time deposits, bankers’ acceptances, eurodollar time
deposits or overnight bank deposits having maturities of one year or less from
the date of acquisition issued by any Lender or by any commercial bank organized
under the laws of the United States or any state thereof having combined capital
and surplus of not less than $500,000,000; (c) commercial paper of an issuer
rated at least A-2 by Standard & Poor’s Ratings Services (“S&P”) or P-2 by
Moody’s Investors Service, Inc. (“Moody’s”), or carrying an equivalent rating by
a nationally recognized rating agency, if both of the two named rating agencies
cease publishing ratings of commercial paper issuers generally, and maturing
within one year from the date of acquisition; (d) repurchase obligations of any
Lender or of any commercial bank satisfying the requirements of clause (b) of
this definition, having a term of not more than 30 days, with respect to
securities issued or fully guaranteed or insured by the United States
government; (e) securities with maturities of one year or less from the date of
acquisition issued or fully guaranteed by any state, commonwealth or territory
of the United States, by any political subdivision or taxing authority of any
such state, commonwealth or territory or by any foreign government, the
securities of which state, commonwealth, territory, political subdivision,
taxing authority or foreign government (as the case may be) are rated at least A
by S&P or A by Moody’s; (f) securities with maturities of one year or less from
the date of acquisition backed by standby letters of credit issued by any Lender
or any commercial bank satisfying the requirements of clause (b) of this
definition; (g) money market mutual or similar funds that invest exclusively in
assets satisfying the requirements of clauses (a)


5
 

--------------------------------------------------------------------------------





through (f) of this definition; or (h) money market funds that comply with the
criteria set forth in SEC Rule 2a-7 under the Investment Company Act of 1940, as
amended.
“Cash Management Agreement”: any agreement to provide to the Borrower cash
management services for collections, treasury management services (including
controlled disbursement, overdraft, automated clearing house fund transfer
services, return items and interstate depository network services), any demand
deposit, payroll, trust or operating account relationships, commercial credit
cards, merchant card, purchase or debit cards, non-card e-payables services, and
other cash management services, including electronic funds transfer services,
lockbox services, stop payment services and wire transfer services.
“Cash Management Bank”: (a) any Person that, at the time it enters into a Cash
Management Agreement (or on the Closing Date), is the Administrative Agent, the
Lead Arrangers, a Lender or an Affiliate of any such Person, (b) any other
Person whose long term senior unsecured debt rating is A/A2 by S&P or Moody’s
(or their equivalent) or higher or (c) any other Person approved in writing by
the Administrative Agent and the Borrower at the time it enters into a Cash
Management Agreement (or on the Closing Date), in each case, in its capacity as
a party to such Cash Management Agreement.
“CFC”: a “controlled foreign corporation” within the meaning of Section 957(a)
of the Code.
“Change in Law”: the occurrence, after the date of this Agreement (or with
respect to any Lender, if later, the date on which such Lender becomes a
Lender), of any of the following: (a) the adoption or taking effect of any law,
rule, regulation or treaty, (b) any change in any law, rule, regulation or
treaty or in the administration, interpretation or application thereof by any
Governmental Authority, or (c) the making or issuance of any request, rules,
guideline, requirement or directive (whether or not having the force of law) by
any Governmental Authority; provided, however, that notwithstanding anything
herein to the contrary, (i) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines, requirements and directives
thereunder, issued in connection therewith or in implementation thereof, and
(ii) all requests, rules, guidelines, requirements and directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law” regardless of the date enacted,
adopted, issued or implemented.
“Change of Control”: the occurrence of any of the following events:
(a)    any Person or “group” (within the meaning of Rules 13d-3 and 13d-5 under
the Exchange Act as in effect on the Closing Date), other than any combination
of the Investors or any “group” including any Permitted Holders, shall have
acquired beneficial ownership of 35% or more on a fully diluted basis of the
voting interest in CorePoint Lodging’s Capital Stock and the Permitted Holders
shall own, directly or indirectly, less than such person or “group” on a fully
diluted basis of the voting interest in CorePoint Lodging’s Capital Stock;
(b)    a “change of control” (or similar event) shall occur under any
Indebtedness for borrowed money of (i) Holdings or (ii) the Borrower or any of
its Subsidiaries, in each case in this clause (b), with an aggregate outstanding
principal amount in excess of $50,000,000 or any Refinancing Indebtedness in
respect of any of the foregoing with an aggregate outstanding principal amount
in excess of $50,000,000;


6
 

--------------------------------------------------------------------------------





(c)    CorePoint Lodging shall cease to own directly or indirectly all of the
general partner interests in Holdings;
(d)    Holdings shall cease to own directly 100% of the Capital Stock of the
Borrower; or
(e)    a “change of control” (or similar event) shall occur under the agreements
or instruments governing the terms of the Preferred Stock.
“Charges”: as defined in Section 10.14.
“Class”: when used in reference to any Revolving Loan, shall refer to whether
such Revolving Loan is an Existing Loan or Extended Loan (of the same Extension
Series) and, when used in reference to any Revolving Commitment, refers to
whether such Revolving Commitment is an Existing Commitment or an Extended
Commitment (of the same Extension Series).
“Closing Date”: the date on which the conditions precedent set forth in Section
5.1 shall have been satisfied, which date is May 30, 2018.
“Code”: the Internal Revenue Code of 1986, as amended from time to time.
“Collateral”: all property of the Loan Parties, now owned or hereafter acquired,
upon which a Lien is purported to be created by the Collateral Documents.
“Collateral Documents”: collectively, the Guaranty and Security Agreement and
any other pledge agreements, security agreements or other similar agreements
delivered to the Administrative Agent.
“Commitment Fee Rate”: 0.50% per annum.
“Compliance Certificate”: a certificate duly executed by a Responsible Officer
substantially in the form of Exhibit B.
“Conditional Account Control Agreement”: the Conditional Account Control
Agreement, substantially in the form of Exhibit J, dated as of the Closing Date,
among the Borrower, the Administrative Agent and the Conditional Controlled
Account Bank, as amended, supplemented or otherwise modified from time to time.
“Conditional Controlled Account”: the deposit account of the Borrower numbered
285031586 located at the Conditional Controlled Account Bank or any successor
account that is subject to a Conditional Account Control Agreement executed by
the Borrower, the Administrative Agent and the applicable Conditional Controlled
Account Bank.
“Conditional Controlled Account Bank”: JPMorgan Chase Bank, N.A. or such other
depositary bank reasonably acceptable to the Administrative Agent.
“Connection Income Taxes”: Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
“Consolidated EBITDA”: for any period, the Consolidated Net Income for such
period:
(1) increased (without duplication) by the following, in each case (other than
with respect to clauses (g) and (i)) to the extent deducted (and not added back)
in determining Consolidated Net Income for such period:
(a)     provision for taxes based on income, profits or capital gains of the
Group Members, including, without limitation, federal, state, franchise and
similar taxes


7
 

--------------------------------------------------------------------------------





(such as the Delaware franchise tax, the Pennsylvania capital tax, Texas margin
tax and provincial capital taxes paid in Canada) and foreign withholding taxes
(including any future taxes or other levies which replace or are intended to be
in lieu of such taxes and any penalties and interest related to such taxes or
arising from tax examinations) and the net tax expense associated with any
adjustments made pursuant to clauses (1) through (16) of the definition of
“Consolidated Net Income”; plus
(b)     Fixed Charges for such period (including (x) net losses on Swap
Agreements or other derivative instruments entered into for the purpose of
hedging interest rate risk, (y) bank fees and other financing fees and (z) costs
of surety bonds in connection with financing activities, plus amounts excluded
from Consolidated Interest Expense as set forth in clauses (1)(s) through (y) in
the definition thereof); plus
(c)     the total amount of depreciation and amortization expense and
capitalized fees related to Capitalized Software Expenditures of the Group
Members for such period on a consolidated basis and otherwise determined in
accordance with GAAP; plus
(d)     the amount of any restructuring charges or reserves, equity-based or
non-cash compensation charges or expenses including any such charges or expenses
arising from grants of stock appreciation or similar rights, stock options,
restricted stock or other rights, retention charges (including charges or
expenses in respect of incentive plans), start-up or initial costs for any
project or new production line, division or new line of business or other
business optimization expenses or reserves including, without limitation, costs
or reserves associated with improvements to IT and accounting functions,
integration and facilities opening costs or any one-time costs incurred in
connection with the Transactions, acquisitions and investments and costs related
to the closure and/or consolidation of facilities; plus
(e)     any other non-cash charges, including any write-offs or write-downs
reducing Consolidated Net Income for such period (provided that if any such
non-cash charges represent an accrual or reserve for potential cash items in any
future period, (A) the Borrower may elect not to add-back such non-cash charge
in the current period and (B) to the extent the Borrower elects to add-back such
non-cash charge, the cash payment in respect thereof in such future period shall
be subtracted from Consolidated EBITDA to such extent), and excluding
amortization of a prepaid cash item that was paid in a prior period; plus
(f)     the amount of any non-controlling interest or minority interest expense
consisting of Subsidiary income attributable to minority equity interests of
third parties in any non-wholly owned Subsidiary; plus
(g)    (i) the amount of “run-rate” cost savings, operating expense reductions
and synergies related to the Transactions that are projected by the Borrower in
good faith to result within 24 months after the Closing Date from actions that
have been taken or with respect to which substantial steps have been taken or
are expected to be taken (in the good faith determination of the Borrower)
(including from any actions taken in whole or in part prior to the Closing Date)
(calculated on a pro forma basis as though such cost savings, operating expense
reductions and synergies had been realized on the first day of such period for
which Consolidated EBITDA is being determined and as if such cost savings,
operating expense reductions and synergies were realized during the entirety of
such period),


8
 

--------------------------------------------------------------------------------





net of the amount of actual benefits realized during such period from such
actions and (ii) the amount of “run-rate” cost savings, operating expense
reductions and synergies related to mergers and other business combinations,
acquisitions, investments, dispositions, divestitures, restructurings, operating
improvements, cost savings initiatives and other similar initiatives (including
the modification and renegotiation of contracts and other arrangements) and
other similar transactions that are projected by the Borrower in good faith to
result within 18 months after any such transaction, initiative or event from
actions that have been taken or with respect to which substantial steps have
been taken (including prior to the Closing Date) or are expected to be taken (in
the good faith determination of the Borrower) (calculated on a pro forma basis
as though such cost savings, operating expense reductions and synergies had been
realized on the first day of such period for which Consolidated EBITDA is being
determined and as if such cost savings, operating expense reductions and
synergies were realized during the entirety of such period), net of the amount
of actual benefits realized during such period from such actions; provided, that
such cost savings and synergies under clauses (g)(i) and (g)(ii) above are
reasonably identifiable and factually supportable (it is understood and agreed
that “run-rate” means the full recurring benefit for a period that is associated
with any action taken, committed to be taken or expected to be taken, net of the
amount of actual benefits realized during such period from such actions);
provided, further, that “run-rate” cost savings, operating expense reductions
and synergies under clauses (g)(i) and (g)(ii) above and Pro Forma Adjustments
shall not account for more than twenty percent (20.0%) of Consolidated EBITDA in
any Reference Period (calculated after giving effect to any such add-back
pursuant to this clause (g) and Pro Forma Adjustments); plus
(h)     any costs or expense incurred by a Group Member pursuant to any
management equity plan or stock option plan or any other management or employee
benefit plan or agreement or any stock subscription or shareholder agreement, to
the extent that such cost or expenses are funded with cash proceeds contributed
to the capital of Holdings (and contributed by Holdings to the capital of the
Borrower) or net cash proceeds of an issuance of Capital Stock of Holdings
(other than Disqualified Capital Stock) that is contributed to the capital of
the Borrower; plus
(i)     cash receipts (or any netting arrangements resulting in reduced cash
expenditures) not representing Consolidated EBITDA or Consolidated Net Income in
any period to the extent non-cash gains relating to such income were deducted in
the calculation of Consolidated EBITDA pursuant to clause (2) below for any
previous period and not added back; plus
(j)     any net loss from disposed, abandoned or discontinued operations; plus
(k)     adjustments, exclusions and add-backs reflected in the financial model
delivered to JPMorgan Chase Bank, N.A. in its capacity as a Lead Arranger on
January 11, 2018; plus
(l)     the net change in deferred revenue from the previous period (including,
but not limited to, the impact of Accounting Standards Update 2016-12, Revenue
from Contracts with Customers (Topic 606) or similar revenue recognition
policies or any


9
 

--------------------------------------------------------------------------------





change in the methodology of calculating reserves for returns, rebates and other
chargebacks);
(2)     decreased (without duplication) by the following, in each case to the
extent included in determining Consolidated Net Income for such period:
(a)     non-cash gains increasing Consolidated Net Income for such period,
excluding any non-cash gains to the extent they represent the reversal of an
accrual or reserve for a potential cash item that reduced Consolidated EBITDA in
any prior period and any non-cash gains with respect to cash actually received
in a prior period so long as such cash did not increase Consolidated EBITDA in
such prior period; plus
(b) any net income from disposed, abandoned or discontinued operations.
There shall be included in determining Consolidated EBITDA for any period,
without duplication, (A) the Acquired EBITDA of any Person, property, business
or asset acquired by any Group Member during such period (but not the Acquired
EBITDA of any related Person, property, business or asset to the extent not so
acquired), to the extent not subsequently sold, transferred or otherwise
disposed by any Group Member during such period (each such Person, property,
business or asset acquired and not subsequently so disposed of, an “Acquired
Entity or Business”), based on the actual Acquired EBITDA of such Acquired
Entity or Business for such period (including the portion thereof occurring
prior to such acquisition) and (B) for the purposes of compliance with the
covenant set forth in Section 7.1 and the calculation of Consolidated Total Net
Leverage Ratio, an adjustment in respect of each Acquired Entity or Business
equal to the amount of any Pro Forma Adjustment with respect to such Acquired
Entity or Business for such period (including the portion thereof occurring
prior to such acquisition) as specified in a certificate executed by a
Responsible Officer and delivered to the Lenders and the Administrative Agent.
There shall be excluded in determining Consolidated EBITDA for any period the
Disposed EBITDA of any Person, property, business or asset sold, transferred or
otherwise disposed of or, closed or classified as discontinued operations (but
if such operations are classified as discontinued due to the fact that they are
subject to an agreement to dispose of such operations, only when and to the
extent such operations are actually disposed of) by any Group Member during such
period (each such Person, property, business or asset so sold or disposed of, a
“Sold Entity or Business”), based on the actual Disposed EBITDA of such Sold
Entity or Business for such period (including the portion thereof occurring
prior to such sale, transfer or disposition).
“Consolidated Interest Coverage Ratio”: for any period, the ratio of
(a) Consolidated EBITDA of the Group Members for such period to (b) Consolidated
Interest Expense of the Group Members for such period.
“Consolidated Interest Expense”: for any period, the sum, without duplication,
of:
(1)     consolidated interest expense of the Group Members for such period, to
the extent such expense was deducted (and not added back) in computing
Consolidated Net Income (including (a) amortization of original issue discount
resulting from the issuance of Indebtedness at less than par, (b) all
commissions, discounts and other fees and charges owed with respect to letters
of credit or bankers acceptances, (c) non-cash interest payments (but excluding
any non-cash interest expense attributable to the movement in the mark-to-market
valuation of obligations in respect of Swap Agreements or other derivative
instruments pursuant to GAAP), (d) the interest component of Capital Lease
Obligations, and (e) net payments, if any made (less net payments, if


10
 

--------------------------------------------------------------------------------





any, received), pursuant to interest rate Swap Agreements with respect to
Indebtedness, and excluding (s) costs associated with obtaining Swap Agreements,
(t) any expense resulting from the discounting of any Indebtedness in connection
with the application of recapitalization accounting or, if applicable, purchase
accounting in connection with the Transactions or any acquisition, (u) penalties
and interest relating to taxes, (v) any “additional interest” or “liquidated
damages” with respect to other securities for failure to timely comply with
registration rights obligations, (w) amortization or expensing of deferred
financing fees, amendment and consent fees, debt issuance costs, commissions,
fees and expenses and discounted liabilities, (x) any expensing of bridge,
commitment and other financing fees and any other fees related to the
Transactions or any acquisitions after the Closing Date, (y) any accretion of
accrued interest on discounted liabilities and any prepayment premium or
penalty) and (z) any lease, rental or other expense in connection with a
Non-Financing Lease Obligation; plus
(2)     consolidated capitalized interest of the Group Members for such period,
whether paid or accrued; less
(3)     interest income of the Group Members for such period.
For purposes of this definition, interest on a Capital Lease Obligation shall be
deemed to accrue at an interest rate reasonably determined by the Borrower to be
the rate of interest implicit in such Capital Lease Obligation in accordance
with GAAP.
“Consolidated Net Income”: for any period, the net income (loss) of the Group
Members for such period determined on a consolidated basis in accordance with
GAAP; provided, however, that, without duplication,
(1)    any after-tax effect of extraordinary, non-recurring or unusual gains or
losses (less all fees and expenses relating thereto), charges or expenses
(including relating to any multi-year strategic initiatives), Transaction
expenses, restructuring and duplicative running costs, relocation costs,
integration costs, facility consolidation and closing costs, severance costs and
expenses, one-time compensation charges, costs relating to pre-opening and
opening costs for facilities, signing, retention and completion bonuses, costs
incurred in connection with any strategic initiatives, transition costs, costs
incurred in connection with acquisitions and non-recurring product and
intellectual property development, other business optimization expenses
(including costs and expenses relating to business optimization programs and new
systems design, retention charges, system establishment costs and implementation
costs) and operating expenses attributable to the implementation of cost-savings
initiatives, and curtailments or modifications to pension and post-retirement
employee benefit plans shall be excluded;
(2)    the cumulative effect of a change in accounting principles and changes as
a result of the adoption or modification of accounting policies during such
period shall be excluded;
(3)    any net after-tax effect of gains or losses on disposal, abandonment or
discontinuance of disposed, abandoned or discontinued operations, as applicable,
shall be excluded;
(4)    any net after-tax effect of gains or losses (less all fees, expenses and
charges relating thereto) attributable to asset dispositions (including, for the
avoidance of doubt, bulk subscriber contract sales) or abandonments or the sale
or other disposition of any Capital Stock of any Person other than in the
ordinary course of business shall be excluded;
(5)    the net income for such period of any Person that is not a Subsidiary of
Holdings, or that is accounted for by the equity method of accounting shall be
excluded; provided


11
 

--------------------------------------------------------------------------------





that Consolidated Net Income of the Group Members shall be increased by the
amount of dividends or distributions or other payments that are actually paid in
cash (or to the extent converted into cash) to a Group Member thereof in respect
of such period;
(6)    the net income for such period of any Subsidiary shall be excluded to the
extent that the declaration or payment of dividends or similar distributions by
that Subsidiary of its net income is not at the date of determination permitted
without any prior governmental approval (which has not been obtained) or,
directly or indirectly, by the operation of the terms of its charter or any
agreement, instrument, judgment, decree, order, statute, rule, or governmental
regulation applicable to that Subsidiary or its stockholders (other than
restrictions in this Agreement or in the Subsidiary Loan Documents), unless such
restriction with respect to the payment of dividends or similar distributions
has been legally waived; provided that the Consolidated Net Income of the Group
Members will be increased by the amount of dividends or other distributions or
other payments actually paid in Cash Equivalents (or to the extent converted
into Cash Equivalents) to the Group Members thereof in respect of such period,
to the extent not already included therein;
(7)    effects of adjustments (including the effects of such adjustments pushed
down to the Group Members) in the Group Members’ consolidated financial
statements pursuant to GAAP (including in the inventory (including any impact of
changes to inventory valuation policy methods, including changes in
capitalization of variances), property and equipment, software, goodwill,
intangible assets, in-process research and development, deferred revenue and
debt line items thereof) resulting from the application of recapitalization
accounting or purchase accounting, as the case may be, in relation to the
Transactions or any consummated acquisition or joint venture investment or the
amortization or write-off or write-down of any amounts thereof, net of taxes,
shall be excluded;
(8)    any after-tax effect of income (loss) from the early extinguishment or
conversion of (i) Indebtedness, (ii) obligations under Swap Agreements or
(iii) other derivative instruments shall be excluded;
(9)    any impairment charge or asset write-off or write-down, including
impairment charges or asset write-offs or write-downs related to intangible
assets, long-lived assets, investments in debt and equity securities and
investments recorded using the equity method or as a result of a change in law
or regulation, in each case, pursuant to GAAP, and the amortization of
intangibles arising pursuant to GAAP shall be excluded;
(10)    any equity-based or non-cash compensation charge or expense including
any such charge or expense arising from grants of stock appreciation or similar
rights, stock options, restricted stock, profits interests or other rights or
equity or equity-based incentive programs (“equity incentives”), any one-time
cash charges associated with the equity incentives or other long-term incentive
compensation plans (including under deferred compensation arrangements),
roll-over, acceleration, or payout of Capital Stock by management, other
employees or business partners of the Borrower or any of its direct or indirect
parent companies, shall be excluded;
(11)    any fees, expenses or charges incurred during such period, or any
amortization thereof for such period, in connection with any acquisition,
recapitalization, investment, disposition, incurrence or repayment of
Indebtedness (including such fees, expenses or charges related to the offering
and issuance of any securities and the syndication and incurrence of any
Indebtedness hereunder), issuance of Capital Stock, refinancing transaction or
amendment or modification of any debt instrument (including any amendment or
other modification of any securities and any Indebtedness hereunder) and
including, in each case, any such transaction


12
 

--------------------------------------------------------------------------------





consummated on or prior to the Closing Date and any such transaction undertaken
but not completed, and any charges or non-recurring merger costs incurred during
such period as a result of any such transaction, in each case whether or not
successful or consummated (including, for the avoidance of doubt the effects of
expensing all transaction-related expenses in accordance with Financial
Accounting Standards Board Accounting Standards Codification 805), shall be
excluded;
(12)    accruals and reserves that are established or adjusted within 24 months
after the Closing Date that are so required to be established or adjusted as a
result of the Transactions (or within 18 months after the closing of any
acquisition that are so required to be established as a result of such
acquisition) in accordance with GAAP or changes as a result of modifications of
accounting policies shall be excluded;
(13)    any expenses, charges or losses to the extent covered by insurance or
indemnity and actually reimbursed, or, so long as the Borrower has made a
determination that there exists reasonable evidence that such amount will in
fact be reimbursed by the insurer or indemnifying party and only to the extent
that such amount is in fact reimbursed within 365 days of the date of the
insurable or indemnifiable event, shall be excluded (and any amount so added
back in any prior period to the extent not so reimbursed within the applicable
365-day period shall be deducted from Consolidated Net Income at the end of such
365-day period);
(14)    any non-cash compensation expense resulting from the application of
Accounting Standards Codification Topic No. 718, Compensation-Stock
Compensation, shall be excluded;
(15)    the following items shall be excluded:
(a)    any net unrealized gain or loss (after any offset) resulting in such
period from Swap Agreements and the application of Accounting Standards
Codification Topic No. 815, Derivatives and Hedging,
(b)    any net unrealized gain or loss (after any offset) resulting in such
period from currency translation gains or losses including those related to
currency remeasurements of Indebtedness (including any net loss or gain
resulting from Swap Agreements for currency exchange risk) and any other foreign
currency translation gains and losses, to the extent such gain or losses are
non-cash items,
(c)    any adjustments resulting for the application of Accounting Standards
Codification Topic No. 460, Guarantees, or any comparable regulation,
(d)    effects of adjustments to accruals and reserves during a prior period
relating to any change in the methodology of calculating reserves for returns,
rebates and other chargebacks, and
(e)    earn-out and contingent consideration obligations (including to the
extent accounted for as bonuses or otherwise) and adjustments thereof and
purchase price adjustments; and
(16)    reserves established for the benefit of landlords of leased hotel
properties for the acquisition of capitalized assets and equipment at such
properties shall be excluded.
In addition, to the extent not already included in the Consolidated Net Income
of the Group Members, notwithstanding anything to the contrary in the foregoing,
Consolidated Net Income shall include the amount of proceeds received from
business interruption insurance and reimbursements of any expenses and charges
that are covered by indemnification or other


13
 

--------------------------------------------------------------------------------





reimbursement provisions in connection with any acquisition, investment or any
sale, conveyance, transfer or other disposition of assets permitted under this
Agreement (in each case, only to the extent received in respect of amounts that
would have been included in Consolidated Net Income).
“Consolidated Total Net Debt”: at any date of determination, the aggregate
principal amount of all Indebtedness of the Group Members outstanding on such
date, in an amount that would be reflected on a balance sheet prepared as of
such date on a consolidated basis in accordance with GAAP (but excluding the
effects of any discounting of Indebtedness resulting from the application of
purchase accounting in connection with the Transactions or any acquisition of an
Acquired Entity or Business), consisting of Indebtedness for borrowed money,
Attributable Indebtedness, purchase money debt and debt obligations evidenced by
promissory notes or similar instruments, minus the aggregate amount of all
unrestricted cash and Cash Equivalents on the balance sheet of the Group Members
as of such date; provided that Consolidated Total Net Debt shall not include (x)
Indebtedness in respect of letters of credit, except to the extent of
unreimbursed amounts thereunder and (y) Non-Financing Lease Obligations; it
being understood, for the avoidance of doubt, that obligations under Swap
Agreements do not constitute Consolidated Total Net Debt.
“Consolidated Total Net Leverage Ratio”: as of the last day of any period, the
ratio of (a) Consolidated Total Net Debt of the Group Members on such day to
(b) Consolidated EBITDA of the Group Members for such period.
“Contractual Obligation”: as to any Person, any provision of any security issued
by such Person or of any agreement, instrument or other undertaking to which
such Person is a party or by which it or any of its property is bound.
“CorePoint Lodging”: CorePoint Lodging Inc., a Maryland corporation, an indirect
parent of the Borrower and the direct or indirect parent of Holdings.
“Cure Expiration Date”: as defined in Section 8.2(a).
“Debt Yield”: as of any date of determination, the percentage obtained by
dividing:
(a)    the Net Operating Income (excluding interest on credit accounts and using
annualized operating expenses for any recurring expenses not paid monthly (e.g.,
taxes and insurance premiums)) for the immediately preceding twelve (12) full
calendar month period for those Individual Properties subject to the lien of a
Mortgage (as defined in the Mortgage Loan Agreement) as of the date of
determination as set forth in the financial statements required hereunder,
including, for purposes of calculating the Operating Expense (as defined in the
Mortgage Loan Agreement) component of Net Operating Income, without deduction
for (i) actual management fees incurred in connection with the operation of the
Individual Properties, (ii) amounts paid to the Reserve Funds (as defined in the
Mortgage Loan Agreement) or (iii) corporate overhead, but less (i) management
fees equal to the greater of (A) assumed management fees of five percent (5.00%)
of “Gross Revenues” as defined in the Management Agreements and (B) actual
management fees incurred, (ii) Replacement Reserve Fund (as defined in the
Mortgage Loan Agreement) contributions equal to four percent (4.00%) of “Gross
Revenues” as defined in the Management Agreements and (iii) assumed corporate
overhead equal to the Assumed Corporate Overhead Amount (as defined in the
Mortgage Loan Agreement); by


14
 

--------------------------------------------------------------------------------





(b)    the sum of (i) the outstanding principal balances of the Mortgage Loan
and any Permitted Refinancing thereof as of such date and (ii) the aggregate
outstanding Total Revolving Extensions of Credit as of such date.
“Debtor Relief Laws”: the Bankruptcy Code of the United States of America, and
all other liquidation, conservatorship, bankruptcy, assignment for the benefit
of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief laws of the United States of America or
other applicable jurisdictions from time to time in effect.
“Declined Amount”: as defined in Section 2.9(c).
“Default”: any of the events specified in Section 8, whether or not any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.
“Defaulting Lender”: subject to Section 2.23(b), any Lender that (a) has failed
to (i) fund all or any portion of its Revolving Loans within two (2) Business
Days of the date such Revolving Loans were required to be funded hereunder
unless such Lender notifies the Administrative Agent and the Borrower in writing
that such failure is the result of such Lender’s determination that one or more
conditions precedent to funding (each of which conditions precedent, together
with any applicable default, shall be specifically identified in such writing)
has not been satisfied, or (ii) pay to the Administrative Agent, the Issuing
Lender or any other Lender any other amount required to be paid by it hereunder
(including in respect of its participation in Letters of Credit) within two (2)
Business Days of the date when due, (b) has notified the Borrower, the
Administrative Agent or the Issuing Lender in writing that it does not intend to
comply with its funding obligations hereunder, or has made a public statement to
that effect (unless such writing or public statement relates to such Lender’s
obligation to fund a Revolving Loan hereunder and states that such position is
based on such Lender’s determination that a condition precedent to funding
(which condition precedent, together with any applicable default, shall be
specifically identified in such writing or public statement) cannot be
satisfied), (c) has failed, within three (3) Business Days after written request
by the Administrative Agent or the Borrower, to confirm in writing to the
Administrative Agent and the Borrower that it will comply with its prospective
funding obligations hereunder (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Administrative Agent and the Borrower), or (d) has, or has a
direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity or (iii)
become the subject of a Bail-in Action; provided that a Lender shall not be a
Defaulting Lender solely by virtue of the ownership or acquisition of any equity
interest in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States of America or from the enforcement of judgments or writs of
attachment on its assets or permit such Lender (or such Governmental Authority)
to reject, repudiate, disavow or disaffirm any contracts or agreements made with
such Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above shall
be conclusive and binding absent manifest error, and such Lender shall be deemed
to be a Defaulting Lender (subject to Section


15
 

--------------------------------------------------------------------------------





2.23(b)) upon delivery of written notice of such determination to the Borrower,
the Issuing Lender and each Lender.
“Designated Equity Contribution”: as defined in Section 8.2(a).
“Disposed EBITDA”: with respect to any Sold Entity or Business for any period,
the amount for such period of Consolidated EBITDA of such Sold Entity or
Business (determined as if references to the Group Members in the definition of
Consolidated EBITDA (and in the component definitions used therein) were
references to such Sold Entity or Business and its Subsidiaries), all as
determined on a consolidated basis for such Sold Entity or Business.
“Disposition”: with respect to any property, any sale, lease, sale and
leaseback, assignment, conveyance, transfer or other disposition thereof. The
terms “Dispose” and “Disposed of” shall have correlative meanings.
“Disqualified Capital Stock”: any Capital Stock that, by its terms (or by the
terms of any security or other Capital Stock into which it is convertible or for
which it is exchangeable), or upon the happening of any event or condition (a)
matures or is mandatorily redeemable (other than solely for Qualified Capital
Stock), pursuant to a sinking fund obligation or otherwise (except as a result
of a change of control or asset sale so long as any rights of the holders
thereof upon the occurrence of a change of control or asset sale event shall be
subject to the prior repayment in full of the Revolving Loans and all other Loan
Obligations that are accrued and payable and the termination of the Revolving
Commitments and the termination or expiration of all outstanding Letters of
Credit (unless the outstanding amount of all L/C Obligations related thereto has
been Cash Collateralized, backstopped by a letter of credit reasonably
satisfactory to the Issuing Lender or deemed reissued under another agreement
reasonably satisfactory to the Issuing Lender)), (b) is redeemable at the option
of the holder thereof (other than solely for Qualified Capital Stock and other
than as a result of a change of control or asset sale so long as any rights of
the holders thereof upon the occurrence of a change of control or asset sale
event shall be subject to the prior repayment in full of the Revolving Loans and
all other Loan Obligations that are accrued and payable and the termination of
the Revolving Commitments and the expiration or termination of all outstanding
Letters of Credit (unless the outstanding amount of the L/C Obligations related
thereto has been Cash Collateralized, backstopped by a letter of credit
reasonably satisfactory to the Issuing Lender or deemed reissued under another
agreement reasonably satisfactory to the Issuing Lender)), in whole or in part,
(c) provides for the scheduled payments of dividends in cash or (d) is or
becomes convertible into or exchangeable for Indebtedness or any other Capital
Stock that would constitute Disqualified Capital Stock, in each case, prior to
the date that is 91 days after the Revolving Termination Date at the time of
issuance of such Capital Stock; provided that, if such Capital Stock is issued
pursuant to a plan for the benefit of employees of Holdings (or any direct or
indirect parent thereof), or any other Group Member or by any such plan to such
employees, such Capital Stock shall not constitute Disqualified Capital Stock
solely because it may be required to be repurchased by a Group Member in order
to satisfy applicable statutory or regulatory obligations.
“Disqualified Lenders”: (a) the banks, financial institutions and other
institutional lenders and competitors of the Borrower and its Subsidiaries
separately identified in writing by the Borrower to JPMorgan Chase Bank, N.A. in
its capacity as a Lead Arranger prior to January 18, 2018, and (b) competitors
(and such competitors’ sponsors and Affiliates identified in writing or clearly
identifiable solely on the basis of their names (other than a bona-fide debt
fund)) of the Borrower, separately identified in writing by the Borrower to the
Lead Arrangers or, after the Closing


16
 

--------------------------------------------------------------------------------





Date, to the Administrative Agent (in each case of (a) and (b) inclusive of any
Affiliates thereof that are reasonably identifiable solely by name (other than,
in the case of Affiliates of competitors, a bona-fide debt fund)).
“Distributable Funds”: all cash and cash equivalents of each direct and indirect
Subsidiary of the Borrower that such Subsidiary is not prohibited from
distributing to the Borrower under the terms of the Subsidiary Loan Documents
(in each case, determined as if the Subsidiary Loan Cash Management Agreement
were then in effect (including amounts permitted or required thereunder to be
reserved or applied to service the Obligations under this Agreement) and after
taking into account any required reserves under the Subsidiary Loan Documents,
the Franchise Agreements as in effect on the date hereof, Management Agreements
as in effect on the date hereof and application of any other excess cash flow
pursuant to Section 7.6.2 of the Mortgage Loan Agreement (provided that for
purposes of this definition, at any time other than during the continuance of a
“Debt Yield Trigger Period” under and as defined in the Mortgage Loan Agreement,
items referred to in clause (xviii) of Section 7.6.2(a) of the Mortgage Loan
Agreement shall be subject to the reasonable approval of the Administrative
Agent)).
“Dollars” and “$”: dollars in lawful currency of the United States.
“Domestic Subsidiary”: any Subsidiary that is incorporated or organized under
the laws of the United States of America, any state thereof, the District of
Columbia, or any other jurisdiction within the United States of America.
“EEA Financial Institution”: (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
“EEA Member Country”: any of the member states of the European Union, Iceland,
Liechtenstein and Norway.
“EEA Resolution Authority”: any public administrative authority or any Person
entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Environmental Laws”: any and all foreign, Federal, state, local or municipal
laws, rules, orders, regulations, statutes, ordinances, codes, decrees,
requirements of any Governmental Authority or other Requirements of Law
(including common law) regulating, relating to or imposing liability or
standards of conduct concerning protection of human health or the environment,
as now or may at any time hereafter be in effect.
“ERISA”: the Employee Retirement Income Security Act of 1974, as amended from
time to time, and the rules and regulations promulgated thereunder.
“ERISA Affiliate”: any trade or business (whether or not incorporated) that,
together with any Group Member, is treated as a single employer under
Section 414 of the Code.
“ERISA Event”: (a) any Reportable Event; (b) the existence with respect to any
Plan of a Prohibited Transaction; (c) any failure by any Pension Plan to satisfy
the minimum funding standards (within the meaning of Section 412 or 430 of the
Code or Section 302 of ERISA) applicable to such Pension Plan, whether or not
waived; (d) the filing of an application for a waiver of the


17
 

--------------------------------------------------------------------------------





minimum funding standard with respect to any Pension Plan, the failure to make
by its due date a required installment under Section 430(j) of the Code with
respect to any Pension Plan or the failure by any Group Member or any ERISA
Affiliate to make any required contribution to a Multiemployer Plan; (e) the
incurrence by any Group Member or any ERISA Affiliate of any liability under
Title IV of ERISA with respect to the termination of any Pension Plan, including
but not limited to the imposition of any Lien in favor of the PBGC or any
Pension Plan; (f) a determination that any Pension Plan is in “at risk” status
(within the meaning of Title IV of ERISA); (g) the receipt by any Group Member
or any ERISA Affiliate from the PBGC or a plan administrator of any notice
relating to an intention to terminate any Pension Plan or to appoint a trustee
to administer any Pension Plan under Section 4042 of ERISA; (h) the incurrence
by any Group Member or any ERISA Affiliate of any liability with respect to the
withdrawal or partial withdrawal from any Pension Plan or Multiemployer Plan; or
(i) the receipt by any Group Member or any ERISA Affiliate of any notice, or the
receipt by any Multiemployer Plan from a Group Member or any ERISA Affiliate of
any notice, concerning the imposition of Withdrawal Liability or a determination
that a Multiemployer Plan is Insolvent or in endangered or critical status,
within the meaning of Section 432 of the Code or Section 305 or Title IV of
ERISA.
“EU Bail-In Legislation Schedule”: the EU Bail-In Legislation Schedule published
by the Loan Market Association (or any successor person), as in effect from time
to time.
“Eurodollar Loans”: Revolving Loans the rate of interest applicable to which is
based upon the Adjusted LIBO Rate.
“Eurodollar Tranche”: the collective reference to Eurodollar Loans the then
current Interest Periods with respect to all of which begin on the same date and
end on the same later date (whether or not such Revolving Loans shall originally
have been made on the same day).
“Event of Default”: any of the events specified in Section 8, provided that any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.
“Exchange Act”: the Securities Exchange Act of 1934, as amended.
“Excluded Property”: (a) pledges and security interests prohibited by law
(including any requirement to obtain the consent of any governmental authority),
rule, regulation or Contractual Obligation existing on the Closing Date (or, in
the case of a newly acquired Subsidiary, in existence at the time of acquisition
but not entered into in contemplation thereof), in each case, for so long as
such prohibition remains in effect and unless such consent has been obtained;
(b) Capital Stock of (i) any Foreign Subsidiary, (ii) any FSHCO (in the case of
clauses (i) and (ii), other than 65% of the outstanding voting Capital Stock,
and 100% of the outstanding non-voting Capital Stock, of any first-tier Foreign
Subsidiary or any first-tier FSHCO), (iii) any not-for-profit Subsidiaries,
(iv) any captive insurance Subsidiaries, (v) any Domestic Subsidiary that is a
direct or indirect Subsidiary of a Foreign Subsidiary, (vi) any Subsidiary that
is neither (A) the direct or indirect parent of a Mortgage Loan Party nor (B) a
Mortgage Loan Party and (vii) any Subsidiary of a Mortgage Loan Party;
(c) interests in partnerships, joint ventures and non-wholly owned Subsidiaries
which cannot be pledged without the consent of one or more third parties (other
than interests in (i) any Subsidiary that is the direct or indirect parent of a
Mortgage Loan Party and (ii) any Mortgage Loan Party); (d) equity interests of
any Subsidiary of the Borrower that are required to be pledged as security under
the Subsidiary Loan Documents; (e) “margin stock” within the respective meanings
of each of the quoted terms under Regulation U as now and from time to time
hereafter in effect, (f) those interests as to which the Administrative Agent
and the Borrower


18
 

--------------------------------------------------------------------------------





reasonably determine that the burden or cost of obtaining such a security
interest or perfection thereof outweighs the benefit to the Lenders of the
security to be afforded thereby, (g) pledges and security interests that would
result in material adverse tax consequences to Holdings, the Borrower or any of
its Subsidiaries, as determined in the reasonable judgment of the Borrower in
good faith and communicated in writing delivered to the Administrative Agent and
(h) proceeds from any and all of the foregoing described in clauses (a) through
(g) above to the extent such proceeds would otherwise be “Excluded Property”
pursuant to clauses (a) through (g) above.
“Excluded Subsidiary”: (a) any Subsidiary that is not the direct or indirect
parent of a Mortgage Loan Party, (b) any Mortgage Loan Party, (c) any Subsidiary
that is prohibited by applicable law or Contractual Obligations existing on the
Closing Date (or, in the case of any newly acquired Subsidiary, in existence at
the time of acquisition but not entered into in contemplation thereof) from
guaranteeing the Obligations or if guaranteeing the Obligations would require
governmental (including regulatory) consent, approval, license or authorization
(unless such consent, approval, license or authorization has been obtained),
(d) any other Subsidiary with respect to which, in the reasonable judgment of
the Administrative Agent, in consultation with the Borrower, the burden or cost
or other consequences (including any material adverse tax consequences) of
providing a guarantee shall be excessive in view of the benefits to be obtained
by the Lenders therefrom, (e) any direct or indirect Foreign Subsidiary of the
Borrower, (f) any not-for-profit Subsidiaries, (g) any direct or indirect
Domestic Subsidiary substantially all of whose assets consist of Capital Stock
and/or indebtedness of (i) one or more Foreign Subsidiaries that are CFCs or
(ii) other Subsidiaries described in this clause (g), and any other assets
incidental thereto (any Subsidiary described in this clause (g), a “FSHCO”),
(h) any Domestic Subsidiary that is a direct or indirect Subsidiary of a Foreign
Subsidiary, (i) any captive insurance subsidiaries and (j) any Subsidiary that
is prohibited by the Subsidiary Loan Documents (as in effect on the date hereof)
from guaranteeing the Obligations.
“Excluded Swap Obligation”: with respect to any Loan Party, any Swap Obligation
if, and to the extent that, all or a portion of the Guarantee Obligation of such
Loan Party of, or the grant by such Loan Party of a security interest to secure,
such Swap Obligation (or any Guarantee Obligation thereof) is or becomes illegal
under the Commodity Exchange Act or any rule, regulation, or order of the
Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) by virtue of such Loan Party’s failure for any
reason to constitute an “eligible contract participant,” as defined in the
Commodity Exchange Act and the regulations thereunder (determined after giving
effect to any and all applicable guarantees of such Loan Party’s Swap
Obligations by other Loan Parties), at the time the guarantee of (or grant of
such security interest by, as applicable) such Loan Party becomes or would
become effective with respect to such Swap Obligation, unless otherwise agreed
between the Administrative Agent and the Borrower.  If a Swap Obligation arises
under a master agreement governing more than one swap, such exclusion shall
apply only to the portion of such Swap Obligation that is attributable to the
swaps for which such Guarantee Obligation or security interest is or becomes
illegal.
“Excluded Taxes”: any of the following Taxes imposed on or with respect to a
Recipient or required to be withheld or deducted from a payment to a Recipient:
(a) Taxes imposed on or measured by net income (however denominated), franchise
Taxes, and branch profits Taxes, in each case, (i) imposed as a result of such
Recipient being organized under the laws of, or having its principal office or,
in the case of any Lender, its applicable lending office located in, the


19
 

--------------------------------------------------------------------------------





jurisdiction imposing such Tax (or any political subdivision thereof) or (ii)
that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Revolving Loan or a Revolving
Commitment pursuant to a law in effect on the date on which (i) such Lender
acquires such interest in the Revolving Loan or Revolving Commitment (other than
pursuant to an assignment request by the Borrower under Section 2.21) or (ii)
such Lender changes its lending office, except in each case to the extent that,
pursuant to Section 2.18, amounts with respect to such Taxes were payable either
to such Lender’s assignor immediately before such Lender became a party hereto
or to such Lender immediately before it changed its lending office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 2.18(f) and (d)
any U.S. federal withholding Taxes imposed under FATCA.
“Existing Class”: as defined in Section 2.22(b)(ii).
“Existing Commitment”: as defined in Section 2.22(b)(ii).
“Existing Credit Agreement”: that certain Credit Agreement, dated as of April
14, 2014, by and among La Quinta, La Quinta Intermediate Holdings L.L.C., as
borrower, the other guarantors party thereto from time to time, JPMorgan Chase
Bank, N.A., as administrative agent, collateral agent, swing line lender and L/C
lender, and the other lenders party thereto from time to time.
“Existing Issuing Lenders”: the “L/C Issuers” (as defined in the Existing Credit
Agreement).
“Existing Letters of Credit”: the “Letters of Credit” (as defined in the
Existing Credit Agreement) issued under the Existing Credit Agreement and listed
on Schedule 1.1B.
“Existing Loans”: as defined in Section 2.22(b)(ii).
“Extended Commitments”: as defined in Section 2.22(b)(ii).
“Extended Loans”: as defined in Section 2.22(b)(ii).
“Extending Lender”: as defined in Section 2.22(b)(iii).
“Extension Amendment”: as defined in Section 2.22(b)(iv).
“Extension Election”: as defined in Section 2.22(b)(iii).
“Extension Request”: as defined in Section 2.22(b)(ii).
“Extension Series”: all Extended Commitments (and the Extended Loans that are
made thereunder) that are established pursuant to the same Extension Amendment
(or any subsequent Extension Amendment to the extent such Extension Amendment
expressly provides that the Extended Commitments established thereunder are
intended to be a part of any previously established Extension Series) and that
provide for the same interest margins, extension fees, maturity and other terms.
“FATCA”: Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) of the Code and any intergovernmental agreements
(or related rules, practices, legislation or official administrative guidance)
implementing the foregoing.


20
 

--------------------------------------------------------------------------------





“Federal Funds Effective Rate”: for any day, the rate calculated by the NYFRB
based on such day’s federal funds transactions by depositary institutions, as
determined in such manner as the NYFRB shall set forth on its public website
from time to time, and published on the next succeeding Business Day by the
NYFRB as the effective federal funds rate; provided that if the Federal Funds
Effective Rate as so determined would be less than zero, such rate shall be
deemed to zero for the purposes of this Agreement.
“Fee Payment Date”: (a) the last day of each March, June, September and December
and (b) the last day of the Revolving Commitment Period.
“Financial Covenant Event of Default”: as defined in Section 8.1(c).
“Fixed Charges”: with respect to the Group Members for any period, the sum of,
without duplication:
(1) Consolidated Interest Expense for such period;
(2) all cash dividends or other distributions paid (excluding items eliminated
in consolidation) on any series of preferred stock during such period; and
(3) all cash dividends or other distributions paid (excluding items eliminated
in consolidation) on any series of Disqualified Capital Stock during such
period.
“Foreign Benefit Arrangement”: any employee benefit arrangement mandated by
non-U.S. law that is maintained or contributed to by any Group Member or any
ERISA Affiliate.
“Foreign Lender”: any Lender that is not a U.S. Person.
“Foreign Plan”: each employee benefit plan (within the meaning of Section 3(3)
of ERISA, whether or not subject to ERISA) that is not subject to U.S. law and
is maintained or contributed to by any Group Member or any ERISA Affiliate.
“Foreign Subsidiary”: any Subsidiary that is not a Domestic Subsidiary.
“Franchise Agreements”: as defined in the Mortgage Loan Agreement.
“Fronting Exposure”: at any time there is a Defaulting Lender, with respect to
the Issuing Lender, such Defaulting Lender’s Revolving Percentage of the
outstanding L/C Obligations with respect to the Letters of Credit other than L/C
Obligations as to which such Defaulting Lender’s participation obligation has
been reallocated to other Lenders or Cash Collateralized in accordance with the
terms hereof.
“FSHCO”: has the meaning set forth in the definition of “Excluded Subsidiary”.
“Funding Office”: the office of the Administrative Agent specified in Section
10.2 or such other office as may be specified from time to time by the
Administrative Agent as its funding office by written notice to the Borrower and
the Lenders.
“GAAP”: generally accepted accounting principles in the United States as in
effect from time to time; provided, however, that (i) if the Borrower notifies
the Administrative Agent that the Borrower requests an amendment to any
provision hereof to eliminate the effect of any change in accounting principles
or change as a result of the adoption or modification of accounting policies
(including, but not limited to, the impact of Accounting Standards Update
2016-12, Revenue from Contracts with Customers (Topic 606) or similar revenue
recognition policies or any change in the methodology of calculating reserves
for returns, rebates and other chargebacks), in each case, occurring after the
Closing Date in GAAP or in the application thereof on the operation of such
provision (or if the Administrative Agent notifies the Borrower that the
Required Lenders request


21
 

--------------------------------------------------------------------------------





an amendment to any provision hereof for such purpose), regardless of whether
any such notice is given before or after such change in GAAP or in the
application thereof, then such provision shall be interpreted on the basis of
GAAP as in effect and applied immediately before such change shall have become
effective until such notice shall have been withdrawn or such provision amended
in accordance herewith, (ii) GAAP shall be construed, and all computations of
amounts and ratios referred to herein shall be made, without giving effect to
any election under FASB ASC Topic 825 (or any other Financial Accounting
Standard having a similar result or effect) to value any Indebtedness or other
liabilities of the Borrower or any of its Subsidiaries at “fair value,” as
defined therein, and Indebtedness shall be measured at the aggregate principal
amount thereof, and (iii) the accounting for operating leases and financing or
capital leases under GAAP as in effect on the Closing Date (including, without
limitation, Accounting Standards Codification 840) shall apply for the purposes
of determining compliance with the provisions of this Agreement, including the
definition of Capital Leases and obligations in respect thereof.
“Governing Documents”: (a) with respect to any corporation, the certificate or
articles of incorporation and the bylaws (or equivalent or comparable
constitutive documents with respect to any non-U.S. jurisdiction), (b) with
respect to any limited liability company, the certificate or articles of
formation or organization and operating agreement and (c) with respect to any
partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and, if applicable, any agreement, instrument, filing or notice
with respect thereto filed in connection with its formation or organization with
the applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.
“Governmental Authority”: any nation or government, any state or other political
subdivision thereof, any agency, authority, instrumentality, regulatory body,
court, central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative functions of or pertaining to government,
any securities exchange and any self-regulatory organization (including the
National Association of Insurance Commissioners).
“Group Members”: the collective reference to the Loan Parties and their
respective Subsidiaries.
“Guarantee Obligation”: as to any Person (the “guaranteeing person”), any
obligation, including a reimbursement, counterindemnity or similar obligation,
of the guaranteeing Person that guarantees or in effect guarantees, or which is
given to induce the creation of a separate obligation by another Person
(including any bank under any letter of credit) that guarantees or in effect
guarantees, any Indebtedness, leases, dividends or other obligations (the
“primary obligations”) of any other third Person (the “primary obligor”) in any
manner, whether directly or indirectly, including any obligation of the
guaranteeing person, whether or not contingent, (i) to purchase any such primary
obligation or any property constituting direct or indirect security therefor,
(ii) to advance or supply funds (1) for the purchase or payment of any such
primary obligation or (2) to maintain working capital or equity capital of the
primary obligor or otherwise to maintain the net worth or solvency of the
primary obligor, (iii) to purchase property, securities or services primarily
for the purpose of assuring the owner of any such primary obligation of the
ability of the primary obligor to make payment of such primary obligation or
(iv) otherwise to assure or hold harmless the owner of any such primary
obligation against loss in respect thereof; provided, however, that the term
Guarantee Obligation shall not include endorsements of instruments for deposit
or


22
 

--------------------------------------------------------------------------------





collection in the ordinary course of business. The amount of any Guarantee
Obligation of any guaranteeing person shall be deemed to be the lower of (a) an
amount equal to the stated or determinable amount of the primary obligation in
respect of which such Guarantee Obligation is made and (b) the maximum amount
for which such guaranteeing person may be liable pursuant to the terms of the
instrument embodying such Guarantee Obligation, unless such primary obligation
and the maximum amount for which such guaranteeing person may be liable are not
stated or determinable, in which case the amount of such Guarantee Obligation
shall be such guaranteeing person’s maximum reasonably anticipated liability in
respect thereof as determined by the Borrower in good faith.
“Guaranty and Security Agreement”: the Guaranty and Security Agreement,
substantially in the form of Exhibit A, dated as of the Closing Date, among the
Borrower, Holdings, the Subsidiary Guarantors and the Administrative Agent, as
amended, supplemented or otherwise modified from time to time.
“Hedge Bank”: (a) any Person that, at the time it enters into a Swap Agreement
(or on the Closing Date), is the Administrative Agent, the Lead Arrangers, a
Lender or an Affiliate of any such Person or (b) any other Person approved in
writing by the Administrative Agent and the Borrower at the time it enters into
a Swap Agreement (or on the Closing Date), in each case, in its capacity as a
party to such Swap Agreement.
“Holdings”: as defined in the preamble hereto.
“Impacted Interest Period” as defined in the definition of “LIBO Rate.”
“Increasing Lender Agreement”: an Increasing Lender Agreement, substantially in
the form of Exhibit G.
“Increasing Repriced Lender”: as defined in Section 2.22(c)(ii).
“Indebtedness”: of any Person at any date, without duplication, (a) all
indebtedness of such Person for borrowed money, (b) all obligations of such
Person for the deferred purchase price of property or services (other than
current trade payables and accruals for payroll and other expenses incurred in
the ordinary course of such Person’s business), (c) all obligations of such
Person evidenced by notes, bonds, debentures or other similar instruments, (d)
all indebtedness (excluding prepaid interest thereon) created or arising under
any conditional sale or other title retention agreement with respect to property
acquired by such Person (other than customary reservations or retentions of
title under agreements entered into in the ordinary cause of business), (e) all
Capital Lease Obligations of such Person, (f) all obligations of such Person,
contingent or otherwise, as an account party or applicant under or in respect of
acceptances, letters of credit, surety bonds or similar arrangements, (g) all
obligations of such Person in respect of Disqualified Capital Stock, (h) net
obligations of such Person in respect of Swap Agreements, (i) all Guarantee
Obligations of such Person in respect of obligations of the kind referred to in
clauses (a) through (h) above and (j) all obligations of the kind referred to in
clauses (a) through (i) above secured by (or for which the holder of such
obligation has an existing right, contingent or otherwise, to be secured by) any
Lien on property (including accounts and contract rights) owned by such Person,
whether or not such Person has assumed or become liable for the payment of such
obligation; provided that all obligations of the kind referred to in clauses (a)
through (i) above shall only constitute Indebtedness if and to the extent that
the foregoing would constitute indebtedness or a liability in accordance with
GAAP. The Indebtedness of any Person shall include the Indebtedness


23
 

--------------------------------------------------------------------------------





of any other entity (including any partnership in which such Person is a general
partner) to the extent such Person is liable therefor as a result of such
Person’s ownership interest in or other relationship with such entity, except to
the extent the terms of such Indebtedness expressly provide that such Person is
not liable therefor. The amount of any net obligation under any Swap Agreement
on any date shall be deemed to be the Swap Termination Value thereof as of such
date. Notwithstanding the foregoing, Indebtedness shall not include (A) deferred
compensation arrangements, (B) earn-out obligations until matured or earned, (C)
non-compete or consulting obligations incurred in connection with acquisitions
permitted under this Agreement, or (D) Non-Financing Lease Obligations.
Notwithstanding anything in this definition to the contrary, Indebtedness shall
be calculated without giving effect to the effects of Financial Accounting
Standards Board Accounting Standards Codification 815 and related
interpretations to the extent such effects would otherwise increase or decrease
an amount of Indebtedness for any purpose hereunder as a result of accounting
for any embedded derivatives created by the terms of such Indebtedness.
“Indemnified Liabilities”: as defined in Section 10.5.
“Indemnified Taxes”: (a) Taxes, other than Excluded Taxes, imposed on or with
respect to any payment made by or on account of any obligation of any Loan Party
under any Loan Document and (b) to the extent not otherwise described in clause
(a) hereof, Other Taxes.
“Indemnitee”: as defined in Section 10.5.
“Individual Property”: as defined in the Mortgage Loan Agreement.
“Initial Extension Notice”: as defined in Section 2.22(b)(i).
“Initial Revolving Termination Date”: May 30, 2020 (or if such date is not a
Business Day, then the next succeeding Business Day).
“Insolvency”: with respect to any Multiemployer Plan, the condition that such
Plan is insolvent within the meaning of Section 4245 of ERISA.
“Insolvent”: pertaining to a condition of Insolvency.
“Intellectual Property”: the collective reference to all rights, priorities and
privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including copyrights,
copyright licenses, patents, patent licenses, trademarks, trademark licenses,
and intellectual property in technology, know-how and processes, and all rights
to sue at law or in equity for any infringement or other impairment thereof,
including the right to receive all proceeds and damages therefrom.
“Intercreditor Agreement”: the Intercreditor Agreement, dated as of the Closing
Date, among the Administrative Agent and JPMorgan Chase Bank, N.A., as lender
under the Mortgage Loan Agreement, as amended, supplemented or otherwise
modified from time to time.
“Intercreditor Provisions”: as defined in Section 10.20.
“Interest Payment Date”: (a) as to any ABR Loan, the last day of each March,
June, September and December to occur while such Revolving Loan is outstanding
and the final maturity date of such Revolving Loan, (b) as to any Eurodollar
Loan, the last day of such Interest Period and (c) as to any Revolving Loan
(other than any Revolving Loan that is an ABR Loan), the date of any repayment
or prepayment made in respect thereof.
“Interest Period”: as to any Eurodollar Loan, (a) initially, the period
commencing on the borrowing or conversion date, as the case may be, with respect
to such Eurodollar Loan and


24
 

--------------------------------------------------------------------------------





ending one, two or three months thereafter, as selected by the Borrower in its
notice of borrowing or notice of conversion, as the case may be, given with
respect thereto; and (b) thereafter, each period commencing on the last day of
the next preceding Interest Period applicable to such Eurodollar Loan and ending
one, two or three months thereafter, as selected by the Borrower by irrevocable
notice to the Administrative Agent not later than 11:00 A.M., New York City
time, on the date that is three (3) Business Days prior to the last day of the
then current Interest Period with respect thereto; provided that, all of the
foregoing provisions relating to Interest Periods are subject to the following:
(i)if any Interest Period would otherwise end on a day that is not a Business
Day, such Interest Period shall be extended to the next succeeding Business Day
unless the result of such extension would be to carry such Interest Period into
another calendar month in which event such Interest Period shall end on the
immediately preceding Business Day;
(ii)the Borrower may not select an Interest Period that would extend beyond the
Revolving Termination Date;
(iii)any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of a calendar month; and
(iv)the Borrower shall select Interest Periods so as not to require a payment or
prepayment of any Eurodollar Loan during an Interest Period for such Revolving
Loan.
“Interpolated Rate”: at any time, for any Interest Period, the rate per annum
(rounded to the same number of decimal places as the LIBO Screen Rate)
determined by the Administrative Agent (which determination shall be conclusive
and binding absent manifest error) to be equal to the rate that results from
interpolating on a linear basis between: (a) the LIBO Screen Rate for the
longest period for which the LIBO Screen Rate is available that is shorter than
the Impacted Interest Period; and (b) the LIBO Screen Rate for the shortest
period (for which that LIBO Screen Rate is available) that exceeds the Impacted
Interest Period, in each case, at such time.
“Investors”: one or more investment funds, investment partnerships or managed
accounts controlled or managed by The Blackstone Group L.P. or one of its
Affiliates (other than any portfolio operating companies).
“Irrevocable Account Direction”: collectively, (a) an irrevocable direction in
the form of Exhibit K-1 that after delivery of notice by the Administrative
Agent to the depositary bank for the Operating Lessee Remainder Account, all
Distributable Funds on deposit in the Operating Lessee Remainder Account shall
be remitted to the Conditional Controlled Account (as such may be amended,
restated or modified from time to time in accordance with the terms of this
Agreement) and (b) an irrevocable direction in the form of Exhibit K-2 that
after delivery of notice by the Administrative Agent to the depositary bank for
the Property Owner Account, all Distributable Funds on deposit in the Property
Owner Account shall be remitted to the Conditional Controlled Account (as such
may be amended, restated or modified from time to time in accordance with the
terms of this Agreement).
“IRS”: means the United States Internal Revenue Service.
“Issuing Lender”: (a) with respect to each Existing Letter of Credit, the
Existing Issuing Lender and (b) with respect to each other Letter of Credit,
each of JPMorgan Chase Bank, N.A., KeyBank National Association, Société
Générale and any other Lender reasonably acceptable to the Administrative Agent
and the Borrower that has agreed in its sole discretion to act as an


25
 

--------------------------------------------------------------------------------





“Issuing Lender” hereunder, or any of their respective Affiliates, in each case
in its capacity as issuer of any Letter of Credit. Each reference herein to “the
Issuing Lender” shall be deemed to be a reference to the relevant Issuing Lender
or all Issuing Lenders, as the context requires.
“La Quinta”: La Quinta Holdings Inc., a Delaware corporation.
“L/C Commitment”: with respect to each Issuing Lender, (i) the commitment of
such Issuing Lender to issue Letters of Credit pursuant to Section 3.1 as set
forth opposite such Issuing Lender’s name on Schedule 1.1A under the heading
“L/C Commitment” or (ii) if such Issuing Lender has entered into an Assignment
and Assumption in accordance with Section 10.6, the amount set forth for such
Issuing Lender as its L/C Commitment in the Register. The aggregate amount of
the L/C Commitments of all Issuing Lenders as of the Closing Date is
$45,000,000.
“L/C Obligations”: at any time, an amount equal to the sum of (a) the aggregate
then undrawn and unexpired amount of the then outstanding Letters of Credit and
(b) the aggregate amount of drawings under Letters of Credit that have not then
been reimbursed pursuant to Section 3.5.
“L/C Participants”: the collective reference to all the Lenders other than the
Issuing Lender.
“L/C Sublimit”: $45,000,000.
“Lead Arrangers”: the collective reference to JPMorgan Chase Bank, N.A. in its
capacity as joint lead arranger and sole bookrunner and KeyBanc Capital Markets
Inc. in its capacity as joint lead arranger and syndication agent.
“Lenders”: as defined in the preamble hereto.
“Letters of Credit”: as defined in Section 3.1(a).
“LIBO Rate”: with respect to any Eurodollar Loan for any Interest Period, the
LIBO Screen Rate at approximately 11:00 a.m., London time, two Business Days
prior to the commencement of such Interest Period; provided that if the LIBO
Screen Rate shall not be available at such time for such Interest Period (an
“Impacted Interest Period”) then the LIBO Rate shall be the Interpolated Rate.
“LIBO Screen Rate”: for any day and time, with respect to any Eurodollar Loan
for any Interest Period, the London interbank offered rate as administered by
ICE Benchmark Administration (or any other Person that takes over the
administration of such rate for U.S. Dollars) for a period equal in length to
such Interest Period as displayed on such day and time on pages LIBOR01 or
LIBOR02 of the Reuters screen that displays such rate (or, in the event such
rate does not appear on a Reuters page or screen, on any successor or substitute
page on such screen that displays such rate, or on the appropriate page of such
other information service that publishes such rate from time to time as approved
by the Administrative Agent and the Borrower); provided that if the LIBO Screen
Rate as so determined would be less than zero, such rate shall be deemed to zero
for the purposes of this Agreement.
“Lien”: any mortgage, pledge, hypothecation, assignment, deposit arrangement,
encumbrance, lien (statutory or other), charge or other security interest or any
preference, priority or other security agreement or preferential arrangement of
any kind or nature whatsoever (including any conditional sale or other title
retention agreement and any capital lease having substantially the same economic
effect as any of the foregoing).


26
 

--------------------------------------------------------------------------------





“Loan Documents”: this Agreement, the Collateral Documents, the Account Control
Agreement, the Conditional Account Control Agreement, any other account control
agreements, the Notes, any Increasing Lender Agreement, any New Lender Agreement
and any amendment, waiver, supplement or other modification to any of the
foregoing.
“Loan Obligations”: the unpaid principal of and interest on (including interest
accruing after the maturity of the Revolving Loans and Reimbursement Obligations
and interest accruing after the filing of any petition in bankruptcy, or the
commencement of any insolvency, reorganization or like proceeding, relating to
the Borrower or any other Loan Party, whether or not a claim for post-filing or
post-petition interest is allowed in such proceeding) the Revolving Loans and
all other obligations and liabilities of the Borrower and each other Loan Party
to the Administrative Agent or to any Lender, whether direct or indirect,
absolute or contingent, due or to become due, or now existing or hereafter
incurred, which may arise under, out of, or in connection with, this Agreement,
any other Loan Document, the Letters of Credit, or any other document made,
delivered or given in connection herewith or therewith, whether on account of
principal, interest, reimbursement obligations, fees, indemnities, costs,
expenses (including all fees, charges and disbursements of counsel to the
Administrative Agent or to any Lender that are required to be paid by the
Borrower pursuant hereto) or otherwise.
“Loan Parties”: the collective reference to the Borrower, Holdings and the
Subsidiary Guarantors.
“Majority in Interest”: when used in reference to Lenders of any Class, means,
at any time the holders of more than 50% of the aggregate amount of the
Revolving Commitments of such Class then in effect or, if the Revolving
Commitments have been terminated, the aggregate amount of the Revolving
Extensions of Credit of such Class outstanding at such time; provided, that the
Revolving Commitments of, and the portion of the Total Revolving Extensions of
Credit held or deemed held by, any Defaulting Lender shall be disregarded in
determining Majority in Interest at any time.
“Management Agreements”: as defined in the Mortgage Loan Agreement.
“Management Stockholders”: the members of management of CorePoint Lodging,
Holdings, the Borrower or any of its Subsidiaries who are investors in CorePoint
Lodging or any direct or indirect parent thereof.
“Material Adverse Effect”: any material adverse change to or effect on (a) the
business, operations, properties or condition (financial or otherwise) of the
Group Members, taken as a whole, or (b) the validity or enforceability of this
Agreement or any of the other Loan Documents or the rights or remedies of the
Administrative Agent or the Lenders hereunder or thereunder.
“Materials of Environmental Concern”: any gasoline or petroleum (including crude
oil or any fraction thereof) or petroleum products or any hazardous or toxic
substances, materials or wastes, defined or regulated as such in or under any
Environmental Law, including asbestos, polychlorinated biphenyls and
urea-formaldehyde insulation.
“Maximum Rate”: as defined in Section 10.14.
“Merger Agreement”: that certain Agreement and Plan of Merger, dated as of
January 17, 2018, by and among Wyndham Worldwide Corporation, WHG BB Sub, Inc.
and La Quinta.
“Minimum Collateral Amount”: at any time, (i) with respect to Cash Collateral
consisting of cash or deposit account balances provided to reduce or eliminate
Fronting Exposure


27
 

--------------------------------------------------------------------------------





during the existence of a Defaulting Lender, an amount equal to 102% of the
Fronting Exposure of the Issuing Lender with respect to Letters of Credit issued
and outstanding at such time, (ii) with respect to Cash Collateral consisting of
cash or deposit account balances provided in accordance with Sections 2.9(a) or
(c), 2.22(c)(iv), or 2.24(a)(i), (ii) or (iii), an amount equal to 102% of the
principal outstanding amount of all L/C Obligations subject to such provision
and (iii) with respect to Cash Collateral consisting of cash or deposit account
balances provided pursuant to the defined term “Trigger Event Cure”, in
accordance with Section 2.9(b) or 2.25, or for purposes of determining the
obligation of the Loan Parties to comply with the provisions of Section 7.1, an
amount equal to 102% of the principal outstanding amount of all L/C Obligations.
“Mortgage Loan”: the “Loan” as defined in the Mortgage Loan Agreement.
“Mortgage Loan Agreement”: that certain Loan Agreement, dated as of May 30, 2018
(as amended, restated, replaced, refinanced, supplemented or otherwise modified
from time to time in accordance with this Agreement and the Intercreditor
Agreement), among JPMorgan Chase Bank, N.A. and any other lender from time to
time party thereto, as co-lenders, the Individual Borrowers (as identified
therein) and the Operating Lessee.
“Mortgage Loan Documents”: the “Loan Documents” as defined in the Mortgage Loan
Agreement.
“Mortgage Loan Party”: the collective reference to the Operating Lessee and the
“Borrowers” as defined in the Mortgage Loan Agreement.
“Multiemployer Plan”: a Plan that is a multiemployer plan as defined in Section
4001(a)(3) of ERISA.
“Net Operating Income”: as defined in the Mortgage Loan Agreement.
“New Lender Agreement”: a New Lender Agreement, substantially in the form of
Exhibit H.
“New Repriced Lender”: as defined in Section 2.22(c)(ii).
“Non-Defaulting Lender”: at any time, each Lender that is not a Defaulting
Lender at such time.
“Non-Financing Lease Obligation”: a lease obligation that is not required to be
accounted for as a financing or capital lease on both the balance sheet and the
income statement for financial reporting purposes in accordance with GAAP. For
the avoidance of doubt, a straight-line or operating lease shall be considered a
Non-Financing Lease Obligation.
“Notes”: the collective reference to any promissory note evidencing Revolving
Loans.
“NYFRB”: the Federal Reserve Bank of New York (or any successor).
“NYFRB Rate”: for any day, the greater of (a) the Federal Funds Effective Rate
in effect on such day and (b) the Overnight Bank Funding Rate in effect on such
day (or for any day that is not a Business Day, for the immediately preceding
Business Day); provided that if none of such rates are published for any day
that is a Business Day, the term “NYFRB Rate” means the rate for a federal funds
transaction quoted at 11:00 a.m. on such day received by the Administrative
Agent from a federal funds broker of recognized standing selected by it;
provided, further, that if any of the aforesaid rates as so determined be less
than zero, such rate shall be deemed to be zero for purposes of this Agreement.


28
 

--------------------------------------------------------------------------------





“Obligations”: collectively, (a) the Loan Obligations, (b) obligations in
respect of any Secured Cash Management Agreement and (c) obligations in respect
of any Secured Swap Agreement.
“Operating Forecast”: with respect to any Person and any period, a detailed
consolidated budget and operating forecast for such Person and its consolidated
Subsidiaries for such period (including a projected consolidated balance sheet
of such Person and its consolidated Subsidiaries as of the end of such period,
the related consolidated statements of projected cash flow and projected income
and a description of the underlying assumptions applicable thereto).
“Operating Lessee”: as defined in the Mortgage Loan Agreement.
“Operating Lessee Remainder Account”: as defined in the Subsidiary Loan Cash
Management Agreement.
“Other Connection Taxes”: with respect to any Recipient, Taxes imposed as a
result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Revolving Loan or Loan
Document).
“Other Taxes”: all present or future stamp, court or documentary, intangible,
recording, filing or similar Taxes that arise from any payment made under, from
the execution, delivery, performance, enforcement or registration of, from the
receipt or perfection of a security interest under, or otherwise with respect
to, any Loan Document, except any such Taxes that are Other Connection Taxes
imposed with respect to an assignment (other than an assignment made pursuant to
Section 2.21).
“Overnight Bank Funding Rate”: for any day, the rate comprised of both overnight
federal funds and overnight eurodollar borrowings by U.S.-managed banking
offices of depository institutions, as such composite rate shall be determined
by the NYFRB as set forth on its public website from time to time, and published
on the next succeeding Business Day by the NYFRB as an overnight bank funding
rate.
“Partial Trigger Event”: shall have occurred if, as of the last day of any
calendar quarter, the Debt Yield is less than the Required Debt Yield (Partial
Trigger Event); provided, that a Partial Trigger Event shall cease to exist
following a Partial Trigger Event Cure with respect to such Partial Trigger
Event.
“Partial Trigger Event Cure”: with respect to any Partial Trigger Event, the
occurrence of a Debt Yield of equal to or greater than the Required Debt Yield
(Partial Trigger Event) as of the last day of each of two consecutive calendar
quarters after the calendar quarter during which such Partial Trigger Event
occurred.
“Participant”: as defined in Section 10.6(c).
“Participant Register”: as defined in Section 10.6(c).
“PATRIOT Act”: the Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism Act of 2001 (Title III of
Pub. L. 107-56, Oct. 26, 2001).


29
 

--------------------------------------------------------------------------------





“PBGC”: the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA (or any successor).
“Pension Plan”: any Plan (other than a Multiemployer Plan) subject to the
provisions of Title IV of ERISA or Section 412 of the Code or Section 302 of
ERISA, and in respect of which any Group Member or any ERISA Affiliate is (or,
if such Plan were terminated, would under Section 4069 of ERISA be deemed to be)
an “employer” as defined in section 3(5) of ERISA.
“Permitted Holder”: each of (x) the Investors and (y) the Management
Stockholders (provided that if the Management Stockholders own beneficially or
of record more than 15% of the outstanding voting stock of CorePoint Lodging in
the aggregate, they shall be treated as Permitted Holders of only 15% of the
outstanding voting stock of CorePoint Lodging at such time).
“Permitted Refinancing”: with respect to any Person, any modification,
refinancing, refunding, renewal or extension of any Indebtedness of such Person;
provided that: (i) the principal amount (or accreted value, if applicable) of
the modifying, refinancing, refunding, renewing or extending Indebtedness (the
“Refinancing Indebtedness”) does not exceed the principal amount (or accreted
value, if applicable) of the Indebtedness so modified, refinanced, refunded,
renewed or extended (the “Refinanced Debt”) except by an amount equal to unpaid
accrued interest and premium thereon plus other reasonable amounts paid, and
fees and expenses reasonably incurred, in connection with such modification,
refinancing, refunding, renewal or extension and by an amount equal to any
existing commitments unutilized thereunder; (ii) the Refinancing Indebtedness
has a final maturity date equal to or later than the final maturity date of, and
has a Weighted Average Life to Maturity equal to or greater than the Weighted
Average Life to Maturity of, the Refinanced Debt; (iii)  (A) to the extent the
Refinanced Debt is subordinated in right of payment to the Loan Obligations,
such Refinancing Indebtedness is subordinated in right of payment to the Loan
Obligations on terms at least as favorable to the Secured Parties as those
contained in the documentation governing the Refinanced Debt, and (B) to the
extent Liens securing such Refinanced Debt are subordinated to Liens securing
the Loan Obligations, the Liens, if any, securing such Refinancing Indebtedness
are subordinated to the Liens securing the Loan Obligations pursuant to an
intercreditor agreement (and an intercreditor agreement may be amended in a
manner acceptable to the Administrative Agent to provide for such Liens to be
subordinated to the Liens securing the Loan Obligations on a basis consistent
with the intercreditor agreement prior to such modification, refinancing,
refunding, renewal or extension); (iv) the terms relating to principal amount,
amortization, maturity and collateral (if any), and other material terms taken
as a whole, of any Refinancing Indebtedness, and of any agreement entered into
and of any instrument issued in connection therewith, either (A) are no less
favorable in any material respect to the Loan Parties than the terms of any
agreement or instrument governing the Refinanced Debt and do not materially
adversely affect the Lenders (it being agreed that, in the case of any Permitted
Refinancing of any of the Subsidiary Loan Documents, any term or provision that
would not be permitted as an amendment to the Subsidiary Loan Documents under
Section 7.7 shall be deemed to be materially adverse to the Lenders) or (B)
would be permitted by Section 7.7 as an amendment to such Refinanced Debt; and
(v) the direct or any contingent obligor on the Refinanced Debt is not changed
as a result of or in connection with such modification, refinancing, refunding,
renewal or extension.
“Person”: an individual, partnership, corporation, limited liability company,
business trust, joint stock company, trust, unincorporated association, joint
venture, Governmental Authority or other entity of whatever nature.


30
 

--------------------------------------------------------------------------------





“Plan”: any employee benefit plan as defined in Section 3(3) of ERISA, including
any employee welfare benefit plan (as defined in Section 3(1) of ERISA), any
employee pension benefit plan (as defined in Section 3(2) of ERISA), and any
plan which is both an employee welfare benefit plan and an employee pension
benefit plan, and in respect of which any Group Member or any ERISA Affiliate is
an “employer” as defined in Section 3(5) of ERISA.
“Pledged Equity”: as defined in the Guaranty and Security Agreement.
“Post-Acquisition Period”: with respect to any acquisition of an Acquired Entity
or Business, the period beginning on the date such acquisition is consummated
and ending on the 18 month anniversary of the date on which such acquisition is
consummated.
“Preferred Stock”: the “Cumulative Redeemable Series A Preferred Stock” of
CorePoint Lodging that is being issued in connection with the Transactions.
“Prepayment Notice”: as defined in Section 2.9(c).
“Prime Rate”: the rate of interest per annum determined by the Administrative
Agent as its prime rate in effect at its principal office in New York City and
notified to the Borrower, as in effect from time to time. The Prime Rate is a
reference rate and does not necessarily represent the lowest or best rate
actually charged to any customer. The Administrative Agent or any Lender may
make commercial loans or other loans at rates of interest at, above or below the
Prime Rate.
“Pro Forma Adjustment”: for any Reference Period that includes all or any part
of a fiscal quarter included in any Post-Acquisition Period, with respect to the
Acquired EBITDA of the applicable Acquired Entity or Business or the
Consolidated EBITDA of the Group Members, the pro forma increase or decrease in
such Acquired EBITDA or such Consolidated EBITDA, as the case may be, projected
by the Borrower in good faith to result within 18 months of such acquisition of
an Acquired Entity or Business as a result of (a) actions taken during such
Post-Acquisition Period for the purposes of realizing reasonably identifiable
and factually supportable cost savings or (b) any additional costs incurred
during such Post-Acquisition Period, in each case in connection with the
combination of the operations of such Acquired Entity or Business with the
operations of the Group Members; provided that (i) at the election of the
Borrower, such Pro Forma Adjustment shall not be required to be determined for
any Acquired Entity or Business to the extent the aggregate consideration paid
in connection with such acquisition was less than $20,000,000, and (ii) so long
as such actions are taken during such Post-Acquisition Period or such costs are
incurred during such Post-Acquisition Period, as applicable, for purposes of
projecting such pro forma increase or decrease to such Acquired EBITDA or such
Consolidated EBITDA, as the case may be, it may be assumed that such cost
savings will be realizable during the entirety of such Reference Period, or such
additional costs, as applicable, will be incurred during the entirety of such
Reference Period; provided, further, that any such pro forma increase or
decrease to such Acquired EBITDA or such Consolidated EBITDA, as the case may
be, shall be without duplication for cost savings or additional costs already
included in such Acquired EBITDA or such Consolidated EBITDA, as the case may
be, for such Reference Period and together with such cost savings and synergies
added to Consolidated EBITDA under clauses (g)(i) and (g)(ii) of the definition
of “Consolidated EBITDA” shall not account for more than twenty percent (20.0%)
of Consolidated EBITDA in such Reference Period (calculated after giving effect
to any such add-back pursuant to this definition and clause (g) of the
definition of “Consolidated EBITDA”).


31
 

--------------------------------------------------------------------------------





“Prohibited Transaction”: a non-exempt prohibited transaction as defined in
Section 406 of ERISA and Section 4975(f)(3) of the Code.
“Properties”: as defined in Section 4.16(a).
“Property Owner Account”: the owner operating account designated as the “CPLG
Properties L.L.C.” account with JPMorgan Chase Bank, N.A., as depositary and any
similar or successor account thereof.
“PTE”: a prohibited transaction class exemption issued by the U.S. Department of
Labor, as any such exemption may be amended from time to time.
“Qualified Capital Stock”: any Capital Stock that is not Disqualified Capital
Stock.
“Qualified Transferee”: as defined in the Intercreditor Agreement.
“Recipient”: (a) the Administrative Agent, (b) any Lender and (c) the Issuing
Lender, as applicable.
“Reference Period”: any period of four consecutive fiscal quarters.
“Register”: as defined in Section 10.6(b).
“Regulation U”: Regulation U of the Board as in effect from time to time.
“Reimbursement Obligation”: the obligation of the Borrower to reimburse the
Issuing Lender pursuant to Section 3.5 for amounts drawn under Letters of
Credit.
“REIT”: as defined in Section 4.23.
“REIT Distribution”: as defined in Section 7.5(c).
“Rejection Deadline”: as defined in Section 2.9(c).
“Rejection Notice”: as defined in Section 2.9(c).
“Released Guarantor”: as defined in Section 10.15(b).
“Reportable Event”: any of the events set forth in Section 4043(c) of ERISA,
other than those events as to which the thirty day notice period is waived under
subsections .27, .28, .29, .30, .31, .32, .34 or .35 of PBGC Reg. § 4043, with
respect to a Pension Plan.
“Repriced Commitments”: as defined in Section 2.22(c)(ii).
“Repricing Amendment”: as defined in Section 2.22(c)(iii).
“Repricing Election”: as defined in Section 2.22(c)(ii).
“Repricing Request”: as defined in Section 2.22(c)(i).
“Required Debt Yield”: 15.51%; provided if within ten (10) Business Days of the
Closing Date (or such later date as the Administrative Agent agrees in its sole
discretion), the Administrative Agent receives written notice from the Borrower
that the “Closing Date Debt Yield” under and as defined in the Mortgage Loan
Agreement has been amended to reflect the financial status of the Borrower (as
defined in the Mortgage Loan Agreement) as of March 31, 2018 (the “Amended
Mortgage Loan Debt Yield”), together with evidence reasonably satisfactory to
the Administrative Agent of the effectiveness of such amendment under the
Mortgage Loan Agreement, then from and after the date of receipt of such notice
and reasonably satisfactory evidence by the Administrative Agent, the Required
Debt Yield shall be a percentage equal to the product of (x) 0.90 and (y) the
Amended Mortgage Loan Debt Yield.


32
 

--------------------------------------------------------------------------------





“Required Debt Yield (Partial Trigger Event)”: 14.80%.
“Required Debt Yield (Trigger Event)”: 13.80%.
“Required Lenders”: at any time, the holders of more than 50% of the Total
Revolving Commitments then in effect or, if the Revolving Commitments have been
terminated, the Total Revolving Extensions of Credit then outstanding; provided,
that the Revolving Commitments of, and the portion of the Total Revolving
Extensions of Credit held or deemed held by, any Defaulting Lender shall be
disregarded in determining Required Lenders at any time.
“Requirement of Law”: as to any Person, the certificate of incorporation and
by-laws or other organizational or Governing Documents of such Person, and any
law, treaty, rule or regulation or determination of an arbitrator or a court or
other Governmental Authority, in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject.
“Responsible Officer”: the chief executive officer, president, vice president,
chief financial officer, treasurer or assistant treasurer, secretary or
assistant secretary or other similar officer of a Loan Party.
“Restricted Payments”: as defined in Section 7.5.
“Restructuring”: the transfer of La Quinta’s real estate business, including
certain real property assets and related improvements to the Borrower and its
Subsidiaries pursuant to and subject to the terms and conditions of the
Separation and Distribution Agreement.
“Revolving Commitment”: as to any Lender, the obligation of such Lender, if any,
to make Revolving Loans and participate in Letters of Credit in an aggregate
principal and/or face amount not to exceed the amount set forth under the
heading “Revolving Commitment” opposite such Lender’s name on Schedule 1.1A or
in the Assignment and Assumption or the New Lender Agreement pursuant to which
such Lender became a party hereto, as the same may be changed from time to time
pursuant to the terms hereof. The original amount of the Total Revolving
Commitments is $150,000,000.
“Revolving Commitment Period”: the period from and including the Closing Date to
the Revolving Termination Date; provided, that any day on which a Trigger Event
has occurred and is continuing shall be deemed not to fall within the Revolving
Commitment Period.
“Revolving Extensions of Credit”: as to any Lender at any time, an amount equal
to the sum of (a) the aggregate principal amount of all Revolving Loans held by
such Lender then outstanding and (b) such Lender’s Revolving Percentage of the
L/C Obligations then outstanding.
“Revolving Loan”: any revolving credit loan made by any Lender pursuant to this
Agreement.
“Revolving Percentage”: as to any Lender at any time, the percentage which such
Lender’s Revolving Commitment then constitutes of the Total Revolving
Commitments or, at any time after the Revolving Commitments shall have expired
or terminated, the percentage which the aggregate principal amount of such
Lender’s Revolving Loans then outstanding constitutes of the aggregate principal
amount of the Revolving Loans then outstanding, provided, that, in the event
that the Revolving Loans are paid in full prior to the reduction to zero of the
Total Revolving Extensions of Credit, the Revolving Percentages shall be
determined in a manner designed to ensure that the other outstanding Revolving
Extensions of Credit shall be held by the Lenders on a comparable basis.


33
 

--------------------------------------------------------------------------------





“Revolving Termination Date”: the Initial Revolving Termination Date, as such
date may be extended pursuant to Section 2.22(b).
“Sanctioned Country”: at any time, a country, region or territory which is
itself the subject or target of any Sanctions (at the time of this Agreement,
Crimea, Cuba, Iran, North Korea and Syria).
“Sanctioned Person”: at any time, (a) any Person listed in any Sanctions-related
list of designated Persons maintained by the Office of Foreign Assets Control of
the U.S. Department of the Treasury, the U.S. Department of State, the United
Nations Security Council, the European Union, any European Union member state,
Her Majesty’s Treasury of the United Kingdom or other relevant sanctions
authority, (b) any Person operating, organized or resident in a Sanctioned
Country or (c) any Person otherwise the target of any Sanctions.
“Sanctions”: all economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State or (b) the United
Nations Security Council, the European Union, any European Union member state or
Her Majesty’s Treasury of the United Kingdom.
“SEC”: the Securities and Exchange Commission, any successor thereto and any
analogous Governmental Authority.
“Section 2.22(b) Additional Amendment”: as defined in Section 2.22(b)(iv).
“Secured Cash Management Agreement”: any Cash Management Agreement that is
entered into by and between any Loan Party and any Cash Management Bank to the
extent that such Cash Management Agreement is not otherwise designated in
writing by the Borrower and the applicable Cash Management Bank to the
Administrative Agent to not be included as a Secured Cash Management Agreement.
“Secured Parties”: collectively, the Administrative Agent, the Lenders, the
Issuing Lender, each Hedge Bank that is party to any Secured Swap Agreement,
each Cash Management Bank that is party to any Secured Cash Management Agreement
and the other Persons the Obligations owing to which are or are purported to be
secured by the Collateral under the terms of the Collateral Documents.
“Secured Swap Agreement”: any Swap Agreement that is entered into by and between
any Loan Party and any Hedge Bank to the extent that such Swap Agreement is not
otherwise designated in writing by the Borrower and the applicable Hedge Bank to
the Administrative Agent to not be included as a Secured Swap Agreement.
Notwithstanding the foregoing, for all purposes of the Loan Documents, any
Guarantee Obligation of, or grant of any Lien to secure, any obligations in
respect of a Secured Swap Agreement by a Loan Party shall not include any
Excluded Swap Obligations of such Loan Party.
“Securities Act”: the Securities Act of 1933, as amended.
“Separation and Distribution Agreement”: that certain Separation and
Distribution Agreement, dated as of January 17, 2018, by and between La Quinta
and CorePoint Lodging.
“Solvent”: when used with respect to any Person, means that, as of any date of
determination, (a) the fair value of the assets of such Person and its
Subsidiaries, on a consolidated basis, exceeds, on a consolidated basis, their
debts and liabilities, subordinated, contingent or otherwise, (b) the present
fair saleable value of the property of such Person and its Subsidiaries, on


34
 

--------------------------------------------------------------------------------





a consolidated basis, is greater than the amount that will be required to pay
the probable liability, on a consolidated basis, of their debts and other
liabilities, subordinated, contingent or otherwise, as such debts and other
liabilities become absolute and matured, (c) such Person and its Subsidiaries,
on a consolidated basis, are able to pay their debts and liabilities,
subordinated, contingent or otherwise, as such liabilities become absolute and
matured and (d) such Person and its Subsidiaries, on a consolidated basis, are
not engaged in, and are not about to engage in, business for which they have
unreasonably small capital. The amount of any contingent liability at any time
shall be computed as the amount that would reasonably be expected to become an
actual and matured liability.
“Specified Equity Contribution”: any cash contribution to the common equity of
Holdings and/or any purchase or investment in any Capital Stock of Holdings
other than Disqualified Capital Stock.
“Specified Representations”: the representations and warranties of Holdings and
the Borrower under Section 4.3(a), Section 4.4(a), Section 4.4(c), Section 4.5
(with respect to no conflicts with Governing Documents), Section 4.11, Section
4.13, Section 4.18, Section 4.20(c) and Section 4.22.
“Specified Terms”: those terms and conditions of the Subsidiary Loan Documents
that (a) are defined in the Loan Documents with reference to a definition in the
Mortgage Loan Documents, and any constituent definitions component thereof as
used therein, (b) relate to the definition of “Cash Trap Event” (as defined in
the Mortgage Loan Agreement), the result of an occurrence of a “Cash Trap Event”
under the Mortgage Loan Agreement including the application of funds therefrom
and any constituent definitions component thereof as used therein, including,
without limitation, the percentage of “Debt Yield” (as defined in the Mortgage
Loan Agreement) used for purposes of calculating a “Debt Yield Trigger Event”
(as defined in the Mortgage Loan Agreement) or (c) relate to (i) Holdings’ and
the Borrower’s ability to directly and indirectly pledge the Capital Stock of
the Mortgage Loan Parties to secure the Obligations or the ability to foreclose
(or accept a conveyance in lieu of foreclosure) of such Capital Stock (except to
the extent such Capital Stock constitutes Excluded Property other than due to
the terms of the Subsidiary Loan Documents) or (ii) the ability of any direct or
indirect Subsidiary of the Borrower (other than a Subsidiary that constitutes an
Excluded Subsidiary other than due to the terms of the Subsidiary Loan
Documents) that directly or indirectly owns any Capital Stock in a Mortgage Loan
Party to guaranty the Obligations.
“Spin-Off”: the distribution by La Quinta of the Capital Stock of CorePoint
Lodging to the shareholders of La Quinta on the Closing Date pursuant to and
subject to the terms and conditions of the Merger Agreement and the Separation
and Distribution Agreement.
“Statutory Reserve Rate”: a fraction (expressed as a decimal), the numerator of
which is the number one and the denominator of which is the number one minus the
aggregate of the maximum reserve percentage (including any marginal, special,
emergency or supplemental reserves) expressed as a decimal established by the
Federal Reserve Board to which the Administrative Agent is subject with respect
to the Adjusted LIBO Rate, for eurocurrency funding (currently referred to as
“Eurocurrency liabilities” in Regulation D). Such reserve percentage shall
include those imposed pursuant to Regulation D. Eurodollar Loans shall be deemed
to constitute eurocurrency funding and to be subject to such reserve
requirements without benefit of or credit for proration, exemptions or offsets
that may be available from time to time to any Lender under


35
 

--------------------------------------------------------------------------------





Regulation D or any comparable regulation. The Statutory Reserve Rate shall be
adjusted automatically on and as of the effective date of any change in any
reserve percentage.
“Subsidiary”: as to any Person, a corporation, partnership, limited liability
company or other entity of which shares of stock or other ownership interests
having ordinary voting power (other than stock or such other ownership interests
having such power only by reason of the happening of a contingency) to elect a
majority of the board of directors or other managers of such corporation,
partnership or other entity are at the time owned, or the management of which is
otherwise controlled, directly or indirectly through one or more intermediaries,
or both, by such Person. Unless otherwise qualified, all references to a
“Subsidiary” or to “Subsidiaries” in this Agreement shall refer to a Subsidiary
or Subsidiaries of the applicable Loan Party. For the avoidance of doubt, any
entity that is owned at a 50.0% or less level (as described above) shall not be
a “Subsidiary” for any purpose under this Agreement, regardless of whether such
entity is consolidated on Holdings’, the Borrower’s or any Subsidiary’s
financial statements.
“Subsidiary Guarantor”: each wholly-owned Domestic Subsidiary of the Borrower
(other than any Excluded Subsidiary) that is or becomes a party to the Guarantee
and Security Agreement. The Subsidiary Guarantors as of the Closing Date are
listed on Schedule 1.1C.
“Subsidiary Loan Cash Management Agreement”: the “Cash Management Agreement” as
defined in the Mortgage Loan Agreement.
“Subsidiary Loan Documents”: collectively, the Mortgage Loan Documents and the
documents, agreements and instruments governing any Permitted Refinancing
thereof.
“Subsidiary Loan Transactions”: the funding of the loan and other transactions
contemplated under the Subsidiary Loan Documents.
“Swap Agreement”: any agreement with respect to any swap, forward, future or
derivative transaction or option or similar agreement involving, or settled by
reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of any Loan Party or any of
their respective Subsidiaries shall be a “Swap Agreement”.
“Swap Obligation”: with respect to any Loan Party, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.
“Swap Termination Value”: in respect of any one or more Swap Agreements, after
taking into account the effect of any legally enforceable netting agreement
relating to such Swap Agreements, (a) for any date on or after the date such
Swap Agreements have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Agreements, as determined based upon one
or more mid-market or other readily available quotations provided by any
recognized dealer in such Swap Agreements (which may include a Lender or any
Affiliate of a Lender).


36
 

--------------------------------------------------------------------------------





“Taxes”: any and all present or future taxes, levies, imposts, duties,
deductions, assessments, fees, charges or withholdings (including backup
withholding) imposed by any Governmental Authority, including any interest,
additions to tax or penalties applicable thereto.
“Total Revolving Commitments”: at any time, the aggregate amount of the
Revolving Commitments then in effect.
“Total Revolving Extensions of Credit”: at any time, the aggregate amount of the
Revolving Extensions of Credit of the Lenders outstanding at such time.
“Transactions”: collectively, (a) the funding of any Revolving Loans and the
issuance of any Letters of Credit on the Closing Date and the execution and
delivery of the Loan Documents entered into on the Closing Date, (b) the
Subsidiary Loan Transactions, (c) the consummation of the Acquisition, (d) the
consummation of the Restructuring and the Spin-Off, (e) the execution and
delivery of the Franchise Agreements and Management Agreements, (f) the
repayment in full of the Existing Credit Agreement and (g) the payment of
expenses in connection with the foregoing.
“Transferee”: any Assignee or Participant.
“Trigger Event”: shall have occurred if, as of the last day of any calendar
quarter, the Debt Yield is less than the Required Debt Yield (Trigger Event);
provided, that a Trigger Event shall cease to exist following a Trigger Event
Cure with respect to such Trigger Event.
“Trigger Event Cure”: with respect to any Trigger Event, the occurrence of
(a) the repayment by the Borrower in full of all outstanding Revolving Loans and
all outstanding Reimbursement Obligations and the Cash Collateralization of all
L/C Obligations in an amount not less than the Minimum Collateral Amount and
(b) a Debt Yield of equal to or greater than the Required Debt Yield (Trigger
Event) as of the last day of each of two consecutive calendar quarters after the
calendar quarter during which such Trigger Event occurred.
“Type”: as to any Revolving Loan, its nature as an ABR Loan or a Eurodollar
Loan.
“United States”: the United States of America.
“U.S. Person”: any Person that is a “United States person” within the meaning of
Section 7701(a)(30) of the Code.
“U.S. Tax Compliance Certificate”: as defined in Section 2.18(f)(ii)(B)(3).
“Weighted Average Life to Maturity”: when applied to any Indebtedness at any
date, the number of years obtained by dividing: (i) the sum of the products
obtained by multiplying (x) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (y) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment; by (ii) the then outstanding principal amount of
such Indebtedness.
“Withdrawal Liability”: any liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Title IV of ERISA.
“Write-Down and Conversion Powers”: with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.




37
 

--------------------------------------------------------------------------------





1.2    Other Definitional Provisions. (a) Unless otherwise specified therein,
all terms defined in this Agreement shall have the defined meanings when used in
the other Loan Documents or any certificate or other document made or delivered
pursuant hereto or thereto.
(b)    As used herein and in the other Loan Documents, and any certificate or
other document made or delivered pursuant hereto or thereto, (i) accounting
terms relating to any Group Member not defined in Section 1.1 and accounting
terms partly defined in Section 1.1, to the extent not defined, shall have the
respective meanings given to them under GAAP (provided that, notwithstanding
anything to the contrary herein, all accounting or financial terms used herein
shall be construed, and all financial computations pursuant hereto shall be
made, without giving effect to any election under the Statement of Financial
Accounting Standards 159 (or any other Financial Accounting Standard having a
similar effect) to value any Indebtedness or other liabilities of any Group
Member at “fair value”, as defined therein), (ii) the words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”, (iii) in the computation of periods of time from a specified date
to a later specified date, the word “from” means “from and including”; the words
“to” and “until” each mean “to but excluding”; and the word “through” means “to
and including”, (iv) the word “incur” shall be construed to mean incur, create,
issue, assume, become liable in respect of or suffer to exist (and the words
“incurred” and “incurrence” shall have correlative meanings), (v) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, Capital Stock, securities, revenues, accounts, leasehold
interests and contract rights, and (vi) unless the context otherwise requires,
definitions of and references to agreements, instruments or other Contractual
Obligations (including any Governing Document) shall, unless otherwise
specified, be deemed to refer to such agreements, instruments or Contractual
Obligations as amended, supplemented, restated or otherwise modified from time
to time (subject to any restrictions on such amendments, supplements or
modifications set forth herein or in any other Loan Document).
(c)    The words “hereof”, “herein” and “hereunder” and words of similar import,
when used in this Agreement, shall refer to this Agreement as a whole and not to
any particular provision of this Agreement, and Section, Schedule and Exhibit
references are to this Agreement unless otherwise specified.
(d)    The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms. Section headings herein and in
the other Loan Documents are included for convenience of reference only and
shall not affect the interpretation of this Agreement or any other Loan
Document.
(e)    Unless the context requires otherwise, (i) any reference herein to any
Person shall be construed to include such Person’s successors and assigns, and
(ii) any reference to any law shall


38
 

--------------------------------------------------------------------------------





include all statutory and regulatory provisions consolidating, amending,
replacing or interpreting such law and any reference to any law or regulation
shall, unless otherwise specified, refer to such law or regulation as amended,
modified or supplemented from time to time.
1.3    Classifications of Revolving Loans. For purposes of this Agreement,
Revolving Loans and Revolving Commitments may be classified and referred to by
Class (e.g., an “Existing Loan”, “Extended Loan”, “Existing Commitment” or
“Extended Commitment”) or by Type (e.g., an “ABL Loan” or “Eurodollar Loan”).
1.4    Timing of Payment or Performance. Except as otherwise provided herein,
when the payment of any obligation or the performance of any covenant, duty or
obligation is stated to be due or performance required on a day which is not a
Business Day, the date of such payment (other than as described in the
definition of “Interest Period” and in Section 2.15(c)) or performance shall
extend to the immediately succeeding Business Day.
1.5    Rounding. Any financial ratios required to be maintained by the Loan
Parties pursuant to this Agreement (or required to be satisfied in order for a
specific action to be permitted under this Agreement) shall be calculated by
dividing the appropriate component by the other component, carrying the result
to one place more than the number of places by which such ratio is expressed
herein and rounding the result up or down to the nearest number (with a rounding
up if there is no nearest number).
1.6    Times of Day. Unless otherwise specified, all references herein to times
of day shall be references to Eastern Time (daylight or standard, as
applicable).
SECTION 2.    AMOUNT AND TERMS OF REVOLVING COMMITMENTS
2.1    Revolving Commitments. (a) Subject to the terms and conditions hereof,
each Lender severally agrees to make Revolving Loans to the Borrower from time
to time during the Revolving Commitment Period in an aggregate principal amount
at any one time outstanding which, when added to such Lender’s Revolving
Percentage of the L/C Obligations then outstanding, does not exceed the amount
of such Lender’s Revolving Commitment; provided that any time after the
occurrence and during the continuance of a Partial Trigger Event, the Borrower
may not borrow any Revolving Loans if after giving effect to such Revolving
Loans the Total Revolving Extensions of Credit would exceed $100,000,000. During
the Revolving Commitment Period the Borrower may use the Revolving Commitments
by borrowing, prepaying the Revolving Loans in whole or in part, and
reborrowing, all in accordance with the terms and conditions hereof. Subject to
Section 2.14, the Revolving Loans may from time to time be Eurodollar Loans or
ABR Loans, as determined by the Borrower and notified to the Administrative
Agent in accordance with Sections 2.2 and 2.10.


39
 

--------------------------------------------------------------------------------





(b)    The Borrower shall repay all outstanding Revolving Loans on the Revolving
Termination Date.
2.2    Procedure for Revolving Loan Borrowing. The Borrower may borrow under the
Revolving Commitments during the Revolving Commitment Period on any Business
Day, provided that the Borrower shall give the Administrative Agent irrevocable
notice (which notice must be received by the Administrative Agent prior to 11:00
A.M., New York City time, (a) three (3) Business Days prior to the requested
Borrowing Date, in the case of Eurodollar Loans, or (b) the requested Borrowing
Date, in the case of ABR Loans) (provided that any such notice of a borrowing of
ABR Loans to finance payments required by Section 3.5 may be given not later
than 10:00 A.M., New York City time, on the date of the proposed borrowing),
specifying (i) the amount, Class and Type of Revolving Loans to be borrowed,
(ii) the requested Borrowing Date and (iii) in the case of Eurodollar Loans, the
respective amounts of each such Type of Revolving Loan and the respective
lengths of the initial Interest Period therefor. Any Revolving Loans made on the
Closing Date shall initially be ABR Loans unless the Borrower has provided to
the Administrative Agent and the Lenders a funding indemnity in form and
substance reasonably satisfactory to the Administrative Agent. Each borrowing of
Revolving Loans shall be in an amount equal to (x) in the case of ABR Loans,
$500,000 or a whole multiple of $100,000 in excess thereof and (y) in the case
of Eurodollar Loans, $1,000,000 or a whole multiple of $100,000 in excess
thereof. Upon receipt of any such notice from the Borrower, the Administrative
Agent shall promptly notify each Lender of the applicable Class thereof. Each
Lender of the applicable Class will make the amount of its pro rata share of
each borrowing available to the Administrative Agent for the account of the
Borrower at the Funding Office prior to 1:00 P.M., New York City time, on the
Borrowing Date requested by the Borrower in funds immediately available to the
Administrative Agent. Such borrowing will then be made available to the Borrower
by the Administrative Agent crediting the account of the Borrower on the books
of such office with the aggregate of the amounts made available to the
Administrative Agent by the Lenders and in like funds as received by the
Administrative Agent.
2.3    Intentionally Omitted.
2.4    Intentionally Omitted.
2.5    Commitment Fees, etc. (a) The Borrower agrees to pay to the
Administrative Agent for the account of each Lender a commitment fee for the
period from and including the date hereof to the last day of the Revolving
Commitment Period, computed at the Commitment Fee Rate on the average daily
amount of the Available Revolving Commitment of such Lender during the period
for which payment is made, payable quarterly in arrears on each Fee Payment
Date, commencing on the first such date to occur after the date hereof. For the
avoidance of doubt, each Lender’s Revolving Commitment shall be deemed to be in
effect for purposes of this Section 2.5(a) regardless of the occurrence and
continuance of a Partial Trigger Event or Trigger Event except with respect


40
 

--------------------------------------------------------------------------------





to any of such Revolving Commitment that has been permanently and irrevocably
terminated pursuant to the terms hereof.
(b)    The Borrower agrees to pay to the Administrative Agent the fees in the
amounts and on the dates as set forth in any fee agreements with the
Administrative Agent and to perform any other obligations contained therein.
2.6    Termination or Reduction of Revolving Commitments. Subject to Section
2.22(b), the Borrower shall have the right, upon not less than three (3)
Business Days’ notice to the Administrative Agent, to terminate the Revolving
Commitments or, from time to time, to reduce the amount of the Revolving
Commitments; provided that no such termination or reduction of Revolving
Commitments shall be permitted if, after giving effect thereto and to any
prepayments of the Revolving Loans made on the effective date thereof, either
(a) the Total Revolving Extensions of Credit would exceed the Total Revolving
Commitments or (b) the aggregate amount of the Revolving Extensions of Credit,
with respect to any Class outstanding at such time, would exceed the aggregate
amount of the Revolving Commitments then in effect with respect to such Class.
Any such notice may state that such notice is conditioned upon the occurrence or
non-occurrence of any event specified therein (including the effectiveness of
other credit facilities), in which case such notice may be revoked by the
Borrower (by written notice to the Administrative Agent on or prior to the
specified effective date) if such condition is not satisfied. Any such reduction
shall be in an amount equal to $1,000,000, or a whole multiple of $100,000 in
excess thereof, and shall reduce permanently the Revolving Commitments then in
effect either (i) ratably among Classes or (ii) if not inconsistent with the
Extension Amendment relating to Extended Commitments, first to the Revolving
Commitments with respect to any Existing Commitments and second to such Extended
Commitments; provided that, with respect to the Revolving Commitments of any
Class, any such termination or reduction shall apply ratably to the Revolving
Commitment of each Lender of such Class.
2.7    Repayment of Revolving Loans; Source of Funds; Evidence of Debt. (a) The
Borrower hereby unconditionally promises to pay to the Administrative Agent for
the account of each Lender the then unpaid principal amount of each Revolving
Loan of such Lender on the applicable Revolving Termination Date.
(b)    Intentionally Omitted.
(c)    Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Borrower to the
appropriate lending office of such Lender resulting from each Revolving Loan
made by such lending office of such Lender from time to time, including the
amounts of principal and interest payable and paid to such lending office of
such Lender from time to time under this Agreement.


41
 

--------------------------------------------------------------------------------





(d)    The Administrative Agent shall maintain the Register pursuant to Section
10.6(b)(iv), and a subaccount for each Lender, in which Register and subaccounts
(taken together) shall be recorded (i) the amount of each Revolving Loan made
hereunder, the Type and Class of each Revolving Loan made and the Interest
Period applicable thereto, (ii) the amount of any principal or interest due and
payable or to become due and payable from the Borrower to each Lender or the
Administrative Agent hereunder and (iii) the amount of any sum received by the
Administrative Agent hereunder from the Borrower and each Lender’s share
thereof.
(e)    The entries made in the Register and accounts and subaccounts maintained
pursuant to paragraphs (c) and (d) of this Section 2.7 shall, to the extent
permitted by applicable law, be prima facie evidence of the existence and
amounts of the obligations of the Borrower therein recorded; provided, however,
that the failure of any Lender or the Administrative Agent to maintain such
account, such Register or such subaccount, as applicable, or any error therein,
shall not in any manner affect the obligation of the Borrower to repay (with
applicable interest) the Revolving Loans made to the Borrower in accordance with
the terms of this Agreement.
(f)    Any Lender may request that Revolving Loans of any Class made by it be
evidenced by a promissory note. In such event, the Borrower shall prepare,
execute and deliver to such Lender a promissory note payable to such Lender (or,
if requested by such Lender, to such Lender and its registered assigns) and in a
form approved by the Administrative Agent. Thereafter, the Revolving Loans
evidenced by such promissory note and interest thereon shall at all times
(including after assignment pursuant to Section 10.6) be represented by one or
more promissory notes in such form payable to the payee named therein (or, if
such promissory note is a registered note, to such payee and its registered
assigns).
2.8    Optional Prepayments. The Borrower may at any time and from time to time
prepay the Revolving Loans, in whole or in part, without premium or penalty,
upon irrevocable notice delivered to the Administrative Agent no later than
11:00 A.M., New York City time, three (3) Business Days prior thereto, in the
case of Eurodollar Loans, and no later than 11:00 A.M., New York City time, on
such Business Day, in the case of ABR Loans, which notice shall specify the date
and amount of prepayment and whether the prepayment is of Eurodollar Loans or
ABR Loans; provided that, if a Eurodollar Loan is prepaid on any day other than
the last day of the Interest Period applicable thereto, the Borrower shall also
pay any amounts owing pursuant to Section 2.19. Upon receipt of any such notice
the Administrative Agent shall promptly notify each relevant Lender thereof. If
any such notice is given, the amount specified in such notice shall be due and
payable on the date specified therein, together with (except in the case of
Revolving Loans that are ABR Loans) accrued interest to such date on the amount
prepaid. Partial prepayments of Revolving Loans shall be in an amount equal to
(x) in the case of ABR Loans, $500,000 or a whole multiple of $100,000 in excess
thereof and (y) in the case of Eurodollar Loans, $1,000,000 or a whole multiple


42
 

--------------------------------------------------------------------------------





of $100,000 in excess thereof. Each prepayment pursuant to this Section 2.8
shall be allocated pro rata to all Lenders according to their respective
Revolving Percentages.
2.9    Mandatory Prepayments and Commitment Reductions. (a) If for any reason
the Total Revolving Extensions of Credit at any time exceed the Total Revolving
Commitments then in effect, the Borrower shall immediately prepay Revolving
Loans and/or Cash Collateralize the L/C Obligations in an amount not less than
the applicable Minimum Collateral Amount multiplied by such excess amount;
provided, however, that, subject to Section 2.24(a), the Borrower shall not be
required to Cash Collateralize the L/C Obligations pursuant to this Section
2.9(a) unless after the prepayment in full of the Revolving Loans, Total
Revolving Extensions of Credit exceed the Total Revolving Commitments then in
effect.
(b)    If on any date a Trigger Event or an Event of Default has occurred and is
continuing, the Borrower shall prepay Revolving Loans and Cash Collateralize the
L/C Obligations as set forth in Section 2.25(b). If on any date a Partial
Trigger Event has occurred and is continuing, the Borrower shall prepay
Revolving Loans and Cash Collateralize the L/C Obligations as set forth in
Section 2.26(b).
(c)    The Borrower shall notify the Administrative Agent of any Change of
Control at least five (5) Business Days before the date thereof, which notice
shall constitute an offer by the Borrower to terminate all of the Revolving
Commitments of each Lender and to prepay all outstanding Revolving Loans
thereunder on the date of such Change of Control. The Administrative Agent shall
provide a notice thereof (each, a “Prepayment Notice”) to each Lender as
promptly as practicable thereafter. Each Lender may in its sole discretion
reject all or a portion of its pro rata share of any offered permanent reduction
of the Revolving Commitments of each Class under this Section 2.9(c) (such
declined amounts, such Lender’s “Declined Amount”) by providing written notice
(each, a “Rejection Notice”) to the Administrative Agent and the Borrower no
later than 5:00 P.M. three (3) Business Days after delivery of the Prepayment
Notice regarding such permanent reduction and related mandatory prepayment (such
time, the “Rejection Deadline”). Each Rejection Notice from a given Lender shall
specify such Lender’s Declined Amount of each Class of Revolving Commitments
held by such Lender. If a Lender fails to deliver a Rejection Notice to the
Administrative Agent by the Rejection Deadline with respect to any Class of
Revolving Commitments held by such Lender with respect to a Prepayment Notice or
such Rejection Notice fails to specify such Lender’s Declined Amount with
respect to any Class of Revolving Commitments held by such Lender, any such
failure will be deemed an acceptance of the total amount of such permanent
reduction of Revolving Commitments of the applicable Class (and related
mandatory prepayment of Revolving Loans). No later than 2:00 P.M. on the date of
the Change of Control, the Borrower shall permanently reduce the Revolving
Commitments of each Class of each Lender by an amount equal to such Lender’s
Revolving Commitments of such Class then in effect less such Lender’s Declined
Amount for such Class with respect to such Prepayment Notice.


43
 

--------------------------------------------------------------------------------





Upon the occurrence of any such reduction of Revolving Commitments, each of the
Lenders shall assign or purchase, as applicable, at the principal amount
thereof, such interests in the Revolving Loans and participation interests in
L/C Obligations (but not, for the avoidance of doubt, the related Revolving
Commitments) outstanding on such date as shall be necessary in order that, after
giving effect to all such assignments and purchases, all of the Revolving Loans
and participation interests in L/C Obligations outstanding on such date will be
held by the remaining Lenders ratably in accordance with their Revolving
Commitments after giving effect to such reductions in the Revolving Commitments.
Such assignments and purchases shall be made pursuant to such procedures as may
be designated by Administrative Agent and shall not be required to be
effectuated in accordance with Section 10.6. In addition to the foregoing, to
the extent that after giving effect to such reduction and reallocation, the
Total Revolving Extensions of Credit would exceed the Total Revolving
Commitments then in effect, the Borrower shall immediately prepay Revolving
Loans and/or Cash Collateralize the L/C Obligations in an amount not less than
the applicable Minimum Collateral Amount multiplied by such excess amount.
(d)    The application of any prepayment pursuant to Section 2.9 shall be made,
first, to ABR Loans and, second, to Eurodollar Loans. Each prepayment of the
Revolving Loans under Section 2.9 (except in the case of Revolving Loans that
are ABR Loans) shall be accompanied by accrued interest to the date of such
prepayment on the amount prepaid. Each prepayment and Revolving Commitment
reduction pursuant to Section 2.9(b) shall be allocated pro rata among all
Lenders according to their respective Revolving Percentages. Each prepayment and
Revolving Commitment reduction pursuant to Section 2.9(c) shall be allocated in
accordance with such Section.
2.10    Conversion and Continuation Options. (a) The Borrower may elect from
time to time to convert Eurodollar Loans to ABR Loans by giving the
Administrative Agent prior irrevocable notice of such election no later than
11:00 A.M., New York City time, on the Business Day preceding the proposed
conversion date, provided that any such conversion of Eurodollar Loans may only
be made on the last day of an Interest Period with respect thereto. The Borrower
may elect from time to time to convert ABR Loans to Eurodollar Loans by giving
the Administrative Agent prior irrevocable notice of such election no later than
11:00 A.M., New York City time, on the third Business Day preceding the proposed
conversion date (which notice shall specify the length of the initial Interest
Period therefor), provided that no ABR Loan may be converted into a Eurodollar
Loan when any Event of Default has occurred and is continuing. Upon receipt of
any such notice the Administrative Agent shall promptly notify each relevant
Lender of the applicable Class thereof.
(b)    Any Eurodollar Loan may be continued as such upon the expiration of the
then current Interest Period with respect thereto by the Borrower giving
irrevocable notice to the Administrative Agent, in accordance with the
applicable provisions of the term “Interest Period” set forth in Section 1.1, of
the length of the next Interest Period to be applicable to such Revolving Loans,
provided that no Eurodollar Loan may be continued as such when any Event of
Default has


44
 

--------------------------------------------------------------------------------





occurred and is continuing, and provided, further, that if the Borrower shall
fail to give any required notice as described above in this paragraph or if such
continuation is not permitted pursuant to the preceding proviso such Revolving
Loans shall be automatically converted to ABR Loans on the last day of such then
expiring Interest Period. Upon receipt of any such notice the Administrative
Agent shall promptly notify each relevant Lender of the applicable Class
thereof.
2.11    Limitations on Eurodollar Tranches. Notwithstanding anything to the
contrary in this Agreement, all borrowings, conversions and continuations of
Eurodollar Loans and all selections of Interest Periods shall be in such amounts
and be made pursuant to such elections so that, (a) after giving effect thereto,
the aggregate principal amount of the Eurodollar Loans comprising each
Eurodollar Tranche shall be equal to $1,000,000 or a whole multiple of $100,000
in excess thereof and (b) no more than ten Eurodollar Tranches shall be
outstanding at any one time.
2.12    Interest Rates and Payment Dates. (a) Each Eurodollar Loan shall bear
interest for each day during each Interest Period with respect thereto at a rate
per annum equal to the Adjusted LIBO Rate determined for such day plus the
Applicable Margin applicable for Eurodollar Loans.
(b)    Each ABR Loan shall bear interest at a rate per annum equal to the ABR
plus the Applicable Margin applicable for ABR Loans.
(c)    If all or a portion of the principal amount of, or any interest payable
on, any Revolving Loan or Reimbursement Obligation or any commitment fee or
other amount payable hereunder or under any Loan Document shall not be paid when
due (whether at the stated maturity, by acceleration or otherwise), such overdue
amount shall bear interest at a rate per annum equal to (x) in the case of the
Revolving Loans, the rate that would otherwise be applicable thereto pursuant to
the foregoing provisions of this Section plus 3.00 % or (y) in the case of any
other amount, the rate applicable to ABR Loans plus 3.00%, in each case, from
the date of such non-payment until such amount is paid in full (after as well as
before judgment).
(d)    Interest shall be payable in arrears on each Interest Payment Date,
provided that interest accruing pursuant to paragraph (c) of this Section shall
be payable from time to time on demand.
2.13    Computation of Interest and Fees. (a) Interest and fees payable pursuant
hereto shall be calculated on the basis of a 360-day year for the actual days
elapsed, except that, with respect to ABR Loans the rate of interest on which is
calculated on the basis of the Prime Rate or the Federal Funds Effective Rate,
the interest thereon shall be calculated on the basis of a 365- (or 366-, as the
case may be) day year for the actual days elapsed. The Administrative Agent
shall as soon as practicable notify the Borrower and the relevant Lenders of
each determination of an Adjusted LIBO Rate. Any change in the interest rate on
a Revolving Loan resulting from a change in the ABR or the Statutory Reserve
Rate shall become effective as of the opening of business on the day on which


45
 

--------------------------------------------------------------------------------





such change becomes effective. The Administrative Agent shall as soon as
practicable notify the Borrower and the relevant Lenders of the effective date
and the amount of each such change in interest rate.
(b)    Each determination of an interest rate by the Administrative Agent
pursuant to any provision of this Agreement shall be conclusive and binding on
the Borrower and the Lenders in the absence of manifest error. The
Administrative Agent shall, at the request of the Borrower, deliver to the
Borrower a statement showing the quotations used by the Administrative Agent in
determining any interest rate pursuant to Section 2.12(a).
2.14    Inability to Determine Interest Rate. If prior to the first day of any
Interest Period:
(a)    the Administrative Agent shall have determined (which determination shall
be conclusive and binding upon the Borrower) that, by reason of circumstances
affecting the relevant market, adequate and reasonable means do not exist for
ascertaining the LIBO Rate or the Adjusted LIBO Rate (including because the LIBO
Screen Rate is not available or published on a current basis) for such Interest
Period, or
(b)    the Administrative Agent shall have received notice from the Majority in
Interest of any Class that the Adjusted LIBO Rate determined or to be determined
for such Interest Period will not adequately and fairly reflect the cost to such
Lenders (as conclusively certified by such Lenders) of making or maintaining
their affected Revolving Loans during such Interest Period, the Administrative
Agent shall give telecopy or telephonic notice thereof to the Borrower and the
relevant Lenders as soon as practicable thereafter. If such notice is given (x)
any Eurodollar Loans with respect to such Class requested to be made on the
first day of such Interest Period shall be made as ABR Loans, (y) any Revolving
Loans with respect to such Class that were to have been converted on the first
day of such Interest Period to Eurodollar Loans shall be continued as ABR Loans
and (z) any outstanding Eurodollar Loans with respect to such Class shall be
converted, on the last day of the then current Interest Period, to ABR Loans.
Until such notice has been withdrawn by the Administrative Agent, no further
Eurodollar Loans, with respect to such Class, shall be made or continued as
such, nor shall the Borrower have the right to convert Revolving Loans to
Eurodollar Loans with respect to such Class.
(c)    If at any time the Borrower and the Administrative Agent determine in
good faith that (i) the circumstances set forth in clause (a) have arisen and
such circumstances are unlikely to be temporary or (ii) the circumstances set
forth in clause (a) have not arisen but the supervisor for the administrator of
the LIBO Screen Rate or a Governmental Authority having jurisdiction over the
Administrative Agent has made a public statement identifying a specific date
after which the LIBO Screen Rate shall no longer be used for determining
interest rates for loans, then the Administrative Agent and the Borrower shall
endeavor in good faith to establish an alternate rate


46
 

--------------------------------------------------------------------------------





of interest to the LIBO Rate that is generally accepted as the then prevailing
market convention for determining a rate of interest (including the making of
appropriate adjustments to such alternate rate and this Agreement (x) to
preserve pricing in effect at the time of selection of such alternate rate (but
for the avoidance of doubt which would not reduce the Applicable Margin) and (y)
other changes necessary to reflect the available interest periods for such
alternate rate) for syndicated loans in the United States at such time, and
shall enter into an amendment to this Agreement to reflect such alternate rate
of interest and such other related changes to this Agreement as may be
applicable; provided that, if such alternate rate of interest as so determined
would be less than zero, such rate shall be deemed to be zero for the purposes
of this Agreement. Notwithstanding anything to the contrary in Section 10.1,
such amendment shall become effective without any further action or consent of
any other party to this Agreement so long as the Administrative Agent shall not
have received, within five Business Days of the date notice of such alternate
rate of interest is provided to the Lenders, a written notice from the Required
Lenders stating that such Required Lenders object to such amendment. Until an
alternate rate of interest shall be determined in accordance with this paragraph
(but, in the case of the circumstances described in clause (ii) of the first
sentence of this paragraph, only to the extent the LIBO Screen Rate for such
Interest Period is not available or published at such time on a current basis),
(x) any request for the conversion of any Revolving Loan to, or continuation of
any Revolving Loan as, a Eurodollar Loan shall be ineffective and (y) if any
borrowing request requests a Eurodollar Loan, such Revolving Loan shall be made
as an ABR Loan.
2.15    Pro Rata Treatment and Payments. (a) Each borrowing by the Borrower from
the Lenders hereunder and each payment by the Borrower on account of any
commitment fee shall be made pro rata according to the respective Revolving
Percentages of the Lenders. Any reduction of the Revolving Commitments of the
Lenders shall be made pro rata according to the respective Revolving Percentages
of the relevant Lenders except (i) to the extent that this Agreement provides
for reductions to be disproportionately allocated to a group of Lenders with
respect to a particular Class pursuant to Section 2.6, in which case each
reduction shall be allocated to the Lenders in such Class pro rata according to
the respective Revolving Percentages of the relevant Lenders and (ii) reductions
pursuant to Section 2.9(c), which shall be allocated as provided in such
Section.
(b)    Each payment (including each prepayment) by the Borrower on account of
principal of the Revolving Loans shall be made pro rata according to the
respective outstanding principal amounts of the Revolving Loans then held by the
Lenders (except for prepayments pursuant to Section 2.9(c), which shall be
allocated as provided in such Section). Each payment of interest on the
Revolving Loans shall be made pro rata according to the respective outstanding
principal amounts of the Revolving Loans then held by the Lenders, except to the
extent that this Agreement provides that different Classes of Revolving Loans
shall have different Applicable Margins, in which case each payment shall be
allocated to the Lenders in such Class pro rata according to the respective
Revolving Percentages of the relevant Lenders.


47
 

--------------------------------------------------------------------------------





(c)    All payments (including prepayments) to be made by the Borrower
hereunder, whether on account of principal, interest, fees or otherwise, shall
be made without setoff or counterclaim and shall be made prior to 2:00 P.M., New
York City time, on the due date thereof to the Administrative Agent, for the
account of the Lenders, at the Funding Office, in Dollars and in immediately
available funds. The Administrative Agent shall distribute such payments to each
relevant Lender promptly upon receipt in like funds as received, net of any
amounts owing by such Lender pursuant to Section 9.7. If any payment hereunder
(other than payments on the Eurodollar Loans) becomes due and payable on a day
other than a Business Day, such payment shall be extended to the next succeeding
Business Day. If any payment on a Eurodollar Loan becomes due and payable on a
day other than a Business Day, the maturity thereof shall be extended to the
next succeeding Business Day unless the result of such extension would be to
extend such payment into another calendar month, in which event such payment
shall be made on the immediately preceding Business Day. In the case of any
extension of any payment of principal pursuant to the preceding two sentences,
interest thereon shall be payable at the then applicable rate during such
extension.
(d)    Unless the Administrative Agent shall have been notified in writing by
any Lender prior to a borrowing that such Lender will not make the amount that
would constitute its share of such borrowing available to the Administrative
Agent, the Administrative Agent may assume that such Lender is making such
amount available to the Administrative Agent, and the Administrative Agent may,
in reliance upon such assumption, make available to the Borrower a corresponding
amount. If such amount is not made available to the Administrative Agent by the
required time on the Borrowing Date therefor, such Lender shall pay to the
Administrative Agent, on demand, such amount with interest thereon, at a rate
equal to the greater of (i) the Federal Funds Effective Rate and (ii) a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation, for the period until such Lender makes such amount
immediately available to the Administrative Agent. A certificate of the
Administrative Agent submitted to any Lender with respect to any amounts owing
under this paragraph shall be conclusive in the absence of manifest error. If
such Lender’s share of such borrowing is not made available to the
Administrative Agent by such Lender within three (3) Business Days after such
Borrowing Date, the Administrative Agent shall also be entitled to recover such
amount with interest thereon at the rate per annum applicable to ABR Loans, on
demand, from the Borrower.
(e)    Unless the Administrative Agent shall have been notified in writing by
the Borrower prior to the date of any payment due to be made by the Borrower
hereunder that the Borrower will not make such payment to the Administrative
Agent, the Administrative Agent may assume that the Borrower is making such
payment, and the Administrative Agent may, but shall not be required to, in
reliance upon such assumption, make available to the Lenders their respective
pro rata shares of a corresponding amount. If such payment is not made to the
Administrative Agent by the Borrower within three (3) Business Days after such
due date, the Administrative Agent shall be entitled to recover, on demand, from
each Lender to which any amount was made available pursuant to the


48
 

--------------------------------------------------------------------------------





preceding sentence, such amount with interest thereon at the rate per annum
equal to the daily average Federal Funds Effective Rate. Nothing herein shall be
deemed to limit the rights of the Administrative Agent or any Lender against the
Borrower.
2.16    Sharing of Payments by Lenders. If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of its Revolving Loans or participations in L/C
Obligations held by it resulting in such Lender receiving payment of a
proportion of the aggregate amount of such Revolving Loans or participations and
accrued interest thereon greater than its pro rata share thereof as provided
herein, then the Lender receiving such greater proportion shall (a) notify the
Administrative Agent of such fact, and (b) purchase (for cash at face value)
participations in the Revolving Loans and subparticipations in the L/C
Obligations of the other Lenders, or make such other adjustments as shall be
equitable, so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Revolving Loans and other amounts owing
them; provided that:
(i)    if any such participations or subparticipations are purchased and all or
any portion of the payment giving rise thereto is recovered, such participations
or subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and
(ii)    the provisions of this paragraph shall not be construed to apply to (x)
any payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement (including the application of funds arising from the
existence of a Defaulting Lender and mandatory prepayments made pursuant to
Section 2.9(c)), (y) the application of Cash Collateral provided for in Section
2.24 or (z) any payment obtained by a Lender as consideration for the assignment
of or sale of a participation in any of its Revolving Loans or subparticipations
in L/C Obligations to any assignee or participant, other than to the Borrower or
any Subsidiary or Affiliate thereof (as to which the provisions of this
paragraph shall apply).
The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of the Borrower in the amount of
such participation.
2.17    Change in Law. (a) If any Change in Law shall:
(i)    subject any Recipient to any Taxes (other than (A) Indemnified Taxes, (B)
Taxes described in clauses (b) through (d) of the definition of Excluded Taxes
and (C)


49
 

--------------------------------------------------------------------------------





Connection Income Taxes) on its loans, loan principal, letters of credit,
commitments, or other obligations, or its deposits, reserves, other liabilities
or capital attributable thereto;
(ii)    impose, modify or hold applicable any reserve, special deposit,
compulsory loan or similar requirement against assets held by, deposits or other
liabilities in or for the account of, advances, loans or other extensions of
credit by, or any other acquisition of funds by, any office of such Recipient
that is not otherwise included in the determination of the Adjusted LIBO Rate;
or
(iii)    impose on such Recipient any other condition;
and the result of any of the foregoing is to increase the cost to such
Recipient, by an amount that such Recipient deems to be material, of making,
converting into, continuing or maintaining Eurodollar Loans or issuing or
participating in Letters of Credit, or to reduce any amount receivable hereunder
in respect thereof, then, in any such case, the Borrower shall promptly pay such
Recipient, upon its demand, any additional amounts necessary to compensate such
Recipient for such increased cost or reduced amount receivable. If any Recipient
becomes entitled to claim any additional amounts pursuant to this paragraph, it
shall promptly notify the Borrower (with a copy to the Administrative Agent) of
the event by reason of which it has become so entitled.
(b)    If any Lender shall have determined that any Change in Law regarding
capital adequacy or liquidity or in the interpretation or application thereof or
compliance by such Lender or any corporation controlling such Lender with any
request or directive regarding capital adequacy or liquidity (whether or not
having the force of law) from any Governmental Authority made subsequent to the
date hereof shall have the effect of reducing the rate of return on such
Lender’s or such corporation’s capital as a consequence of its obligations
hereunder or under or in respect of any Letter of Credit to a level below that
which such Lender or such corporation could have achieved but for such Change in
Law (taking into consideration such Lender’s or such corporation’s policies with
respect to capital adequacy or liquidity) by an amount deemed by such Lender to
be material, then from time to time, after submission by such Lender to the
Borrower (with a copy to the Administrative Agent) of a written request
therefor, the Borrower shall pay to such Lender such additional amount or
amounts as will compensate such Lender or such corporation for such reduction.
(c)    A certificate as to any additional amounts payable pursuant to this
Section submitted by any Lender to the Borrower (with a copy to the
Administrative Agent) shall be conclusive in the absence of manifest error.
Notwithstanding anything to the contrary in this Section, the Borrower shall not
be required to compensate a Lender pursuant to this Section for any amounts
incurred more than six months prior to the date that such Lender notifies the
Borrower of such Lender’s intention to claim compensation therefor or to the
extent such compensation for such increased


50
 

--------------------------------------------------------------------------------





costs is not submitted by such Lender for other similarly situated borrowers
under similar facilities; provided that, if the circumstances giving rise to
such claim have a retroactive effect, then such six-month period shall be
extended to include the period of such retroactive effect. The obligations of
the Borrower pursuant to this Section shall survive the termination of this
Agreement and the payment of the Revolving Loans and all other amounts payable
hereunder.
2.18    Taxes. (a) Any and all payments by or on account of any obligation of
any Loan Party under any Loan Document shall be made without deduction or
withholding for any Taxes, except as required by applicable law. If any
applicable law (as determined in the good faith discretion of an applicable
withholding agent) requires the deduction or withholding of any Tax from any
such payment by a withholding agent, then the applicable withholding agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with applicable law and, if such Tax is an Indemnified Tax, then the sum payable
by the applicable Loan Party shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section 2.18) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.
(b)    The Loan Parties shall timely pay to the relevant Governmental Authority
in accordance with applicable law, or at the option of the Administrative Agent
timely reimburse it for, Other Taxes.
(c)    As soon as practicable after any payment of Taxes by any Loan Party to a
Governmental Authority pursuant to this Section 2.18, such Loan Party shall
deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.
(d)    The Loan Parties shall jointly and severally indemnify each Recipient,
within ten (10) days after demand therefor, for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section 2.18) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to the Borrower by a Lender (with a copy
to the Administrative Agent), or by the Administrative Agent on its own behalf
or on behalf of a Lender, shall be conclusive absent manifest error.


51
 

--------------------------------------------------------------------------------





(e)    Each Lender shall severally indemnify the Administrative Agent, within
ten (10) days after demand therefor, for (i) any Indemnified Taxes attributable
to such Lender (but only to the extent that any Loan Party has not already
indemnified the Administrative Agent for such Indemnified Taxes and without
limiting the obligation of the Loan Parties to do so), (ii) any Taxes
attributable to such Lender’s failure to comply with the provisions of Section
10.6(c) relating to the maintenance of a Participant Register and (iii) any
Excluded Taxes attributable to such Lender, in each case, that are payable or
paid by the Administrative Agent in connection with any Loan Document, and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this Section 2.18(e).
(f)    (i) Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 2.18(f)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.
(ii)    Without limiting the generality of the foregoing,
(A)    any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;


52
 

--------------------------------------------------------------------------------





(B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:
(1)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN or IRS
Form W-8BEN-E, as applicable, establishing an exemption from, or reduction of,
U.S. federal withholding Tax pursuant to the “interest” article of such tax
treaty and (y) with respect to any other applicable payments under any Loan
Document, IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable, establishing an
exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“business profits” or “other income” article of such tax treaty;
(2)    executed originals of IRS Form W-8ECI;
(3)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit F-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y) executed
originals of IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable; or
(4)    to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN,
IRS Form W-8BEN-E, a U.S. Tax Compliance Certificate substantially in the form
of Exhibit F-2 or Exhibit F-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit F-4 on behalf of each such direct and indirect partner;
(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as


53
 

--------------------------------------------------------------------------------





shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and
(D)    if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.
Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.
(g)    If any party determines, in its sole discretion exercised in good faith,
that it has received a refund of any Taxes as to which it has been indemnified
pursuant to this Section 2.18 (including by the payment of additional amounts
pursuant to this Section 2.18), it shall pay to the indemnifying party an amount
equal to such refund (but only to the extent of indemnity payments made under
this Section 2.18 with respect to the Taxes giving rise to such refund), net of
all out-of-pocket expenses (including Taxes) of such indemnified party and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund). Such indemnifying party, upon the
request of such indemnified party, shall repay to such indemnified party the
amount paid over pursuant to this Section 2.18(g) (plus any penalties, interest
or other charges imposed by the relevant Governmental Authority) in the event
that such indemnified party is required to repay such refund to such
Governmental Authority. Notwithstanding anything to the contrary in this Section
2.18(g), in no event will the indemnified party be required to pay any amount


54
 

--------------------------------------------------------------------------------





to an indemnifying party pursuant to this Section 2.18(g) the payment of which
would place the indemnified party in a less favorable net after-Tax position
than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.
(h)    Each party’s obligations under this Section 2.18 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Revolving
Commitments and the repayment, satisfaction or discharge of all Obligations
under any Loan Document.
(i)    For purposes of this Section 2.18, the term “Lender” includes the Issuing
Lender.
2.19    Indemnity. The Borrower agrees to indemnify each Lender for, and to hold
each Lender harmless from, any loss or expense that such Lender may sustain or
incur as a consequence of (a) default by the Borrower in making a borrowing of,
conversion into or continuation of Eurodollar Loans after the Borrower has given
a notice requesting the same in accordance with the provisions of this
Agreement, (b) default by the Borrower in making any prepayment of or conversion
from Eurodollar Loans after the Borrower has given a notice thereof in
accordance with the provisions of this Agreement or (c) the making of a
prepayment of Eurodollar Loans on a day that is not the last day of an Interest
Period with respect thereto. Such indemnification may include an amount equal to
the excess, if any, of (i) the amount of interest that would have accrued on the
amount so prepaid, or not so borrowed, converted or continued, for the period
from the date of such prepayment or of such failure to borrow, convert or
continue to the last day of such Interest Period (or, in the case of a failure
to borrow, convert or continue, the Interest Period that would have commenced on
the date of such failure) in each case at the applicable rate of interest for
such Revolving Loans provided for herein (excluding, however, the Applicable
Margin included therein, if any) over (ii) the amount of interest (as reasonably
determined by such Lender) that would have accrued to such Lender on such amount
by placing such amount on deposit for a comparable period with leading banks in
the interbank eurodollar market. A certificate as to any amounts payable
pursuant to this Section submitted to the Borrower by any Lender shall be
conclusive in the absence of manifest error. This covenant shall survive the
termination of this Agreement and the payment of the Revolving Loans and all
other amounts payable hereunder for a period of 180 days.
2.20    Change of Lending Office. Each Lender agrees that, upon the occurrence
of any event giving rise to the operation of Section 2.17 or 2.18 with respect
to such Lender, it will, if requested by the Borrower, use reasonable efforts
(subject to overall policy considerations of such Lender) to designate another
lending office for any Revolving Loans affected by such event with


55
 

--------------------------------------------------------------------------------





the object of avoiding the consequences of such event; provided, that in the
sole judgment of such Lender, such designation (i) would eliminate or reduce
amounts payable pursuant to Section 2.17 or 2.18, as the case may be, in the
future, and (ii) would not subject such Lender to any unreimbursed costs or
expense and would not otherwise be disadvantageous to such Lender. The Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation.
2.21    Replacement of Lenders. If any Lender (a) is entitled to additional
compensation under Section 2.17 or 2.18, (b) becomes a Defaulting Lender or (c)
does not consent to any proposed amendment, supplement, modification, consent or
waiver of any provision of this Agreement or any other Loan Document that
requires the consent of each of the Lenders (or each of the Lenders of a Class)
or each of the Lenders affected thereby (or each of the Lenders of a Class
affected thereby) (so long as the consent of the Required Lenders (or Majority
in Interest of the applicable Class) has been obtained), the Borrower, at its
sole expense and effort, may cause such Lender to (and, if the Borrower so
demands, such Lender shall) assign all of its rights and obligations under this
Agreement to one or more replacement financial institutions; provided that (i)
such replacement does not conflict with any Requirement of Law, (ii) in the case
of any such replacement resulting from a claim for compensation under Section
2.17 or payments required to be made pursuant to Section 2.18, such assignment
will result in a reduction in such compensation or payments, (iii) the
replacement financial institution shall purchase, at par, all Revolving Loans
and other amounts owing to such replaced Lender on or prior to the date of
replacement, (iv) the Borrower shall be liable to such replaced Lender under
Section 2.19 if any Eurodollar Loan owing to such replaced Lender shall be
purchased other than on the last day of the Interest Period relating thereto,
(v) the replacement financial institution shall be reasonably satisfactory to
the Administrative Agent and the Issuing Lender (such consent not to be
unreasonably withheld), (vi) the replaced Lender shall be obligated to make such
replacement in accordance with the provisions of Section 10.6; (provided that if
such replaced Lender fails to execute and deliver the applicable Assignment and
Assumption within one (1) Business Day of request by the Borrower, such Lender’s
execution and delivery thereof shall not be necessary to effectuate such
assignment), (vii) until such time as such replacement shall be consummated, the
Borrower shall pay all additional amounts (if any) required pursuant to Section
2.17 or 2.18, as the case may be, and (viii) any such replacement shall not be
deemed to be a waiver of any rights that the Borrower, the Administrative Agent
or any other Lender shall have against the replaced Lender. A Lender shall not
be required to make any such assignment if, prior thereto, as a result of a
waiver by such Lender or otherwise, the circumstances entitling the Borrower to
require such assignment shall cease to apply.
2.22    Extension Options; Repricing Option. (a) Intentionally Omitted.
(b)    Extension Options. (i) The Borrower may, by written notice to the
Administrative Agent (such notice, the “Initial Extension Notice”) not earlier
than 60 days and not later than 10


56
 

--------------------------------------------------------------------------------





days prior to the Initial Revolving Termination Date, elect to extend the
Revolving Termination Date for one additional period of twelve (12) months,
subject to the terms of this Section 2.22(b)(i). The Administrative Agent shall
distribute the Initial Extension Notice promptly to the Lenders following its
receipt thereof. As conditions precedent to such extension, the Borrower shall,
on or prior to the Initial Revolving Termination Date, satisfy each of the
following requirements for such extension to become effective:
(A)    the Administrative Agent shall have received the Initial Extension Notice
within the period required under clause (i) above;
(B)    on the date of the Initial Extension Notice and immediately after giving
effect to such extension of the Revolving Termination Date, no Event of Default
shall have occurred and be continuing;
(C)    the maturity of all of the Mortgage Loans (and any Permitted Refinancing
thereof) then outstanding shall have been (or substantially simultaneously are)
extended by exercise of the Extension Option (as defined in the Mortgage Loan
Agreement) (or the corresponding provision of any Permitted Refinancing of the
Mortgage Loans) to a date no earlier than the extended Revolving Termination
Date; and
(D)    the Borrower shall not have extended the termination date of all or a
portion of the Revolving Commitments pursuant to Section 2.22(b)(ii) - (iv).
(ii)    The Borrower may at any time and from time to time request that all or a
portion of the Revolving Commitments existing at the time of such request (each,
an “Existing Commitment”, and Revolving Loans related thereto, “Existing Loans”)
of any Class (an “Existing Class”) be converted to extend the termination date
thereof and the scheduled maturity date(s) of any payment of principal with
respect to all or a portion of any principal amount of such Existing Loans (any
such Existing Loans which have been so extended, “Extended Loans”, and any such
Existing Commitments so extended, “Extended Commitments”). Prior to entering
into any Extension Amendment with respect to any Extended Commitments, the
Borrower shall provide a notice to the Administrative Agent (who shall provide a
copy of such notice to each of the Lenders of the applicable Existing Class and
which such request shall be offered equally to all such Lenders) (an “Extension
Request”) setting forth the proposed terms of the Extended Commitments to be
established thereunder, which terms shall be identical to the Revolving
Commitments of the Existing Class from which they are to be extended except that
(w) the scheduled final termination date of such Extended Commitments may be
delayed to later dates than the scheduled final termination date of such
Existing Class, (x) (A) the interest rates, interest margins, rate floors


57
 

--------------------------------------------------------------------------------





and upfront fees with respect to the Extended Commitment may be different than
those for the Existing Commitments and/or (B) additional fees may be payable to
the Lenders providing such Extended Commitments in addition to or in lieu of any
of the items contemplated by the preceding clause (A), in each case, to the
extent provided in the applicable Extension Amendment, (y) (A) the undrawn
revolving commitment fee rate with respect to such Extended Commitments may be
different than such rate for such Existing Commitments and (B) the Extension
Amendment may provide for other covenants and terms that apply to any period
after the latest Revolving Termination Date in effect prior to giving effect to
such Extension Amendment and (z) the terms of any Extended Commitments may also
contain other differences from the Existing Class from which they are to be
extended as are approved by the Administrative Agent, acting reasonably, so long
as such differences are not material and not adverse to the Lenders of such
Existing Class; provided that, notwithstanding anything to the contrary in this
Section 2.22(b) or otherwise, (1) the borrowing and repayment (other than (x) in
connection with a permanent repayment and termination of commitments as set
forth in Section 2.6, treatment of which may be agreed between the Borrower and
the Lenders relating to an Extension Series, or upon the Revolving Termination
Date of a Class of Revolving Commitments and (y) prepayments pursuant to Section
2.9(c)) of Revolving Loans with respect to any Extended Commitments shall be
made on a pro rata basis with any borrowings and repayments of the Existing
Loans of the Class of Existing Commitments from which they were extended (the
mechanics for which may be implemented through the applicable Extension
Amendment and may include technical changes related to the borrowing and
replacement letter of credit procedures of such Class of Existing Commitments)
and (2) assignments and participations of Extended Commitments and Extended
Loans shall be governed by the same assignment and participation provisions
applicable to Existing Classes set forth in Section 10.6. No Lender shall have
any obligation to agree to have any of its Revolving Commitments of any Existing
Class converted into Extended Commitments pursuant to any Extension Request. Any
Extended Commitments of any Extension Series shall constitute a separate Class
of Revolving Commitments from the Existing Class from which they were converted
and from any other Existing Commitments.
(iii)    The Borrower shall provide the applicable Extension Request at least
five (5) Business Days (or such shorter period as is reasonably acceptable to
Administrative Agent) prior to the date on which Lenders under the applicable
Existing Class or Existing Classes are requested to respond, and shall agree to
such procedures, if any, as may be established by, or acceptable to, the
Administrative Agent, in each case acting reasonably, to accomplish the purpose
of this Section 2.22(b). Any Lender (an “Extending Lender”) wishing to have all
or a portion of its Revolving Commitments of the Existing Class or Existing
Classes subject to such Extension Request converted into Extended Commitments


58
 

--------------------------------------------------------------------------------





shall notify the Administrative Agent (an “Extension Election”) on or prior to
the date specified in such Extension Request of the amount of its Revolving
Commitments of the Existing Class or Existing Classes subject to such Extension
Request that it has elected to convert into Extended Commitments (subject to any
minimum denomination requirements imposed by the Administrative Agent); provided
that if any Lenders of an Existing Class fail to respond, such Lenders will be
deemed to have declined to extend their Revolving Commitments. In the event that
the aggregate amount of Revolving Commitments of the Existing Class or Existing
Classes subject to Extension Elections exceeds the amount of Extended
Commitments requested pursuant to the Extension Request, Revolving Commitments
of the Existing Class or Existing Classes subject to Extension Elections shall
be converted to Extended Commitments on a pro rata basis based on the amount of
Revolving Commitments included in each such Extension Election (subject to
rounding). Notwithstanding the conversion of any Existing Commitment into an
Extended Commitment, such Extended Commitment shall be treated identically to
all other Revolving Commitments for purposes of the obligations of a Lender in
respect of Letters of Credit under Section 3, except that the applicable
Extension Amendment may provide that the last day for issuing Letters of Credit
may be extended and the related obligations to issue Letters of Credit may be
continued (pursuant to mechanics to be specified in the applicable Extension
Amendment) so long as the Issuing Lender has consented to such extension (it
being understood that no consent of any other Lender shall be required in
connection with any such extension).
(iv)    Extended Commitments shall be established pursuant to an amendment (an
“Extension Amendment”) to this Agreement (which, except to the extent expressly
contemplated by the penultimate sentence of this Section 2.22(b)(iv) and
notwithstanding anything to the contrary set forth in Section 10.1, shall not
require the consent of any Lender other than the Extending Lenders with respect
to the Extended Commitments established thereby) executed by the Loan Parties,
the Administrative Agent and the Extending Lenders. No Extension Amendment shall
provide for any tranche of Extended Commitments in an aggregate principal amount
that is less than $5,000,000. Notwithstanding anything to the contrary in this
Section 2.22(b) and without limiting the generality or applicability of Section
10.1 to any Section 2.22(b) Additional Amendments, any Extension Amendment may
provide for additional terms and/or additional amendments other than those
referred to or contemplated above (any such additional amendment, a “Section
2.22(b) Additional Amendment”) to this Agreement and the other Loan Documents;
provided that such Section 2.22(b) Additional Amendments are within the
requirements of Section 2.22(b)(ii) and do not become effective prior to the
time that such Section 2.22(b) Additional Amendments have been consented to
(including, without limitation, pursuant to consents applicable to holders of
any Extended Commitments provided for in any Extension Amendment) by such


59
 

--------------------------------------------------------------------------------





of the Lenders, Loan Parties and other parties (if any) as may be required in
order for such Section 2.22(b) Additional Amendments to become effective in
accordance with Section 10.1. In connection with any Extension Amendment, the
Borrower shall deliver an opinion of counsel reasonably acceptable to the
Administrative Agent (i) as to the enforceability of such Extension Amendment,
this Agreement as amended thereby, and such of the other Loan Documents (if any)
as may be amended thereby (in the case of such other Loan Documents as
contemplated by the immediately preceding sentence), (ii) to the effect that
such Extension Amendment, including the Extended Commitments provided for
therein, does not conflict with or violate the terms and provisions of Section
10.1 of this Agreement and (iii) covering such other matters as the
Administrative Agent may reasonably request in connection therewith.
(c)    Repricing Option. (i) The Borrower may at any time and from time to time
request that the Applicable Margin be modified. In order to modify the
Applicable Margin pursuant to this Section, the Borrower shall provide a notice
to the Administrative Agent (who shall provide a copy of such notice to each of
the Lenders) (a “Repricing Request”) setting forth the proposed new Applicable
Margin to be established. No Lender shall have any obligation to agree to
continue to have Revolving Commitments under this Agreement to which the new
Applicable Margin shall apply.
(ii)    The Borrower shall provide the applicable Repricing Request at least
five (5) Business Days (or such shorter period as is reasonably acceptable to
Administrative Agent) prior to the date on which Lenders are requested to
respond, and shall agree to such procedures, if any, as may be established by,
or acceptable to, the Administrative Agent, in each case acting reasonably, to
accomplish the purpose of this Section 2.22(c). Any Lender (an “Accepting
Lender”) wishing to have all or a portion of its Revolving Commitments subject
to such Repricing Request shall notify the Administrative Agent (a “Repricing
Election”) on or prior to the date specified in such Repricing Request of the
amount of its Revolving Commitments that it has elected to continue subject to
the new Applicable Margin (the “Repriced Commitments”); provided that if any
Lenders fail to respond, such Lenders will be deemed to have declined to
continue their Revolving Commitments. In the event that the aggregate amount of
Repriced Commitments is less than the Total Revolving Commitments as then in
effect, the Borrower shall arrange for any such shortfall to be provided on a
dollar for dollar basis by one or more Lenders (each Lender so agreeing to an
increase in its Revolving Commitment, an “Increasing Repriced Lender”), and/or
by one or more new banks, financial institutions or other entities (each such
new bank, financial institution or other entity, a “New Repriced Lender”),
increasing their existing Revolving Commitments or extending Revolving
Commitments, as the case may be; provided, that (A) the amount of increased
Revolving Commitment of each Increasing Repriced Lender and each New Repriced
Lender shall be subject to the approval (not to be unreasonably


60
 

--------------------------------------------------------------------------------





withheld or delayed) of the Borrower, the Administrative Agent and the Issuing
Lender and (B)(1) in the case of an Increasing Repriced Lender, the Loan
Parties, the Administrative Agent, the Issuing Lender and such Increasing
Repriced Lender shall have executed an Increasing Lender Agreement and (2) in
the case of a New Repriced Lender, the Loan Parties, the Administrative Agent,
the Issuing Lender and such New Repriced Lender shall have executed a New Lender
Agreement. No consent of any Lender (other than the Lenders participating in
such repricing) shall be required for any change in the Applicable Margin
pursuant to this Section 2.22(c).
(iii)    The modification of the definition of Applicable Margin shall be
established pursuant to an amendment (a “Repricing Amendment”) to this Agreement
(which notwithstanding anything to the contrary set forth in Section 10.1, shall
not require the consent of any Lender other than the Accepting Lenders,
Increasing Repriced Lenders and New Repriced Lenders) executed by the Loan
Parties, the Administrative Agent, the Accepting Lenders, the Increasing
Repriced Lenders and the New Repriced Lenders. No such Repricing Amendment shall
become effective unless (x) no Event of Default shall have occurred and be
continuing or would result after giving effect to such Repricing Amendment, (y)
the Borrower shall have paid all fees and other amounts (including, without
limitation, pursuant to Section 10.5) due and payable by the Borrower in
connection with such Repricing Amendment and (z) the Administrative Agent shall
have received documents consistent with those delivered on the Closing Date as
to the corporate power and authority of the Loan Parties to enter into the
Repricing Amendment, Increasing Lender Agreement and New Lender Agreement, as
applicable, and to continue perform their obligations under the Loan Documents.
(iv)    On the effective date of any Repricing Amendment, (A) the Revolving
Commitments of any Lender that is not an Accepting Lender with respect to such
Repricing Amendment shall be permanently reduced to zero and terminated, (B)
each relevant Accepting Lender, Increasing Repriced Lender and New Repriced
Lender shall make available to the Administrative Agent, for the benefit of the
other Lenders, such amounts in immediately available funds as the Administrative
Agent shall determine as being required in order to cause, after giving effect
to such Repricing Amendment and the use of such amounts to make payments to such
other Lenders, each Lender’s portion of the outstanding Revolving Loans of all
the Lenders to equal its Revolving Percentage of such outstanding Revolving
Loans (including, for the avoidance of doubt, the repayment in full of the
principal on the Revolving Loans of any Lender that is not an Accepting Lender),
(C) to the extent that the Total Revolving Extensions of Credit would exceed the
Total Revolving Commitments after giving effect to any Repricing Amendment, the
Borrower shall immediately prepay Revolving Loans and/or Cash Collateralize the
L/C Obligations in an amount not less than the applicable Minimum Collateral
Amount multiplied by such excess


61
 

--------------------------------------------------------------------------------





amount, (D) the Borrower shall be deemed to have repaid and reborrowed all
outstanding Revolving Loans as of the date of any Repricing Amendment (with such
reborrowing to consist of the Types of Revolving Loans, with related Interest
Periods if applicable, specified in a notice delivered by the Borrower, in
accordance with the requirements of Section 2.2) and (E) the participations in
outstanding Letters of Credit shall be adjusted to reflect the then-applicable
Revolving Percentage of each Lenders. The deemed payments made pursuant to
clause (D) of the immediately preceding sentence shall be accompanied by (1)
payment of all accrued interest on the amount prepaid and, in respect of each
Eurodollar Loan, shall be subject to indemnification by the Borrower pursuant to
the provisions of Section 2.19 if the deemed payment occurs other than on the
last day of the related Interest Periods and (2) payment of all other amounts
owed to any Lender that is not an Accepting Lender hereunder and under the other
Loan Documents.
(v)    Nothing contained in this Section 2.22(c) shall constitute, or otherwise
be deemed to be, a commitment on the part of any Lender to increase its
Revolving Commitment hereunder at any time.
2.23    Defaulting Lenders.
(a)    Defaulting Lender Adjustments. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by applicable law:
(i)    Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of Required Lenders.
(ii)    Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Section 8 or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 10.7 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to the Issuing Lender hereunder; third, to Cash
Collateralize the Issuing Lender’s Fronting Exposure with respect to such
Defaulting Lender in accordance with Section 2.24; fourth, as the Borrower may
request (so long as no Default or Event of Default exists), to the funding of
any Revolving Loan in respect of which such Defaulting Lender has failed to fund
its portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent


62
 

--------------------------------------------------------------------------------





and the Borrower, to be held in a deposit account and released pro rata in order
to (x) satisfy such Defaulting Lender’s potential future funding obligations
with respect to Revolving Loans under this Agreement and (y) Cash Collateralize
the Issuing Lender’s future Fronting Exposure with respect to such Defaulting
Lender with respect to future Letters of Credit issued under this Agreement, in
accordance with Section 2.24; sixth, to the payment of any amounts owing to the
Lenders or the Issuing Lender as a result of any judgment of a court of
competent jurisdiction obtained by any Lender or the Issuing Lender against such
Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; seventh, so long as no Default or Event of
Default exists, to the payment of any amounts owing to the Borrower as a result
of any judgment of a court of competent jurisdiction obtained by the Borrower
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; and eighth, to such Defaulting Lender or
as otherwise directed by a court of competent jurisdiction; provided that if (x)
such payment is a payment of the principal amount of any Revolving Loans or with
respect to drawings made under Letters of Credit in respect of which such
Defaulting Lender has not fully funded its appropriate share, and (y) such
Revolving Loans were made or the related Letters of Credit were issued at a time
when the conditions set forth in Section 5.2 were satisfied or waived, such
payment shall be applied solely to pay the Revolving Loans of, and the amount of
such drawings owed to, all Non-Defaulting Lenders on a pro rata basis prior to
being applied to the payment of any Revolving Loans of, or the amount of such
drawings owed to, such Defaulting Lender until such time as all Revolving Loans
and funded and unfunded participations in L/C Obligations are held by the
Lenders pro rata in accordance with the Revolving Commitments without giving
effect to Section 2.23(a)(iv). Any payments, prepayments or other amounts paid
or payable to a Defaulting Lender that are applied (or held) to pay amounts owed
by a Defaulting Lender or to post Cash Collateral pursuant to this
Section 2.23(a)(ii) shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.
(iii)    Certain Fees. (A) No Defaulting Lender shall be entitled to receive any
fees under Section 2.5(a) for any period during which that Lender is a
Defaulting Lender (and the Borrower shall not be required to pay any such fee
that otherwise would have been required to have been paid to that Defaulting
Lender).
(B)    Each Defaulting Lender shall be entitled to receive fees under
Section 3.3(a) for any period during which that Lender is a Defaulting Lender
only to the extent allocable to its Revolving Percentage of the stated amount of
Letters of Credit for which it has provided Cash Collateral pursuant to
Section 2.24.
(C)    With respect to any fee not required to be paid to any Defaulting Lender
pursuant to clause (A) or (B) above, the Borrower shall (x) pay to each Non-


63
 

--------------------------------------------------------------------------------





Defaulting Lender that portion of any such fee otherwise payable to such
Defaulting Lender with respect to such Defaulting Lender’s participation in L/C
Obligations that has been reallocated to such Non-Defaulting Lender pursuant to
clause (iv) below, (y) pay to the Issuing Lender the amount of any such fee
otherwise payable to such Defaulting Lender to the extent allocable to the
Issuing Lender’s Fronting Exposure to such Defaulting Lender, and (z) not be
required to pay the remaining amount of any such fee.
(iv)    Reallocation of Participations to Reduce Fronting Exposure. All or any
part of such Defaulting Lender’s participation in L/C Obligations shall be
reallocated among the Non-Defaulting Lenders in accordance with their respective
Revolving Percentages (calculated without regard to such Defaulting Lender’s
Revolving Commitment) but only to the extent that (x) the conditions set forth
in Section 5.2 are satisfied at the time of such reallocation (and, unless the
Borrower shall have otherwise notified the Administrative Agent at such time,
the Borrower shall be deemed to have represented and warranted that such
conditions are satisfied at such time), and (y) such reallocation does not cause
the aggregate Revolving Extensions of Credit of any Non-Defaulting Lender to
exceed such Non-Defaulting Lender’s Revolving Commitment. Subject to
Section 10.19, no reallocation hereunder shall constitute a waiver or release of
any claim of any party hereunder against a Defaulting Lender arising from that
Lender having become a Defaulting Lender, including any claim of a
Non-Defaulting Lender as a result of such Non-Defaulting Lender’s increased
exposure following such reallocation.
(v)    Cash Collateral. If the reallocation described in clause (iv) above
cannot, or can only partially, be effected, the Borrower shall, without
prejudice to any right or remedy available to it hereunder or under law, Cash
Collateralize the Issuing Lender’s Fronting Exposure in accordance with the
procedures set forth in Section 2.24.
(b)    Defaulting Lender Cure. If the Borrower, the Administrative Agent and the
Issuing Lender agree in writing that a Lender is no longer a Defaulting Lender,
the Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any Cash Collateral),
that Lender will, to the extent applicable, purchase at par that portion of
outstanding Revolving Loans of the other Lenders or take such other actions as
the Administrative Agent may determine to be necessary to cause the Revolving
Loans and funded and unfunded participations in Letters of Credit to be held pro
rata by the Lenders in accordance with the Revolving Commitments under the
applicable facility (without giving effect to Section 2.23(a)(iv)), whereupon
such Lender will cease to be a Defaulting Lender; provided that no adjustments
will be made retroactively with respect to fees accrued or payments made by or
on behalf of the Borrower while that Lender was a Defaulting Lender; and
provided, further, that except to the extent otherwise expressly agreed by


64
 

--------------------------------------------------------------------------------





the affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender’s having been a Defaulting Lender.
(c)    New Letters of Credit. So long as any Lender is a Defaulting Lender, the
Issuing Lender shall not be required to issue, extend, renew or increase any
Letter of Credit unless it is satisfied that it will have no Fronting Exposure
after giving effect thereto.
2.24    Cash Collateral.
(a)    Delivery of Cash Collateral. If (i) the Issuing Lender has honored any
full or partial drawing request under any Letter of Credit and such amount has
not been reimbursed pursuant to Section 3.5, (ii) as of the date that is five
(5) Business Days prior to the Revolving Termination Date there are any issued
and outstanding Letters of Credit that have not been Cash Collateralized, (iii)
the Borrower shall be required to provide Cash Collateral pursuant to Section 8,
or (iv) there shall exist a Defaulting Lender, the Borrower shall immediately
(in the case of clause (iii) above), or within one (1) Business Day following
the written request of the Administrative Agent or the Issuing Lender (with a
copy to the Administrative Agent) (in all other cases), provide Cash Collateral
in an amount not less than the applicable Minimum Collateral Amount (determined
in the case of clause (iv) above after giving effect to Section 2.23(a)(iv) and
any Cash Collateral provided by the applicable Defaulting Lender). In addition
to the requirements pursuant to clauses (i) through (iv) above, the Borrower
shall provide Cash Collateral in an amount not less than the applicable Minimum
Collateral Amount on the terms and subject to the conditions set forth in other
provisions of this Agreement.
(b)    Grant of Security Interest. The Borrower, and to the extent provided by
any Defaulting Lender, such Defaulting Lender, hereby grants to (and subjects to
the control of) the Administrative Agent, for the benefit of the Administrative
Agent, the Issuing Lender and the Lenders, and agrees to maintain, a first
priority security interest in all Cash Collateral as security for the
obligations which such Cash Collateral may be applied pursuant to Section
2.24(c). If at any time the Administrative Agent determines that Cash Collateral
is subject to any right or claim of any Person other than the Administrative
Agent and the Issuing Lender as herein provided, or that the total amount of
such Cash Collateral is less than the Minimum Collateral Amount, the Borrower
will, promptly upon demand by the Administrative Agent, pay or provide to the
Administrative Agent additional Cash Collateral in an amount sufficient to
eliminate such deficiency (after giving effect to any Cash Collateral provided
by the Defaulting Lender). All Cash Collateral shall be maintained in a blocked,
non-interest-bearing deposit account at the Administrative Agent. The Borrower
shall pay on demand therefor from time to time all customary account opening,
activity and other administrative charges in connection with the maintenance and
disbursement of Cash Collateral.


65
 

--------------------------------------------------------------------------------





(c)    Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided in respect of Letters of Credit shall be
held and applied to the satisfaction of the specific L/C Obligations,
obligations to fund participations therein (including, as to Cash Collateral
provided by a Defaulting Lender, any interest accrued on such obligation) and
other obligations for which the Cash Collateral was so provided, prior to any
other application of such property as may otherwise be provided for herein.
(d)    Termination of Requirement. Cash Collateral (or the appropriate portion
thereof) provided to reduce the Issuing Lender’s Fronting Exposure or to secure
other obligations shall no longer be required to be held as Cash Collateral
pursuant to this Section 2.24 following (i) the elimination of the applicable
Fronting Exposure or other obligations giving rise thereto (including by the
termination of Defaulting Lender status of the applicable Lender), or (ii) the
determination by the Administrative Agent and the Issuing Lender that there
exists excess Cash Collateral; provided that, subject to Section 2.23 the Person
providing Cash Collateral and the Issuing Lender may agree that Cash Collateral
shall be held to support future anticipated Fronting Exposure or other
obligations.
2.25    Trigger Event.
(a)    In the event that a Trigger Event or an Event of Default has occurred and
is continuing:
(i)    the Revolving Commitments and the Revolving Commitment Period shall be
suspended and none of the Administrative Agent, the Issuing Lender or any Lender
shall make an extension of credit hereunder;
(ii)    the Administrative Agent shall direct the depositary banks for the
Operating Lessee Remainder Account and the Property Owner Account to transfer
any Distributable Funds on deposit in the Operating Lessee Remainder Account and
the Property Owner Account to the Conditional Controlled Account; and
(iii)    the Administrative Agent shall direct the Conditional Controlled
Account Bank to transfer any amounts on deposit in the Conditional Controlled
Account, or any amounts that are deposited in the Conditional Controlled Account
during such period, to the Account.
(b)    In the event that a Trigger Event or an Event of Default has occurred and
is continuing, the Administrative Agent is authorized by the Borrower and shall
apply the amounts on deposit in the Account from time to time and all cash
distributions from any of the Borrower’s direct or indirect Subsidiaries, and
all proceeds of Collateral, on and after the occurrence of such Trigger Event or
such Event of Default, in the following order:


66
 

--------------------------------------------------------------------------------





First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent) payable to the
Administrative Agent in its capacity as such;
Second, to payment of that portion of the Obligations constituting accrued and
unpaid fees (including pursuant to Sections 2.5 and 3.3), interest on the
Revolving Loans, L/C Obligations and other Obligations, indemnities and other
amounts (other than principal) payable to the Lenders and the Issuing Lender
(including fees, charges and disbursements of counsel to the respective Lenders
and the Issuing Lender), ratably among them in proportion to the respective
amounts described in this clause Second payable to them;
Third, to payment of that portion of the Obligations constituting unpaid
principal of the Revolving Loans and Reimbursement Obligations, ratably among
the Lenders and the Issuing Lender in proportion to the respective amounts
described in this clause Third held by them; and
Fourth, to the Administrative Agent for the account of the Issuing Lender, to
Cash Collateralize that portion of L/C Obligations comprised of the aggregate
undrawn amount of Letters of Credit to the extent not otherwise Cash
Collateralized by the Borrower in an amount not less than the Minimum Collateral
Amount.
(c)    In the event that a Trigger Event or an Event of Default has occurred and
is continuing, the Borrower shall cause each of its direct and indirect
Subsidiaries to make distributions of all Distributable Funds directly into
either the Conditional Controlled Account (which shall be transferred to the
Account pursuant to Section 2.25(a)(ii) above) or the Account.
(d)    Notwithstanding the foregoing, the Borrower may request in writing
withdrawals from the Account and the Conditional Controlled Account to make
permitted REIT Distributions in accordance with Section 7.5(c), and the
Administrative Agent will comply with any such written request.
2.26    Partial Trigger Event.
(a)    In the event that a Partial Trigger Event has occurred and is continuing:
(i)    none of the Administrative Agent, the Issuing Lender or any Lender shall
make an extension of credit hereunder if after giving effect to such extension
of credit the Total Revolving Extensions of Credit would exceed $100,000,000;
(ii)    if the Total Revolving Extensions of Credit exceed $100,000,000, the
Administrative Agent shall direct the depositary banks for the Operating Lessee


67
 

--------------------------------------------------------------------------------





Remainder Account and the Property Owner Account to transfer any Distributable
Funds on deposit in the Operating Lessee Remainder Account and the Property
Owner Account to the Conditional Controlled Account; and
(iii)    if the Total Revolving Extensions of Credit exceed $100,000,000, the
Administrative Agent shall direct the Conditional Controlled Account Bank to
transfer any amounts on deposit in the Conditional Controlled Account, or any
amounts that are deposited in the Conditional Controlled Account during such
period, to the Account.
(b)    In the event that a Partial Trigger Event has occurred and is continuing,
the Administrative Agent is authorized by the Borrower and shall apply the
amounts on deposit in the Account from time to time and all cash distributions
from any of the Borrower’s direct or indirect Subsidiaries, and all proceeds of
Collateral, on and after the occurrence of such Partial Trigger Event, in the
following order until the Total Revolving Extensions of Credit do not exceed
$100,000,000:
First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent) payable to the
Administrative Agent in its capacity as such;
Second, to payment of that portion of the Obligations constituting accrued and
unpaid fees (including pursuant to Sections 2.5 and 3.3), interest on the
Revolving Loans, L/C Obligations and other Obligations, indemnities and other
amounts (other than principal) payable to the Lenders and the Issuing Lender
(including fees, charges and disbursements of counsel to the respective Lenders
and the Issuing Lender), ratably among them in proportion to the respective
amounts described in this clause Second payable to them;
Third, to payment of that portion of the Obligations constituting unpaid
principal of the Revolving Loans and Reimbursement Obligations, ratably among
the Lenders and the Issuing Lender in proportion to the respective amounts
described in this clause Third held by them; and
Fourth, to the Administrative Agent for the account of the Issuing Lender, to
Cash Collateralize that portion of L/C Obligations comprised of the aggregate
undrawn amount of Letters of Credit to the extent not otherwise Cash
Collateralized by the Borrower in an amount not less than the Minimum Collateral
Amount.
(c)    In the event that a Partial Trigger Event has occurred and is continuing
and the Total Revolving Extensions of Credit exceed $100,000,000, the Borrower
shall cause each


68
 

--------------------------------------------------------------------------------





of its direct and indirect Subsidiaries to make distributions of all
Distributable Funds directly into either the Conditional Controlled Account
(which shall be transferred to the Account pursuant to Section 2.26(a)(ii)
above) or the Account.
(d)    Notwithstanding the foregoing, the Borrower may request in writing
withdrawals from the Account and the Conditional Controlled Account to make
permitted REIT Distributions in accordance with Section 7.5(c), and the
Administrative Agent will comply with any such written request.
(e)    Notwithstanding the foregoing in this Section 2.26, if a Partial Trigger
Event has occurred and is continuing, but the Total Revolving Extensions of
Credit do not exceed $100,000,000 (including due to the application of funds
provided by Section 2.26(b) above), any amounts transferred to the Conditional
Controlled Account and the Account pursuant to Section 2.26(a)(ii) and (a)(iii)
above may be returned to the Operating Lessee Remainder Account and the Property
Owner Account as requested by the Borrower.


SECTION 3.    LETTERS OF CREDIT
3.1    L/C Commitment. (a) Subject to the terms and conditions hereof, the
Issuing Lender, in reliance on the agreements of the other Lenders set forth in
Section 3.4(a), agrees to issue letters of credit (“Letters of Credit”) for the
account of the Borrower on any Business Day during the Revolving Commitment
Period in such form as may be approved from time to time by the Issuing Lender;
provided that the Issuing Lender shall have no obligation to issue any Letter of
Credit if, after giving effect to such issuance, (i) the L/C Obligations would
exceed the L/C Sublimit, (ii) the aggregate amount of the Available Revolving
Commitments would be less than zero or, (iii) the outstanding amount of the L/C
Obligations of the applicable Issuing Lender (determined for such purpose
without giving effect to the participations therein of the L/C Participants
pursuant to Section 3.4) would exceed such Issuing Lender’s L/C Commitment
(unless such Issuing Lender has consented thereto) or (iv) after the occurrence
and during the continuance of a Partial Trigger Event if after giving effect to
such Letter of Credit, the Total Revolving Extensions of Credit would exceed
$100,000,000. Each Letter of Credit shall (i) be denominated in Dollars and (ii)
expire no later than the earlier of (x) the first anniversary of its date of
issuance and (y) the date that is five (5) Business Days prior to the Revolving
Termination Date, provided that any Letter of Credit with a one-year term may
provide for the renewal thereof for additional one-year periods (which shall in
no event extend beyond the date referred to in clause (y) above, except to the
extent that the Issuing Lender has approved of such expiration date and the
outstanding amount of L/C Obligations in respect of such requested Letter of
Credit has been Cash Collateralized or backstopped pursuant to arrangements
reasonably satisfactory to the Issuing Lender).


69
 

--------------------------------------------------------------------------------





(b)    The Issuing Lender shall not at any time be obligated to issue any Letter
of Credit if (i) such issuance would conflict with, or cause the Issuing Lender
or any L/C Participant to exceed any limits imposed by, any applicable
Requirement of Law or (ii) any Lender is at that time a Defaulting Lender,
unless the Issuing Lender has entered into arrangements, including the delivery
of Cash Collateral, satisfactory to the Issuing Lender (in its sole discretion)
with the Borrower or such Lender to eliminate the Issuing Lender’s actual or
potential Fronting Exposure (after giving effect to Section 2.23(a)(iv)) with
respect to the Defaulting Lender arising from either the Letter of Credit then
proposed to be issued or that Letter of Credit and all other L/C Obligations as
to which the Issuing Lender has actual or potential Fronting Exposure, as it may
elect in its sole discretion.
3.2    Procedure for Issuance of Letter of Credit. The Borrower may from time to
time request that the Issuing Lender issue a Letter of Credit by delivering to
the Issuing Lender at its address for notices specified herein an Application
therefor, completed to the satisfaction of the Issuing Lender, and such other
certificates, documents and other papers and information as the Issuing Lender
may request. Upon receipt of any Application, the Issuing Lender will process
such Application and the certificates, documents and other papers and
information delivered to it in connection therewith in accordance with its
customary procedures and shall promptly issue the Letter of Credit requested
thereby (but in no event shall the Issuing Lender be required to issue any
Letter of Credit earlier than three (3) Business Days after its receipt of the
Application therefor and all such other certificates, documents and other papers
and information relating thereto) by issuing the original of such Letter of
Credit to the beneficiary thereof or as otherwise may be agreed to by the
Issuing Lender and the Borrower. The Issuing Lender shall furnish a copy of such
Letter of Credit to the Borrower promptly following the issuance thereof. The
Issuing Lender shall promptly furnish to the Administrative Agent, which shall
in turn promptly furnish to the Lenders, notice of the issuance of each Letter
of Credit (including the amount thereof).
3.3    Fees and Other Charges. (a) The Borrower will pay a fee on all
outstanding Letters of Credit at a per annum rate equal to the Applicable Margin
then in effect with respect to Eurodollar Loans, shared ratably among the
Lenders in accordance with their respective Revolving Percentages and payable
quarterly in arrears on each Fee Payment Date after the issuance date.
(b)    In addition, the Borrower shall pay to the Issuing Lender for its own
account a fronting fee at a rate per annum equal to 0.125% of the undrawn and
unexpired amount of each Letter of Credit, payable quarterly in arrears on each
Fee Payment Date after the issuance date.
(c)    In addition to the foregoing fees, the Borrower shall pay or reimburse
the Issuing Lender for such normal and customary costs and expenses as are
incurred or charged by the Issuing Lender in issuing, negotiating, effecting
payment under, amending or otherwise administering any Letter of Credit.


70
 

--------------------------------------------------------------------------------





3.4    L/C Participations. (a) The Issuing Lender irrevocably agrees to grant
and hereby grants to each L/C Participant, and, to induce the Issuing Lender to
issue Letters of Credit, each L/C Participant irrevocably agrees to accept and
purchase and hereby accepts and purchases from the Issuing Lender, on the terms
and conditions set forth below, for such L/C Participant’s own account and risk
an undivided interest equal to such L/C Participant’s Revolving Percentage in
the Issuing Lender’s obligations and rights under and in respect of each Letter
of Credit and the amount of each draft paid by the Issuing Lender thereunder.
Each L/C Participant agrees with the Issuing Lender that, if a draft is paid
under any Letter of Credit for which the Issuing Lender is not reimbursed in
full by the Borrower in accordance with the terms of this Agreement (or in the
event that any reimbursement received by the Issuing Lender shall be required to
be returned by it at any time), such L/C Participant shall pay (and the
Administrative Agent may apply Cash Collateral provided for this purpose) to the
Issuing Lender upon demand at the Issuing Lender’s address for notices specified
herein an amount equal to such L/C Participant’s Revolving Percentage of the
amount that is not so reimbursed (or is so returned). Each L/C Participant’s
obligation to pay such amount shall be absolute and unconditional and shall not
be affected by any circumstance, including (i) any setoff, counterclaim,
recoupment, defense or other right that such L/C Participant may have against
the Issuing Lender, the Borrower or any other Person for any reason whatsoever,
(ii) the occurrence or continuance of a Default or an Event of Default or a
Partial Trigger Event or Trigger Event or the failure to satisfy any of the
other conditions specified in Section 5, (iii) any adverse change in the
condition (financial or otherwise) of the Borrower, (iv) any breach of this
Agreement or any other Loan Document by the Borrower, any other Loan Party or
any other L/C Participant or (v) any other circumstance, happening or event
whatsoever, whether or not similar to any of the foregoing.
(b)    If any amount required to be paid by any L/C Participant to the Issuing
Lender pursuant to Section 3.4(a) in respect of any unreimbursed portion of any
payment made by the Issuing Lender under any Letter of Credit is paid to the
Issuing Lender within three (3) Business Days after the date such payment is
due, such L/C Participant shall pay to the Issuing Lender on demand an amount
equal to the product of (i) such amount, times (ii) the daily average Federal
Funds Effective Rate during the period from and including the date such payment
is required to the date on which such payment is immediately available to the
Issuing Lender, times (iii) a fraction the numerator of which is the number of
days that elapse during such period and the denominator of which is 360. If any
such amount required to be paid by any L/C Participant pursuant to Section
3.4(a) is not made available to the Issuing Lender by such L/C Participant
within three (3) Business Days after the date such payment is due, the Issuing
Lender shall be entitled to recover from such L/C Participant, on demand, such
amount with interest thereon calculated from such due date at the rate per annum
applicable to ABR Loans. A certificate of the Issuing Lender submitted to any
L/C Participant with respect to any amounts owing under this Section shall be
conclusive in the absence of manifest error.


71
 

--------------------------------------------------------------------------------





(c)    Whenever, at any time after the Issuing Lender has made payment under any
Letter of Credit and has received from any L/C Participant its pro rata share of
such payment in accordance with Section 3.4(a), the Issuing Lender receives any
payment related to such Letter of Credit (whether directly from the Borrower or
otherwise, including proceeds of collateral applied thereto by the Issuing
Lender), or any payment of interest on account thereof, the Issuing Lender will
distribute to such L/C Participant its pro rata share thereof; provided,
however, that in the event that any such payment received by the Issuing Lender
shall be required to be returned by the Issuing Lender, such L/C Participant
shall return to the Issuing Lender the portion thereof previously distributed by
the Issuing Lender to it.
3.5    Reimbursement Obligation of the Borrower. If any draft is paid under any
Letter of Credit, the Borrower shall reimburse the Issuing Lender for the amount
of (a) the draft so paid and (b) any Taxes, fees, charges or other costs or
expenses incurred by the Issuing Lender in connection with such payment, not
later than 12:00 Noon, New York City time, on (i) the Business Day that the
Borrower receives notice of such draft, if such notice is received on such day
prior to 10:00 A.M., New York City time, or (ii) if clause (i) above does not
apply, the Business Day immediately following the day that the Borrower receives
such notice. Each such payment shall be made to the Issuing Lender at its
address for notices referred to herein in Dollars and in immediately available
funds. Interest shall be payable on any such amounts from the date on which the
relevant draft is paid until payment in full at the rate set forth in (x) until
the Business Day next succeeding the date of the relevant notice, Section
2.12(b) and (y) thereafter, Section 2.12(c).
3.6    Obligations Absolute. The Borrower’s obligations under this Section 3
shall be absolute and unconditional under any and all circumstances and
irrespective of any setoff, counterclaim or defense to payment that the Borrower
may have or have had against the Issuing Lender, any beneficiary of a Letter of
Credit or any other Person. The Borrower also agrees with the Issuing Lender
that the Issuing Lender shall not be responsible for, and the Borrower’s
Reimbursement Obligations under Section 3.5 shall not be affected by, among
other things, the validity or genuineness of documents or of any endorsements
thereon, even though such documents shall in fact prove to be invalid,
fraudulent or forged, or any dispute between or among the Borrower and any
beneficiary of any Letter of Credit or any other party to which such Letter of
Credit may be transferred or any claims whatsoever of the Borrower against any
beneficiary of such Letter of Credit or any such transferee. The Issuing Lender
shall not be liable for any error, omission, interruption or delay in
transmission, dispatch or delivery of any message or advice, however
transmitted, in connection with any Letter of Credit, except for errors or
omissions found by a final and nonappealable decision of a court of competent
jurisdiction to have resulted from the gross negligence or willful misconduct of
the Issuing Lender. The Borrower agrees that any action taken or omitted by the
Issuing Lender under or in connection with any Letter of Credit or the related
drafts or documents, if done in the absence of gross negligence or willful
misconduct, shall be binding on the Borrower and shall not result in any
liability of the Issuing Lender to the Borrower.


72
 

--------------------------------------------------------------------------------





3.7    Letter of Credit Payments. If any draft shall be presented for payment
under any Letter of Credit, the Issuing Lender shall promptly notify the
Borrower of the date and amount thereof. The responsibility of the Issuing
Lender to the Borrower in connection with any draft presented for payment under
any Letter of Credit shall, in addition to any payment obligation expressly
provided for in such Letter of Credit, be limited to determining that the
documents (including each draft) delivered under such Letter of Credit in
connection with such presentment are substantially in conformity with such
Letter of Credit.
3.8    Applications. To the extent that any provision of any Application related
to any Letter of Credit is inconsistent with the provisions of this Section 3,
the provisions of this Section 3 shall apply.
3.9    Existing Letters of Credit. On the Closing Date, without further action
by any party hereto (including the delivery of a request for a Letter of Credit
or any consent of, or confirmation by or to, the Administrative Agent), subject
to the terms of this Section 3.9, (i) each Existing Letter of Credit issued by
an Existing Issuing Lender hereunder shall become a Letter of Credit outstanding
under this Agreement, shall be deemed to be Letters of Credit issued under this
Agreement, on behalf of the Borrower, and shall be subject to the terms and
conditions hereof (including, without limitation Section 3.4(a)) as if each such
Existing Letters of Credit were issued by the applicable Issuing Lender pursuant
to this Agreement and (ii) each Existing Issuing Lender that has issued an
Existing Letter of Credit shall be deemed to have granted each L/C Participant,
and each L/C Participant shall be deemed to have acquired from such Existing
Issuing Lender, on the terms and conditions of Section 3.4 hereof, for such L/C
Participant’s own account and risk, an undivided participation interest in such
Existing Issuing Lender’s obligations and rights under each such Existing Letter
of Credit equal to such L/C Participant’s Revolving Percentage of (x) the
outstanding amount available to be drawn under such Existing Letter of Credit
and (y) the aggregate amount of any outstanding reimbursement obligations in
respect thereof.
SECTION 4.    REPRESENTATIONS AND WARRANTIES
To induce the Administrative Agent and the Lenders to enter into this Agreement
and to make the Revolving Loans and issue or participate in the Letters of
Credit, the Loan Parties hereby jointly and severally represent and warrant to
the Administrative Agent and each Lender that:
4.1    Financial Condition. Each financial statement delivered pursuant to
Section 5.1(c) presents fairly, in all material respects, the consolidated
financial condition of La Quinta and its Subsidiaries or Holdings or the
Borrower and their Subsidiaries, as the case may be, as of the date of each such
financial statement. All such financial statements, including the related
schedules and notes thereto, have been prepared in accordance with GAAP applied
consistently throughout the periods involved, subject to year-end audit
adjustments.


73
 

--------------------------------------------------------------------------------





4.2    No Change. Since the Closing Date, there has been no development or event
that has had or could reasonably be expected to have a Material Adverse Effect.
4.3    Existence; Compliance with Law. Each Group Member (a) is duly organized,
validly existing and in good standing (to the extent such concept is applicable
in the relevant jurisdiction) under the laws of the jurisdiction of its
organization except (other than with respect to Holdings and the Borrower) to
the extent that failure to be in good standing could not reasonably be expected
to have a Material Adverse Effect, (b) has the power and authority, and the
legal right, to own and operate its property, to lease the property it operates
as lessee and to conduct the business in which it is currently engaged except to
the extent that failure to do so could not reasonably be expected to have a
Material Adverse Effect, (c) is duly qualified as a foreign corporation or other
organization and in good standing under the laws of each jurisdiction where its
ownership, lease or operation of property or the conduct of its business
requires such qualification except to the extent that the failure to do so could
not reasonably be expected to have a Material Adverse Effect and (d) is in
compliance with all Requirements of Law except to the extent that the failure to
comply therewith could not, in the aggregate, reasonably be expected to have a
Material Adverse Effect.
4.4    Power; Authorization; Enforceable Obligations.
(a)    Each Loan Party has the power and authority, and the legal right, to
make, deliver and perform the Loan Documents to which it is a party and, in the
case of the Borrower, to obtain extensions of credit hereunder. Each Loan Party
has taken all necessary organizational action to authorize the execution,
delivery and performance of the Loan Documents to which it is a party and, in
the case of the Borrower, to authorize the extensions of credit on the terms and
conditions of this Agreement.
(b)    No consent or authorization of, filing with, notice to or other act by or
in respect of, any Governmental Authority or any other Person is required in
connection with the extensions of credit hereunder or with the execution,
delivery, performance, validity or enforceability of this Agreement or any of
the Loan Documents, except consents, authorizations, filings and notices (i)
described in Schedule 4.4, which consents, authorizations, filings and notices
have been obtained or made and are in full force and effect or (ii) the failure
of which to obtain or make could not reasonably be expected to have a Material
Adverse Effect.
(c)    Each Loan Document has been duly executed and delivered on behalf of each
Loan Party party thereto. This Agreement constitutes, and each other Loan
Document upon execution will constitute, a legal, valid and binding obligation
of each Loan Party party thereto, enforceable against each such Loan Party in
accordance with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the


74
 

--------------------------------------------------------------------------------





enforcement of creditors’ rights generally and by general equitable principles
(whether enforcement is sought by proceedings in equity or at law).
4.5    No Legal Bar. The execution, delivery and performance of this Agreement
and the other Loan Documents, the issuance of Letters of Credit, the borrowings
hereunder and the use of the proceeds thereof will not violate any Requirement
of Law or any material Contractual Obligation of any Group Member and will not
result in, or require, the creation or imposition of any Lien on any of their
respective properties or revenues pursuant to any Requirement of Law or any such
Contractual Obligation (other than the Liens created by the Collateral
Documents), except to the extent that such violation could not reasonably be
expected to have a Material Adverse Effect.
4.6    Litigation. No action, suit, investigation or proceeding of or before any
arbitrator or Governmental Authority is pending or, to the knowledge of any Loan
Party, threatened against or affecting any Loan Party or any of their respective
Subsidiaries or against any of their respective property as to which, if
adversely determined, could reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect.
4.7    No Default. No Default or Event of Default has occurred and is
continuing.
4.8    Ownership of Property; Liens. Each Group Member has title in fee simple
to, or a valid leasehold interest in, all its real property necessary in the
ordinary conduct of its business, and good title to, or a valid leasehold
interest in, all its other property necessary in the ordinary conduct of its
business, and none of such property is subject to any Lien except as permitted
by Section 7.3 and except for minor defects in title that do not materially
interfere with its ability to conduct its business or to utilize such assets for
their intended purposes and except where the failure to have such title or other
interest could not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.
4.9    Intellectual Property. Each Group Member owns, or is licensed to use, all
Intellectual Property necessary for the conduct of its business as currently
conducted, except to the extent that could not reasonably be expected to have a
Material Adverse Effect. No material claim has been asserted and is pending by
any Person challenging or questioning the use of any Intellectual Property or
the validity or effectiveness of any Intellectual Property, except to the extent
that any such claim could not reasonably be expected to have a Material Adverse
Effect. The use of Intellectual Property by each Group Member does not infringe
on the rights of any Person except to the extent that could not reasonably be
expected to have a Material Adverse Effect.
4.10    Taxes. Each of the Borrower and Holdings is treated as a disregarded
entity or a partnership for U.S. federal income tax purposes. Except as could
not reasonably be expected, individually or in the aggregate, to have a Material
Adverse Effect, (i) each Group Member has filed or caused to be filed all
federal, state and other tax returns and reports that are required to have


75
 

--------------------------------------------------------------------------------





been filed and has paid all Taxes shown to be due and payable on said returns or
on any assessments made against it or any of its property, and all other Taxes,
fees or other charges imposed on it or any of its property by any Governmental
Authority (other than any the amount or validity of which are currently being
contested in good faith by appropriate proceedings and with respect to which
reserves in conformity with GAAP have been provided on the books of the relevant
Group Member) and (ii) no Tax Lien has been filed, and, to the knowledge of the
Loan Parties, no claim is being asserted, with respect to any such Taxes, fees
or other charges.
4.11    Federal Regulations. No part of the proceeds of any Revolving Loans, and
no other extensions of credit hereunder, will be used (a) for the purpose of
“buying” or “carrying” any “margin stock” within the respective meanings of each
of the quoted terms under Regulation U as now and from time to time hereafter in
effect or (b) for any purpose that violates the provisions of the Regulations of
the Board.
4.12    ERISA. (a) Except as could not reasonably be expected, individually or
in the aggregate, to have a Material Adverse Effect: (i) each Group Member and
each of their respective ERISA Affiliates is in compliance with the applicable
provisions of ERISA and the provisions of the Code relating to Plans and the
regulations and published interpretations thereunder; (ii) no ERISA Event has
occurred or is reasonably expected to occur; (iii) all amounts required by
applicable law with respect to, or by the terms of, any retiree welfare benefit
arrangement maintained by any Group Member or any ERISA Affiliate or to which
any Group Member or any ERISA Affiliate has an obligation to contribute have
been accrued in accordance with Statement of Financial Accounting Standards No.
106; and (iv) the present value of all accumulated benefit obligations under
each Pension Plan (based on the assumptions used for purposes of Statement of
Financial Accounting Standards No. 87) did not, as of the date of the most
recent financial statements reflecting such amounts, exceed by more than a
material amount the fair market value of the assets of such Pension Plan
allocable to such accrued benefits, and the present value of all accumulated
benefit obligations of all underfunded Pension Plans (based on the assumptions
used for purposes of Statement of Financial Accounting Standards No. 87) did
not, as of the date of the most recent financial statements reflecting such
amounts, exceed by more than a material amount the fair market value of the
assets of all such underfunded Pension Plans.
(b)    Except as, in the aggregate, could not reasonably be expected to have a
Material Adverse Effect, (i) all employer and employee contributions required by
applicable law or by the terms of any Foreign Benefit Arrangement or Foreign
Plan have been made, or, if applicable, accrued in accordance with normal
accounting practices; (ii) the accrued benefit obligations of each Foreign Plan
(based on those assumptions used to fund such Foreign Plan), with respect to all
current and former participants, do not exceed the assets of such Foreign Plan;
(iii) each Foreign Plan that is required to be registered has been registered
and has been maintained in good standing with applicable regulatory authorities;
and (iv) each such Foreign Benefit Arrangement and Foreign Plan


76
 

--------------------------------------------------------------------------------





is in compliance (A) with all material provisions of applicable law and all
material applicable regulations and published interpretations thereunder with
respect to such Foreign Benefit Arrangement or Foreign Plan and (B) with the
terms of such plan or arrangement.
4.13    Investment Company Act; Other Regulations. No Loan Party is an
“investment company”, or a company “controlled” by an “investment company”,
within the meaning of the Investment Company Act of 1940, as amended.
4.14    Subsidiaries. As of the Closing Date, (a) Schedule 4.14 sets forth the
name and jurisdiction of incorporation of each Subsidiary of a Loan Party and,
as to each such Subsidiary, the percentage of each class of Capital Stock owned
by any Loan Party or any Subsidiary of a Loan Party and (b) there are no
outstanding subscriptions, options, warrants, calls, rights or other agreements
or commitments (other than (i) stock options granted to employees or directors,
(ii) directors’ qualifying shares and (iii) springing member interests held by
independent managers) of any nature relating to any Capital Stock of the
Borrower or any Subsidiary.
4.15    Use of Proceeds. (a) The proceeds of the Revolving Loans, and the
Letters of Credit, shall be used for working capital and general corporate
purposes; provided, that such proceeds may not be used to buy back or pay down
(i) any Indebtedness of any Subsidiary of the Borrower if the Debt Yield, as
calculated at the end of the calendar quarter immediately prior to such buy back
or paydown, is less than or equal to the Required Debt Yield (Trigger Event) or
(ii) any Indebtedness under the Subsidiary Loan Documents if the Debt Yield, as
calculated at the end of the calendar quarter immediately prior to such buy back
or paydown, is less than or equal to the Required Debt Yield (Partial Trigger
Event); provided, further, that the amount of Revolving Loans incurred on the
Closing Date to finance the Transactions and fund any ordinary course working
capital requirements shall not exceed 50% of the Total Revolving Commitments on
the Closing Date.
4.16    Environmental Matters. Except as, in the aggregate, could not reasonably
be expected to have a Material Adverse Effect:
(a)    the facilities and properties owned, leased or operated by any Group
Member (the “Properties”) do not contain, and have not previously contained, any
Materials of Environmental Concern in amounts or concentrations or under
circumstances that constitute or constituted an unresolved violation of, or
would reasonably be expected to give rise now or in the future to liability
under, any Environmental Law;
(b)    no Group Member has received or is aware of any written notice of
violation, alleged violation, non-compliance, liability or potential liability
regarding matters arising under Environmental Laws or compliance with
Environmental Laws with regard to any of the Properties or the business operated
by any Group Member (the “Business”), nor does the Borrower have knowledge or
reason to believe that any such notice will be received or is being threatened;


77
 

--------------------------------------------------------------------------------





(c)    Materials of Environmental Concern have not been transported or disposed
of from the Properties in violation of, or in a manner, or to a location that
would reasonably be expected to give rise to liability under, any Environmental
Law, nor have any Materials of Environmental Concern been generated, treated,
stored or disposed of at, on or under any of the Properties in violation of, or
in a manner that would reasonably be expected to give rise to liability under,
any applicable Environmental Law;
(d)    no judicial proceeding or governmental or administrative action is
pending or, to the knowledge of the Borrower, threatened, under any
Environmental Law to which any Group Member is or will be named as a party with
respect to the Properties or the Business, nor are there any judicial decrees,
consent decrees, consent orders, administrative orders or other governmental
orders outstanding under any Environmental Law with respect to the Properties or
the Business;
(e)    there has been no release or, to the knowledge of the Borrower, threat of
release of Materials of Environmental Concern at or from the Properties, or, to
the knowledge of the Borrower, arising from or related to the operations of any
Group Member in connection with the Properties or otherwise in connection with
the Business, in violation of, or in amounts or in a manner that would
reasonably be expected to give rise to liability under Environmental Laws;
(f)    the Properties and all operations at the Properties are in compliance,
and have in the last five years been in compliance, with all applicable
Environmental Laws, and there is no contamination at, under or about the
Properties or violation of any Environmental Law with respect to the Properties
or the Business; and
(g)    no Group Member has assumed any liability of any other Person under
Environmental Laws.
4.17    Accuracy of Information, etc. All written information contained in this
Agreement, any other Loan Document or any other document, certificate or
statement furnished by or on behalf of any Loan Party to the Administrative
Agent or the Lenders, or any of them, for use in connection with the
transactions contemplated by this Agreement or the other Loan Documents on or
prior to the Closing Date, other than projections and information of a general
economic or industry nature, was, when furnished, complete and correct in all
material respects and did not, when furnished, contain any untrue statement of a
material fact or omit to state a material fact necessary in order to make the
statements contained therein not misleading in light of the circumstances under
which such statements were or are made. The projections contained in the
materials referenced above were prepared in good faith based upon reasonable
assumptions at the time made, it being recognized by the Lenders that such
projections are not to be viewed as facts and that actual results during the
period or periods covered by any such projections may differ from the projected
results, and such differences may be material. There is no fact known to any
Loan Party as of the Closing Date that


78
 

--------------------------------------------------------------------------------





could reasonably be expected to have a Material Adverse Effect that has not been
expressly disclosed herein, in the other Loan Documents or in any other
documents, certificates and statements furnished to the Administrative Agent and
the Lenders on or prior to the Closing Date for use in connection with the
transactions contemplated hereby and by the other Loan Documents.
4.18    Collateral Documents.
(a)    The Account Control Agreement is effective to perfect in favor of the
Administrative Agent, for the benefit of the Secured Parties, a legal, valid,
enforceable and perfected first-priority security interest in the Collateral
described therein and proceeds thereof.
(b)    The Guaranty and Security Agreement is effective to create in favor of
the Administrative Agent, for the benefit of the Lenders, a legal, valid and
enforceable first-priority security interest in the Collateral described therein
and proceeds thereof. In the case of the Pledged Equity described in the
Guaranty and Security Agreement, when stock certificates (if any) representing
such Pledged Equity are delivered to the Administrative Agent (together with a
properly completed and signed stock power or endorsement), and in the case of
the other Collateral described in the Guaranty and Security Agreement, when
financing statements and other filings specified on Schedule 4.18 that are in
appropriate form are filed in the offices specified on Schedule 4.18, the
Guaranty and Security Agreement shall constitute a fully perfected Lien on, and
security interest in, all right, title and interest of the Loan Parties in such
Collateral and the proceeds thereof, as security for the Obligations, in each
case prior and superior in right to any other Person, except for Liens otherwise
permitted under Section 7.3.
4.19    Insurance. Each Group Member maintains with financially sound and
reputable insurance companies insurance on all its property in at least such
amounts and against at least such risks (but including in any event public
liability, product liability and business interruption) as are usually insured
against in the same general area by companies engaged in the same or a similar
business.
4.20    Anti-Corruption Laws; Sanctions; PATRIOT Act.
(a)     The Borrower has implemented and maintains in effect policies and
procedures reasonably designed to promote and achieve compliance by each of the
Borrower, Holdings, the other Group Members and their respective directors,
officers, employees and agents with Anti-Corruption Laws and applicable
Sanctions, and each of the Borrower, Holdings, the other Group Members and, to
the knowledge of the Borrower, their respective directors, officers, employees
and agents, are in compliance with Anti-Corruption Laws, the PATRIOT Act and
applicable Sanctions in all material respects.


79
 

--------------------------------------------------------------------------------





(b)    None of the Borrower, Holdings, any other Group Member or, to the
knowledge of the Borrower, any of their respective directors, officers,
employees or agents that will act in any capacity in connection with or benefit
from the credit facility established hereby, is a Sanctioned Person.
(c)    No borrowing or Letter of Credit, use of proceeds or other transaction
contemplated by this Agreement will violate Anti-Corruption Laws or applicable
Sanctions.
4.21    Certain Documents. The Borrower has delivered to the Administrative
Agent a complete and correct copy of the Subsidiary Loan Documents, including
any amendments, supplements or modifications with respect to any of the
foregoing.
4.22    Solvency. On the Closing Date, after giving effect to the Transactions,
the Group Members, on a consolidated basis, are Solvent.
4.23    REIT Status. Commencing with its taxable year ending December 31, 2018,
CorePoint Lodging will be considered to be organized in conformity with the
requirements for qualification as a real estate investment trust (“REIT”) under
the Code, and its proposed method of operation will enable it to meet the
requirements for qualification and taxation as a REIT.
SECTION 5.    CONDITIONS PRECEDENT
5.1    Conditions to Initial Extension of Credit. The agreement of each Lender
to make the initial extension of credit requested to be made by it is subject to
the satisfaction, prior to or concurrently with the making of such extension of
credit on the Closing Date, of the following conditions precedent:
(a)    Credit Agreement and Collateral Documents. The Administrative Agent shall
have received (i) this Agreement, executed and delivered by the Administrative
Agent, Holdings, the Borrower and each Person listed on Schedule 1.1A and (ii)
the Collateral Documents, executed and delivered by each of the Loan Parties
party thereto.
(b)    Subsidiary Loan Transactions. The Administrative Agent shall have
received evidence satisfactory to it that the Subsidiary Loan Transactions shall
have been, or shall be concurrently with the Closing Date, consummated in
accordance with the terms of the Subsidiary Loan Documents.
(c)    Financial Statements. The Administrative Agent shall have received (i)
audited consolidated financial statements of La Quinta for fiscal years 2014,
2015, 2016 and 2017; (ii) unaudited quarterly financial statements of La Quinta
for fiscal quarter ended March 31, 2018 and (iii) an unaudited consolidated pro
forma balance sheet and income statement of Holdings or the


80
 

--------------------------------------------------------------------------------





Borrower and their respective Subsidiaries for the four fiscal quarter period
ended as of the last day of the most recent period referred to in clauses (i)
and (ii) above, prepared after giving effect to the Transactions as if the
Transactions had occurred as of such date (in the case of such balance sheet) or
at the beginning of such period (in the case of such income statement) which pro
forma financial statements shall not be required to meet the requirements of
Regulation S-X under the Securities Act or other accounting rules and
regulations of the SEC promulgated thereunder (including applying purchase
method of accounting); provided that the Administrative Agent acknowledges that
it has received the financial statements required by clause (i) above for fiscal
years 2014, 2015 and 2016 and the pro forma financial statements required under
clause (iii) above for fiscal years 2014, 2015 and 2016. The filing with the SEC
by La Quinta or any of its Subsidiaries of any of the foregoing financial
statements shall satisfy the requirements of clause (i) and (ii) above, as
applicable.
(d)    Lien and Judgment Searches. The Administrative Agent shall have received
the results of a recent UCC, judgment, litigation, bankruptcy and Lien search
with respect to each Loan Party, and such search shall reveal no Liens on any of
the assets of the Loan Parties except for Liens permitted by Section 7.3 or
discharged on or prior to the Closing Date pursuant to documentation
satisfactory to the Administrative Agent.
(e)    Closing Date Revolving Loans. The Administrative Agent shall have
received (i) in the case of Eurodollar Loans, not less than three (3) Business
Days prior to the Closing Date and (ii) in the case of ABR Loans, not less than
one (1) Business Day prior to the Closing Date, an appropriately completed
request for any Eurodollar Loan or any ABR Loan, as applicable, to be made on
the Closing Date, if any, together with, in the case of Eurodollar Loans, a
funding indemnity in form and substance reasonably satisfactory to the
Administrative Agent.
(f)    Fees. The Lenders and the Administrative Agent shall have received all
fees required to be paid, and all expenses (including the reasonable fees and
expenses of legal counsel) required to be reimbursed that have been invoiced a
reasonable period of time prior to the Closing Date (and in any event, invoiced
at least three (3) Business Days prior to the Closing Date (except as otherwise
agreed by the Borrower)), which shall be paid from the proceeds of the fundings
under the Loan Documents and the Subsidiary Loan Documents on the Closing Date
or otherwise.
(g)    Secretary’s Certificates. The Administrative Agent shall have received a
certificate of each Loan Party, dated the Closing Date, substantially in the
form of Exhibit C, with appropriate insertions and attachments, reasonably
satisfactory in form and substance to the Administrative Agent, executed by a
Responsible Officer and the Secretary or any Assistant Secretary of such Loan
Party.


81
 

--------------------------------------------------------------------------------





(h)    Proceedings of the Loan Parties. The Administrative Agent shall have
received a copy of the resolutions, in form and substance reasonably
satisfactory to the Administrative Agent, adopted by the Board of Directors (or
equivalent governing body) of each Loan Party authorizing (i) the execution,
delivery and performance of this Agreement and the other Loan Documents to which
it is a party, (ii) the borrowings contemplated hereunder and (iii) the granting
by it of the Liens created pursuant to the Collateral Documents, certified by
the Secretary or an Assistant Secretary of such Loan Party as of the Closing
Date, which certification shall be included in the certificate delivered in
respect of such Loan Party pursuant to Section 5.1(g), shall be in form and
substance reasonably satisfactory to the Administrative Agent and shall state
that the resolutions thereby certified have not been amended, modified, revoked
or rescinded.
(i)    Incumbency Certificates. The Administrative Agent shall have received a
certificate of each Loan Party, dated the Closing Date, as to the incumbency and
signature of the officers of such Loan Party executing any Loan Document, which
certificate shall be included in the certificate delivered in respect of such
Loan Party pursuant to Section 5.1(g), shall be reasonably satisfactory in form
and substance to the Administrative Agent, and shall be executed by a
Responsible Officer and the Secretary or any Assistant Secretary of such Loan
Party.
(j)    Governing Documents. The Administrative Agent shall have received a copy
of the organizational chart of the Group Members and true and complete copies of
the Governing Documents of each Loan Party certified as of the Closing Date as
complete and correct copies thereof by the Secretary or an Assistant Secretary
of such Loan Party, which certification shall be included in the certificate
delivered in respect of such Loan Party pursuant to Section 5.1(g) and shall be
in form and substance reasonably satisfactory to the Administrative Agent.
(k)    Good Standing Certificates. The Administrative Agent shall have received
certificates dated as of a recent date from the Secretary of State or other
appropriate authority evidencing the good standing of each Loan Party in the
jurisdiction of its organization or formation.
(l)    Legal Opinion. The Administrative Agent shall have received an executed
customary legal opinion of Simpson, Thacher & Bartlett LLP, counsel to the Loan
Parties, addressed to the Administrative Agent and the Lenders, in form and
substance reasonably satisfactory to the Administrative Agent.
(m)    Closing Certificates. The Administrative Agent shall have received the
following certificates, dated the Closing Date, reasonably satisfactory in form
and substance to the Administrative Agent:
(i)    a certificate executed by a Responsible Officer of the Borrower
certifying the satisfaction of the conditions set forth in Section 5.1(t) and
(u); and


82
 

--------------------------------------------------------------------------------





(ii)    a certificate substantially in the form of Exhibit E, executed by the
chief financial officer, chief accounting officer or other financial officer of
the Borrower, confirming as of the Closing Date that after giving effect to the
consummation of the Transactions, including the making of each Revolving Loan to
be made on the Closing Date and after giving effect to the application of the
proceeds thereof, the Borrower and its Subsidiaries, on a consolidated basis,
are Solvent.
(n)    Pledged Equity; Stock Powers. The Administrative Agent shall have
received the certificates representing the shares of Capital Stock pledged
pursuant to the Guaranty and Security Agreement, together with an undated stock
power for each such certificate executed in blank by a duly authorized officer
of the pledgor thereof.
(o)    Filings, Registrations and Recordings. Each document (including any
Uniform Commercial Code financing statement) required by the Collateral
Documents or under law or reasonably requested by the Administrative Agent to be
filed, registered or recorded in order to create in favor of the Administrative
Agent, for the benefit of the Lenders, a perfected first-priority Lien on the
Collateral described therein, prior and superior in right to any other Person,
shall be in proper form for filing, registration or recordation.
(p)    Know Your Customer. The Administrative Agent shall have received, at
least three (3) Business Days prior to the Closing Date, (i) all documentation
and other information required by regulatory authorities under applicable “know
your customer” and anti-money laundering rules and regulations, including,
without limitation, the PATRIOT Act, with respect to Holdings and the Borrower
and (ii) to the extent the Borrower qualifies as a “legal entity customer” under
the Beneficial Ownership Regulation, a Beneficial Ownership Certification in
respect of the Borrower, in each case, as requested at least five (5) Business
Days prior to the Closing Date.
(q)    The Account and the Conditional Controlled Account. The Administrative
Agent shall have received (i) evidence satisfactory to it that each of the
Account and the Conditional Controlled Account has been established and
continues to exist, (ii) the Account Control Agreement, executed and delivered
by the Administrative Agent, the Borrower and the Account Bank, (iii) the
Conditional Account Control Agreement, executed and delivered by the
Administrative Agent, the Borrower and the Conditional Controlled Account Bank
and (iv) evidence that the Borrower has delivered (A) the applicable Irrevocable
Account Direction to the depositary bank for the Operating Lessee Remainder
Account and (B) the applicable Irrevocable Account Direction to the depositary
bank for the Property Owner Account.
(r)    Acquisition. The Acquisition shall be consummated in accordance with the
Merger Agreement and the Separation and Distribution Agreement substantially
concurrently with the initial funding of the loans under the Subsidiary Loan
Documents (or the Administrative Agent shall


83
 

--------------------------------------------------------------------------------





otherwise have reasonable assurance that the Acquisition will occur on the
Closing Date), without giving effect to any waiver, amendment or modification
thereto, or consent thereunder (or, for the avoidance of doubt, to or under any
of the Spin-Off Transaction Agreements (as defined in the Merger Agreement)),
that are materially adverse to the interests of the Lenders, unless approved by
the Administrative Agent (such approval not to be unreasonably withheld,
conditioned or delayed).
(s)    No Other Indebtedness. After giving effect to the Transactions, CorePoint
Lodging, Holdings, the Borrower and their respective Subsidiaries shall have
outstanding no Indebtedness for borrowed money other than (a) the Revolving
Loans and other extensions of credit under this Agreement and the Subsidiary
Loan Documents, (b) other Indebtedness permitted to be outstanding pursuant to
the terms of this Agreement and (c) short term Indebtedness for working capital,
equipment financings, purchase money indebtedness and Capital Lease Obligations
incurred in the ordinary course of business. The Administrative Agent shall have
received customary evidence that the Existing Credit Agreement will be repaid
substantially concurrently with, or on the Closing Date promptly following, the
initial funding under the Subsidiary Loan Documents, and in connection
therewith, all Liens on the assets of CorePoint Lodging, Holdings, the Borrower
and their respective Subsidiaries securing the Existing Credit Agreement (other
than any cash collateral securing letters of credit issued under the Existing
Credit Agreement except for any such letters of credit as shall be deemed to
have been issued hereunder) shall be terminated (which may be evidenced pursuant
to a customary payoff letter or similar instrument).
(t)    Borrower Material Adverse Effect. Since January 17, 2018, there shall not
have occurred a Borrower Material Adverse Effect.
(u)    Representations and Warranties. The Specified Representations shall be
true and correct in all material respects (except for those representations
qualified by materiality or material adverse effect, which shall be true and
correct in all respects) as of the Closing Date.
For the purpose of determining compliance with the conditions specified in this
Section 5.1, each Lender that has signed this Agreement shall be deemed to have
accepted, and to be satisfied with, each document or other matter required under
this Section 5.1 unless the Administrative Agent shall have received written
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.
5.2    Conditions to Each Extension of Credit. The agreement of each Lender to
make any extension of credit requested to be made by it on any date after the
Closing Date is subject to the satisfaction of the following conditions
precedent:
(a)    Representations and Warranties. Each of the representations and
warranties made by any Loan Party in or pursuant to the Loan Documents shall be
true and correct in all material respects (except for those representations
qualified by materiality or Material Adverse Effect, which


84
 

--------------------------------------------------------------------------------





shall be true and correct in all respects) on and as of such date, in each case,
after giving effect to the extensions of credit requested to be made on such
date and the application of the proceeds therefrom, as if made on and as of such
date.
(b)    No Default or Trigger Event. No Default, Event of Default or Trigger
Event shall have occurred and be continuing on such date or after giving effect
to the extensions of credit requested to be made on such date.
(c)    Partial Trigger Event. If a Partial Trigger Event has occurred and is
continuing, after giving effect to the extensions of credit requested to be made
on such date, the Total Revolving Extensions of Credit will not exceed
$100,000,000.
Each borrowing by and issuance of a Letter of Credit on behalf of the Borrower
hereunder shall constitute a representation and warranty by the Borrower as of
the date of such extension of credit that the conditions contained in this
Section 5.2 have been satisfied.
SECTION 6.    AFFIRMATIVE COVENANTS
The Loan Parties hereby jointly and severally agree that, so long as the
Revolving Commitments remain in effect, any Letter of Credit remains outstanding
(unless the outstanding amount of the L/C Obligations related thereto has been
Cash Collateralized or a backstop letter of credit reasonably satisfactory to
the Administrative Agent and the applicable Issuing Lender is in place) or any
Revolving Loan or other amount (other than obligations under Secured Swap
Agreements or Secured Cash Management Agreements) is owing to any Lender or the
Administrative Agent hereunder, each Loan Party shall and shall cause each of
its Subsidiaries to:
6.1    Financial Statements. Furnish to the Administrative Agent (for
distribution by the Administrative Agent to each Lender):
(a)    as soon as available, but in any event within 90 days (or, in the case of
the first completed fiscal year after the Closing Date, within 120 days) after
the end of each fiscal year of Holdings, a copy of the audited consolidated
balance sheet of Holdings and its consolidated Subsidiaries as at the end of
such year and the related audited consolidated statements of income and of cash
flows for such year, setting forth in each case in comparative form the figures
for the previous year, reported on without a “going concern” or like
qualification or exception, or qualification arising out of the scope of the
audit (provided that such report may contain a “going concern” or like
qualification or exception, or qualification arising out of the scope of the
audit, if such qualification or exception is related to (i) the impending
occurrence of the Revolving Termination Date or any other Indebtedness or (ii) a
failure to satisfy financial covenants (whether or not such failure has
occurred)), by a “Big Four” accounting firm or other independent certified
public accountant reasonably acceptable to the Administrative Agent in
accordance with the Uniform


85
 

--------------------------------------------------------------------------------





System of Accounts (or such other accounting basis acceptable to the
Administrative Agent) and include such footnotes as required pursuant to GAAP;
and
(b)    as soon as available, but in any event not later than 45 days (or, in the
case of the first full fiscal quarter (and any partial fiscal quarter preceding
the first full fiscal quarter) for which quarterly financial statements are
required to be delivered hereunder, within 60 days) after the end of each of the
first three quarterly periods of each fiscal year of Holdings, the unaudited
consolidated balance sheet of Holdings and its consolidated Subsidiaries as at
the end of such quarter and the related unaudited consolidated statements of
income and of cash flows for such quarter and the portion of the fiscal year
through the end of such quarter, setting forth in each case in comparative form
the figures for the previous year, include such footnotes as required pursuant
to GAAP, certified by a Responsible Officer of Holdings or the Borrower as being
fairly stated in all material respects (subject to normal year-end audit
adjustments).
All such financial statements shall be complete and correct in all material
respects and shall be prepared in reasonable detail and in accordance with GAAP
applied (except as approved by such accountants or officer, as the case may be,
and disclosed in reasonable detail therein) consistently throughout the periods
reflected therein and with prior periods.
Notwithstanding the foregoing, the obligations in paragraphs ‎(a) and ‎(b) of
this ‎Section 6.1 may be satisfied with respect to financial information of
Holdings and its consolidated Subsidiaries by furnishing (A) the applicable
financial statements of Holdings (or any direct or indirect parent of Holdings)
or (B) Holdings’ (or any direct or indirect parent thereof, as applicable), Form
10-K or 10-Q, as applicable, filed with the SEC; provided that with respect to
clauses (A) and (B), (i) to the extent such information relates to a parent of
Holdings, such information is accompanied by consolidating information that
explains in reasonable detail the differences between the information relating
to such parent, on the one hand, and the information relating to Holdings and
its consolidated Subsidiaries on a stand-alone basis, on the other hand and (ii)
to the extent such information is in lieu of information required to be provided
under ‎Section 6.1(a), such materials are accompanied by a report and opinion of
any independent registered public accounting firm of nationally recognized
standing, which report and opinion shall be prepared in accordance with
generally accepted auditing standards and, except as permitted in ‎Section
6.1(a), shall not contain any qualifications or exceptions as to the scope of
such audit or any “going concern” explanatory paragraph or like qualification.
Documents required to be delivered pursuant to ‎Section 6.1, Sections 6.2(a),
(b), (c) and (d) and Section 6.9(f) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Borrower (or Holdings or any other direct or indirect parent of the Borrower)
posts such documents, or provides a link thereto on the website on the Internet
at the Borrower’s (or Holdings’ or any other direct or indirect parent of the
Borrower) website; or (ii)


86
 

--------------------------------------------------------------------------------





on which such documents are posted on the Borrower’s behalf on Debtdomain,
Roadshow Access (if applicable) or another relevant website, if any, to which
each Lender and the Administrative Agent have access (whether a commercial,
third-party website or whether sponsored by the Administrative Agent); provided
that:
(i)    upon written request by the Administrative Agent, the Borrower shall
deliver paper copies of such documents to the Administrative Agent for further
distribution to each Lender until a written request to cease delivering paper
copies is given by the Administrative Agent; and
(ii)    the Borrower shall notify (which may be by facsimile or electronic mail)
the Administrative Agent of the posting of any such documents and provide to the
Administrative Agent by electronic mail electronic versions (i.e., soft copies)
of such documents. Each Lender shall be solely responsible for timely accessing
posted documents or requesting delivery of paper copies of such documents from
the Administrative Agent and maintaining its copies of such documents.
6.2    Certificates; Other Information. Furnish to the Administrative Agent (for
distribution by the Administrative Agent to each Lender):
(a)    concurrently with the delivery of any financial statements pursuant to
Section 6.1, a narrative discussion and analysis of the financial condition and
results of operations of Holdings and its Subsidiaries for the reporting period
then ended and for the period from the beginning of the then current fiscal year
to the end of such period, as compared to the portion of the projections
covering such periods and to the comparable periods of the previous year,
including occupancy figures and average daily rate calculations, in each case,
with respect to each of the Properties of any Subsidiary of Holdings;
(b)    concurrently with the delivery of any financial statements pursuant to
Section 6.1, (A) a certificate of a Responsible Officer of Holdings or the
Borrower stating that, to the best of such Responsible Officer’s knowledge, no
Default or Event of Default has occurred and is continuing except as specified
in such certificate, (B) a Compliance Certificate containing all information and
calculations necessary for determining (i) compliance by the Loan Parties with
the covenants set forth on Section 7.1 as of the last day of the fiscal quarter
or fiscal year of Holdings, as the case may be and (ii) the Debt Yield and (C) a
list of each Subsidiary of the Loan Parties that identifies the name and
jurisdiction of incorporation or formation of such Subsidiary and, as to each
Subsidiary, the percentage of each class of Capital Stock owned by any Loan
Party or any Subsidiary of a Loan Party or a confirmation that there is no
change in such information since the later of the Closing Date and the date of
the last such list delivered pursuant to this Section 6.2(b)(C);


87
 

--------------------------------------------------------------------------------





(c)    as soon as available, and in any event no later than 30 days prior to the
commencement of each fiscal year of Holdings, an Operating Forecast for Holdings
for the following fiscal year, and, as soon as available, significant revisions,
if any, of such Operating Forecast, each of which such Operating Forecasts shall
be accompanied by a certificate of a Responsible Officer of Holdings or the
Borrower stating that such Operating Forecast is based on reasonable estimates,
information and assumptions and that such Responsible Officer has no reason to
believe that such Operating Forecast is incorrect or misleading in any material
respect;
(d)    at the times and within the time periods that the same are furnished,
copies of all financial statements and similar reporting documents that any
Group Member furnished to the holders of obligations under the Subsidiary Loan
Documents;
(e)    promptly following receipt thereof, copies of (i) any documents described
in Section 101(k) of ERISA that any Group Member or any ERISA Affiliate may
request with respect to any Multiemployer Plan and (ii) any notices described in
Section 101(l) of ERISA that any Group Member or any ERISA Affiliate may request
with respect to any Multiemployer Plan; provided, that if the relevant Group
Member or ERISA Affiliate has not requested such documents or notices from the
administrator or sponsor of the applicable Multiemployer Plan, then, upon
reasonable request of the Administrative Agent, such Group Member or the ERISA
Affiliate shall promptly make a request for such documents or notices from such
administrator or sponsor and the Borrower shall provide copies of such documents
and notices promptly after receipt thereof; and
(f)    promptly, such additional financial and other information as any Lender
may from time to time reasonably request through the Administrative Agent.
6.3    Payment of Obligations. Pay, discharge or otherwise satisfy at or before
maturity or before they become delinquent, as the case may be, all its material
obligations of whatever nature, except (i) where the amount or validity thereof
is currently being contested in good faith by appropriate proceedings and
reserves in conformity with GAAP with respect thereto have been provided on the
books of the relevant Group Member or (ii) where the failure to do so could not
reasonably be expected to have a Material Adverse Effect.
6.4    Taxes. File or cause to be filed all federal, state and other material
tax returns and reports that are required to be filed and pay all Taxes shown to
be due and payable on said returns or on any assessments made against it or any
of its property, and all other material Taxes, fees or other charges imposed on
it or any of its property by any Governmental Authority (other than (i) any the
amount or validity of which are being contested in good faith by appropriate
proceedings and with respect to which reserves in conformity with GAAP are
provided on the books of the relevant Group Member or (ii) where the failure to
do so could not reasonably be expected to have a Material Adverse Effect).


88
 

--------------------------------------------------------------------------------





6.5    Maintenance of Existence; Compliance. (a) (i) Preserve, renew and keep in
full force and effect its organizational existence and (ii) take all reasonable
action to maintain all rights, privileges and franchises necessary or desirable
in the normal conduct of its business, except, in each case, as otherwise
permitted by Section 7.4 and except, in the case of clause (ii) above, to the
extent that failure to do so could not reasonably be expected to have a Material
Adverse Effect and (b) comply with all Contractual Obligations and Requirements
of Law except to the extent that failure to comply therewith could not, in the
aggregate, reasonably be expected to have a Material Adverse Effect.
6.6    Maintenance of Property; Insurance. (a) Except where the failure to do so
could not reasonably be expected to have a Material Adverse Effect keep all
property useful and necessary in its business in good working order and
condition, ordinary wear and tear excepted and (b) maintain with financially
sound and reputable insurance companies insurance on all its property in at
least such amounts and against at least such risks (but including in any event
public liability, product liability and business interruption) as are usually
insured against in the same general area by companies engaged in the same or a
similar business.
6.7    Maintenance of REIT Status. Cause CorePoint Lodging to maintain its REIT
status under the Code.
6.8    Inspection of Property; Books and Records; Discussions. (a) Keep proper
books of records and account in which full, true and correct entries in
conformity with GAAP and all Requirements of Law shall be made of all dealings
and transactions in relation to its business and activities and (b) permit
representatives of the Administrative Agent once each calendar year upon
reasonable prior notice and at a time mutually agreed with the Borrower (or,
after the occurrence and during the continuation of an Event of Default, at any
time or frequency) to visit and inspect its properties, to examine and make
extracts from its books and records (other than materials protected by
attorney-client privilege and materials which the Loan Parties or such
Subsidiary thereof, as applicable, may not disclose without violation of a
confidentiality obligation binding upon it) and to discuss its affairs, finances
and condition with its officers, in each case, at the expense of the Borrower
once each calendar year (or, after the occurrence and during the continuation of
an Event of Default, at any time).
6.9    Notices. Promptly give notice to the Administrative Agent (for
distribution by the Administrative Agent to each Lender) of:
(a)    the occurrence of any Default or Event of Default;
(b)    any (i) default or event of default under any Contractual Obligation of
any Group Member or (ii) litigation, investigation or proceeding that may exist
at any time between any Group


89
 

--------------------------------------------------------------------------------





Member and any Governmental Authority, that in either case, if not cured or if
adversely determined, as the case may be, could reasonably be expected to have a
Material Adverse Effect;
(c)    any action, suit, investigation or proceeding affecting any Group Member
(i) that, if adversely determined, could reasonably be expected, individually or
in the aggregate, to have a Material Adverse Effect or (ii) which relates to any
Loan Document;
(d)    an ERISA Event that could reasonably be expected to have, individually or
in the aggregate, a Material Adverse Effect;
(e)    any transaction or occurrence that results in the damage, destruction or
rendering unfit for normal use any of the Property of any Group Member, that
could reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect;
(f)    any amendment or proposed amendment to any Subsidiary Loan Document; and
(g)    any development or event that has had or could reasonably be expected to
have a Material Adverse Effect.
6.10    Environmental Laws. (a) Comply in all material respects with, and take
reasonable steps to ensure compliance in all material respects by all tenants
and subtenants, if any, with, all applicable Environmental Laws, and obtain and
comply in all material respects with and maintain, and take reasonable steps to
ensure that all tenants and subtenants obtain and comply in all material
respects with and maintain, any and all licenses, approvals, notifications,
registrations or permits required by applicable Environmental Laws, in each
case, except for such compliance and failure to obtain and maintain that would
not reasonably be expected to have a Material Adverse Effect;
(b)    Except as would not reasonably be expected to have a Material Adverse
Effect, (i) conduct and complete all investigations, studies, sampling and
testing, and all remedial, removal and other actions required under
Environmental Laws and (ii) promptly comply in all material respects with all
lawful orders and directives of all Governmental Authorities regarding
Environmental Laws.
6.11    Use of Proceeds. (a) The proceeds of the Revolving Loans, and the
Letters of Credit, shall be used for working capital and general corporate
purposes; provided, that such proceeds may not be used to buy back or pay down
(i) any Indebtedness of any Subsidiary of the Borrower if the Debt Yield as
calculated at the end of the fiscal quarter immediately prior to such buy back
or paydown is less than or equal to the Required Debt Yield (Trigger Event) or
(ii) any Indebtedness under the Subsidiary Loan Documents if the Debt Yield, as
calculated at the end of the calendar quarter immediately prior to such buy back
or paydown, is less than or equal to the Required Debt Yield (Partial Trigger
Event); provided, further, that the amount of Revolving Loans incurred


90
 

--------------------------------------------------------------------------------





on the Closing Date to finance the Transactions and fund any ordinary course
working capital requirements shall not exceed 50% of the Total Revolving
Commitments on the Closing Date.
(b)    The Borrower shall not, directly or, to the knowledge of the Borrower,
indirectly, use the proceeds of the Revolving Loans or Letters of Credit, or
request any Revolving Loan or Letter of Credit, the proceeds of which will be
used, or loaned, contributed, or otherwise made available to any Subsidiary,
joint venture partner or, to the knowledge of the Borrower, other Person (i) in
furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Law, or for the purpose of funding any
activities or business of or with any Sanctioned Person or in any country or
territory that, at the time of such funding, is the subject of any Sanctions or
(ii) in any other manner that would result in a violation of any Anti-Corruption
Laws or Sanctions by any party to this Agreement, with respect to (i) and (ii)
to the extent prohibited for a Person required to comply with Sanctions or
Anti-Corruption Laws.
6.12    Additional Collateral, etc. (a) With respect to any Domestic Subsidiary
created or acquired after the Closing Date directly or indirectly by the
Borrower that directly or indirectly owns the Capital Stock of a Mortgage Loan
Party, promptly (and, in any event, within sixty (60) days, provided that such
time period may be extended in the reasonable discretion of the Administrative
Agent) execute and deliver to the Administrative Agent such amendments and
supplements to the Guaranty and Security Agreement and additional Collateral
Documents as the Administrative Agent reasonably deems necessary or advisable in
order to cause any such Domestic Subsidiary (other than an Excluded Subsidiary)
to become a Subsidiary Guarantor pursuant to the Guaranty and Security
Agreement.
(b)    With respect to any Subsidiary created or acquired after the Closing Date
directly or indirectly by the Borrower that is or becomes, or that directly or
indirectly owns the Capital Stock of, a Mortgage Loan Party, promptly (and, in
any event, within sixty (60) days, provided that such time period may be
extended in the reasonable discretion of the Administrative Agent) (i) execute
and deliver to the Administrative Agent such amendments and supplements to the
Guaranty and Security Agreement and additional Collateral Documents as the
Administrative Agent reasonably deems necessary or advisable in order to grant
to the Administrative Agent, for the benefit of the Lenders, a perfected first
priority security interest in all of the Capital Stock of such Subsidiary that
is owned directly by the Borrower or any Subsidiary Guarantor and in all of the
Capital Stock in any Mortgage Loan Party or in any direct or indirect parent of
any Mortgage Loan Party owned by such Subsidiary (in each case, other than
Excluded Property) and (ii) deliver to the Administrative Agent the certificates
representing such Capital Stock, together with undated stock powers, in blank,
executed and delivered by a duly authorized officer of the applicable pledgor.


91
 

--------------------------------------------------------------------------------





Notwithstanding the foregoing, (i) no Subsidiary that is an Excluded Subsidiary
shall be required to become a Subsidiary Guarantor or pledge any of its assets
as Collateral, (ii) no Capital Stock of any Subsidiary which is Excluded
Property shall be required to be pledged as Collateral and (iii) no Loan Party
will be required to take any action in any non-U.S. jurisdiction to create any
security interest in assets located or titled outside of the U.S. or to perfect
any security interests in such assets.
6.13    Know Your Customer. The Borrower shall, promptly following a written
request by the Administrative Agent, the Issuing Lender or any Lender, provide
all documentation and other information that the Administrative Agent, the
Issuing Lender or such Lender reasonably requests in order to comply with its
ongoing obligations under applicable “know your customer” requirements under the
PATRIOT Act, the Beneficial Ownership Regulation and other applicable anti-money
laundering rules and regulations.
6.14    Further Assurances. The Borrower will execute and deliver to the
Administrative Agent such amendments to the Collateral Documents or such other
documents as the Administrative Agent deems necessary or advisable to grant to
the Administrative Agent, for the benefit of the Secured Parties, a legal, valid
and enforceable first-priority security interest in the Collateral and proceeds
thereof.
6.15    Cash Management Account. If an Event of Default has occurred and is
continuing or a Partial Trigger Event (unless the Total Revolving Extensions of
Credit do not exceed $100,000,000) or a Trigger Event has occurred and is
continuing, the Borrower shall, or shall cause its Subsidiaries to, (i) without
prejudice to the effectiveness of the Irrevocable Account Direction, deliver to
each of the depositary bank for the Operating Lessee Remainder Account and the
Property Owner Account instructions with respect to the transfer of
Distributable Funds in the Operating Lessee Remainder Account and the Property
Owner Account to the Conditional Controlled Account in accordance with the
applicable Irrevocable Account Direction, it being understood that the amounts
directed to the Conditional Controlled Account represent the amounts payable to
Group Members; (ii) provide the Administrative Agent with a copy of the
instructions described in clause (i) of this Section 6.15 promptly after
delivering such instructions to the depositary banks for the Operating Lessee
Remainder Account and the Property Owner Account; and (iii) refrain from
revoking, modifying or amending any Irrevocable Account Direction without the
prior written consent of the Administrative Agent (such consent not to be
unreasonably conditioned, withheld or delayed). For the avoidance of doubt, so
long as no Event of Default has occurred and is continuing, (i) at any time that
no Partial Trigger Event or Trigger Event has occurred and is continuing (or a
Partial Trigger Event (but not a Trigger Event) has occurred and is continuing
but the Total Revolving Extensions of Credit do not exceed $100,000,000), the
Borrower shall be permitted to freely withdraw amounts from the Conditional
Controlled Account and/or the Account without notice to or consent of the
Administrative Agent and (ii) at any time (x) that a Trigger Event has


92
 

--------------------------------------------------------------------------------





occurred and is continuing and there are no Revolving Loans outstanding or any
Letters of Credit outstanding that have not been Cash Collateralized in an
amount not less than the Minimum Collateral Amount or (y) that a Partial Trigger
Event has occurred and is continuing and the Total Revolving Extensions of
Credit do not exceed $100,000,000, the Borrower shall be entitled to withdraw
any amounts on deposit from the Conditional Controlled Account and/or the
Account without notice to or consent of the Administrative Agent.
SECTION 7.    NEGATIVE COVENANTS
The Borrower hereby agrees that, so long as the Revolving Commitments remain in
effect, any Letter of Credit remains outstanding (unless the outstanding amount
of the L/C Obligations related thereto has been Cash Collateralized or a
backstop letter of credit reasonably satisfactory to the Administrative Agent
and the applicable Issuing Lender is in place) or any Revolving Loan or other
amount is owing (other than obligations under Secured Swap Agreements or Secured
Cash Management Agreements) to any Lender or the Administrative Agent hereunder,
the Borrower shall not, and shall not permit any of its Subsidiaries to,
directly or indirectly:
7.1    Financial Condition Covenants. Commencing with the first full fiscal
quarter after the Closing Date, if, as of the last day of any fiscal quarter,
the aggregate principal amount of all outstanding Revolving Loans, Reimbursement
Obligations and Letters of Credit that are not Cash Collateralized in an amount
not less than the Minimum Collateral Amount exceeds ten percent (10%) of the
Total Revolving Commitments as of such date:
(a)    Consolidated Total Net Leverage Ratio. Permit the Consolidated Total Net
Leverage Ratio as at the last day of any Reference Period of the Borrower to
exceed 6.90 to 1.00.
(b)    Consolidated Interest Coverage Ratio. Permit the Consolidated Interest
Coverage Ratio as at the last day of any Reference Period of the Borrower to be
less than 1.50 to 1.00.
7.2    Indebtedness. Create, issue, incur, assume, become liable in respect of
or suffer to exist any Indebtedness, except:
(a)    Indebtedness of any Loan Party pursuant to any Loan Document;
(b)    (i) Indebtedness of any Subsidiary of the Borrower in respect of the
Subsidiary Loan Documents outstanding on the date hereof and (ii) without
duplication, any Permitted Refinancing thereof (including any mezzanine loans as
part of such Permitted Refinancing);
(c)    [reserved];
(d)    (i) Indebtedness of any Subsidiary of the Borrower (other than the
Subsidiary Guarantors) incurred to finance the acquisition, construction or
improvement of any fixed or capital


93
 

--------------------------------------------------------------------------------





assets, including Capital Lease Obligations and any Indebtedness assumed in
connection with the acquisition of any such assets (provided that such
Indebtedness is incurred or assumed prior to or within 270 days after such
acquisition or the completion of such construction or improvement and the
principal amount of such Indebtedness does not exceed the cost of acquiring,
constructing or improving such fixed or capital assets) and (ii) any Permitted
Refinancing thereof; provided, that at the time of incurrence or assumption, as
applicable, of any Indebtedness permitted by this Section 7.2(d), and after
giving effect thereto, (A) no Event of Default shall have occurred and be
continuing and (B) the Loan Parties shall be in pro forma compliance with the
financial covenants contained in Section 7.1;
(e)    Indebtedness incurred or arising from or in connection with any bid,
performance, surety, statutory, completion, return-of-money or appeal bonds or
similar obligations issued, existing or incurred in the ordinary course of
business;
(f)    Indebtedness arising from or in connection with accounts payable (for the
deferred purchase price of property or services) in the ordinary course of
business greater than 90 days past the invoice or billing date which are being
contested in good faith by appropriate proceedings and for which adequate
reserves shall have been established by the Borrower or any of its Subsidiaries
in conformity with GAAP;
(g)    letters of credit, bank guarantees, warehouse receipts or similar
instruments issued to support performance obligations and trade letters of
credit (other than obligations in respect of other Indebtedness) in the ordinary
course of business;
(h)    Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in the ordinary course of business or other cash management services in
the ordinary course of business;
(i)    obligations (contingent or otherwise) existing or arising under any Swap
Agreement entered into in the ordinary course of business not for a speculative
purpose;
(j)    obligations existing or arising under any Cash Management Agreement in
the ordinary course of business;
(k)    (i) Indebtedness (x) of a Subsidiary of a Loan Party owed to a Loan Party
or a Subsidiary of a Loan Party and (y) of a Loan Party owed to a Loan Party or
a Subsidiary of a Loan Party; provided that, Indebtedness of Subsidiaries that
are not Loan Parties owed to Loan Parties shall not exceed $25,000,000 in the
aggregate, and (ii) any Permitted Refinancing thereof;
(l)    (i) Indebtedness of the Borrower or any of its Subsidiaries outstanding
on the Closing Date and disclosed on Schedule 7.2 and (ii) without duplication,
any Permitted Refinancing thereof;


94
 

--------------------------------------------------------------------------------





(m)    Indebtedness consisting of Guarantee Obligations by the Borrower or any
of its Subsidiaries in respect of Indebtedness, leases and other ordinary course
obligations permitted by the Loan Documents to be incurred by the Borrower or
any of its Subsidiaries;
(n)    contingent liabilities in respect of any indemnification, adjustment of
purchase price, non-compete, consulting, deferred Taxes and similar obligations
of the Borrower or any of its Subsidiaries incurred in connection with
acquisitions or dispositions;
(o)    Indebtedness owed to any Person providing property, casualty or liability
insurance to the Loan Parties or any Subsidiary of a Loan Party, so long as such
Indebtedness shall not be in excess of the amount of the unpaid cost of, and
shall be incurred only to defer the cost of, such insurance for the year in
which such Indebtedness is incurred and such Indebtedness shall be outstanding
only during such year;
(p)    Indebtedness of the Borrower or any of its Subsidiaries not otherwise
permitted by this Section 7.2 in an aggregate principal amount not to exceed
$25,000,000 at any time outstanding; provided that, Indebtedness incurred under
this Section 7.2(p) by the Subsidiary Guarantors shall not exceed $10,000,000 in
the aggregate; and
(q)    Indebtedness incurred in connection with sale and leaseback transactions
in an aggregate principal amount not to exceed $50,000,000 at any time
outstanding.
For purposes of determining compliance with this ‎Section 7.2, in the event that
an item of Indebtedness meets the criteria of more than one of the categories of
Indebtedness described in clauses ‎(a) through ‎(q) above, the Borrower may, in
its sole discretion, classify or later divide, classify or reclassify all or a
portion of such item of Indebtedness or any portion thereof in a manner that
complies with this Section 7.2 and will only be required to include the amount
and type of such Indebtedness in one or more of the above clauses; provided that
(i) all Indebtedness outstanding under the Loan Documents, will at all times be
deemed to be outstanding in reliance only on the exception in ‎Section 7.2(a)
and (ii) all Indebtedness outstanding under the Subsidiary Loan Documents and
any Permitted Refinancing thereof, will at all times be deemed to be outstanding
in reliance only on the exception in ‎Section 7.2(b). The accrual of interest,
the accretion of accreted value and the payment of interest in the form of
additional Indebtedness shall not be deemed to be an incurrence of Indebtedness
for purposes of this Section 7.2.
7.3    Liens. Create, incur, assume or suffer to exist any Lien upon any of the
property of the Borrower or any Subsidiary of the Borrower, whether now owned or
hereafter acquired, except:
(a)    Liens for Taxes not yet due or that are being contested in good faith by
appropriate proceedings, provided that adequate reserves with respect thereto
are maintained on the books of the Borrower or any of its Subsidiaries in
conformity with GAAP;


95
 

--------------------------------------------------------------------------------





(b)    carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or
other like Liens arising in the ordinary course of business that are not overdue
for a period of more than 30 days or that are being contested in good faith by
appropriate proceedings;
(c)    pledges or deposits in connection with workers’ compensation,
unemployment insurance and other social security legislation;
(d)    deposits to secure the performance of bids, trade contracts (other than
for borrowed money), leases, statutory obligations, surety and appeal bonds,
performance or payment bonds and other obligations of a like nature incurred in
the ordinary course of business;
(e)    easements, rights-of-way, restrictions and other similar encumbrances
incurred in the ordinary course of business that, in the aggregate, are not
substantial in amount and that do not in any case materially detract from the
value of the property subject thereto or materially interfere with the ordinary
conduct of the business of the Borrower or any of its Subsidiaries;
(f)    Liens securing Indebtedness of any Subsidiary of the Borrower (other than
the Subsidiary Guarantors) incurred pursuant to Section 7.2(d) to finance the
acquisition of fixed or capital assets, provided that (i) such Liens shall be
created substantially simultaneously with the acquisition of such fixed or
capital assets, (ii) such Liens do not at any time encumber any property other
than the property financed by such Indebtedness and (iii) the amount of
Indebtedness secured thereby is not increased;
(g)    Liens created pursuant to the Collateral Documents (including, without
limitation, Liens created under Collateral Documents securing obligations in
respect of Secured Swap Agreements and Secured Cash Management Agreements);
(h)    any interest or title of a lessor under any lease entered into by the
Borrower in the ordinary course of its business and covering only the assets so
leased;
(i)    Liens existing on the Closing Date and listed on Schedule 7.3 hereto and
any modifications, replacements, renewals or extensions thereof; provided that
(A) the Lien does not extend to any additional property other than (x)
after-acquired property that is affixed or incorporated into the property
covered by such Lien or financed by Indebtedness permitted under Section 7.2 and
(y) proceeds and products thereof, (B) the amount secured or benefited thereby
is not increased except as contemplated by Section 7.2(l), (C) the direct or any
contingent obligor with respect thereto is not changed and (D) any renewal,
extension or modification of the obligations secured or benefited by such Liens
is permitted by Section 7.2(l);
(j)    Liens securing judgments for the payment of money not constituting an
Event of Default under Section 8.1(i);


96
 

--------------------------------------------------------------------------------





(k)    Liens on property of a Person existing at the time such Person is merged
into or consolidated with a Loan Party; provided, that such Liens were not
created in contemplation of such merger or consolidation and do not extend to
any assets other than those of the Person merged into or consolidated with the
relevant Loan Party, and the applicable Indebtedness secured by such Lien is
permitted pursuant to this Agreement;
(l)    Liens (A) of a collecting bank arising under Section 4-208 of the Uniform
Commercial Code on items in the course of collection, (B) attaching to commodity
trading accounts or other brokerage accounts incurred in the ordinary course of
business and (C) in favor of a banking institution arising as a matter of law
encumbering deposits (including the right of set-off) and which are within the
general parameters customary in the banking industry;
(m)    pledges or deposits of cash and Cash Equivalents securing deductibles,
self-insurance, co-payment, co-insurance, retentions and similar obligations to
providers of insurance in the ordinary cause of business;
(n)    (A) leases, licenses, subleases or sublicenses granted to other Persons
in the ordinary course of business which do not (x) interfere in any material
respect with the business of a Loan Party or (y) secure any Indebtedness and (B)
the rights reserved or vested in any Person by the terms of any lease, license,
franchise, grant or permit held by the Loan Parties or by a statutory provision
to terminate any such lease, license, franchise, grant or permit or to require
periodic payments as a condition to the continuance thereof;
(o)    Liens arising from precautionary Uniform Commercial Code financing
statements regarding, and any interest or title of a licensor, lessor or
sublessor under, operating leases permitted by this Agreement;
(p)    Liens on cash and Cash Equivalents securing Swap Agreements owing to one
or more Persons entered into in the ordinary course of business not for a
speculative purpose;
(q)    Liens on property and assets of Subsidiaries of the Borrower securing
Indebtedness of Subsidiaries of the Borrower permitted under Sections 7.2(b) and
7.2(c); and
(r)    other Liens in an aggregate principal amount not to exceed $25,000,000;
provided that, Liens incurred under this Section 7.3(r) by the Subsidiary
Guarantors shall not exceed $10,000,000 in the aggregate.
For purposes of determining compliance with this Section 7.3, (A) Liens need not
be incurred solely by reference to one category of Liens permitted by this
Section 7.3 but are permitted to be incurred in part under any combination
thereof and of any other available exemption and (B) in the event that Lien (or
any portion thereof) meets the criteria of one or more of the categories of
Liens


97
 

--------------------------------------------------------------------------------





permitted by this Section 7.3, the Borrower may, in its sole discretion,
classify or reclassify such Lien (or any portion thereof) in any manner that
complies with this provision.
7.4    Fundamental Changes. Enter into any merger, consolidation or
amalgamation, or liquidate, wind up or dissolve itself (or suffer any
liquidation or dissolution), or Dispose of all or any material part of its
property or business, except that any Loan Party may be merged or consolidated
with, or wholly acquired by, any Person or Dispose of all or any material part
of its property or business, if (a) such merger, consolidation, acquisition or
Disposition is in connection with the Transactions, (b) the surviving Person or
the Person to whom such property or business was Disposed, as applicable, is a
Loan Party (other than Holdings) or is a Subsidiary of the Borrower that assumes
all of the liabilities of the predecessor Loan Party, including, without
limitation, under any Loan Documents to which such Loan Party is a party or (c)
after giving effect to such merger, consolidation, acquisition or Disposition,
the Loan Parties shall be in pro forma compliance with the financial covenants
contained in Section 7.1.
7.5    Restricted Payments. Declare or pay any dividend (other than dividends
payable solely in Qualified Capital Stock of the Person making such dividend)
on, or make any payment on account of, or set apart assets for a sinking or
other analogous fund for, the purchase, redemption, defeasance, retirement or
other acquisition of, any Capital Stock of the Borrower or any Subsidiary of the
Borrower, whether now or hereafter outstanding, or make any other distribution
in respect thereof, either directly or indirectly, whether in cash or property
or in obligations of the Borrower or any Subsidiary of the Borrower
(collectively, “Restricted Payments”), except that:
(a)    any Subsidiary of the Borrower may make Restricted Payments to the
Borrower or any Subsidiary of the Borrower;
(b)    the Borrower or any Subsidiary of the Borrower may make a Restricted
Payment; provided, that at the time of any such Restricted Payment and after
giving effect thereto, (i) no Default, Event of Default or Trigger Event shall
have occurred and be continuing and (ii) the Loan Parties shall be in pro forma
compliance with the financial covenants contained in Section 7.1; provided,
further, that, the amount of Restricted Payments made under this clause (b)
shall not exceed $40,000,000 in the aggregate for all periods during the term of
this Agreement in which a Partial Trigger Event is continuing;
(c)    the Borrower or any Subsidiary of the Borrower may make a Restricted
Payment on a pro rata basis in the minimum cash amount necessary (as determined
by CorePoint Lodging in good faith and assuming that CorePoint Lodging makes the
maximum distribution in the form of equity interests permitted by the Code as
reasonably determined by CorePoint Lodging’s tax counsel) (i) to maintain the
status of CorePoint Lodging as a REIT under the Code and (ii) to avoid payment
or imposition of any entity-level tax on CorePoint Lodging (including pursuant
to Section


98
 

--------------------------------------------------------------------------------





4981 of the Code) that could be avoided by reason of a distribution or other
action by any Loan Party (each, a “REIT Distribution”);
(d)    the Borrower or any Subsidiary of the Borrower may make a Restricted
Payment in cash to the holders of the Preferred Stock in an amount not to exceed
$2,250,000 per annum;
(e)    the Borrower or any Subsidiary of the Borrower may make a Restricted
Payment in order to fund the redemption of the Preferred Stock upon a “change of
control” (as defined in the governing terms of such Preferred Stock), provided
no Event of Default pursuant to Section 8.1(a) hereto resulting from the failure
to prepay all outstanding Revolving Loans and terminate any corresponding
Revolving Commitments upon a Change of Control pursuant to Section 2.9(c) hereto
shall have occurred and be continuing; and
(f)    the Borrower or any Subsidiary of the Borrower may make a Restricted
Payment in connection with the Transactions.
7.6    Transactions with Affiliates. Enter into any transaction, including any
purchase, sale, lease or exchange of property, the rendering of any service or
the payment of any management, advisory or similar fees, with any Affiliate
(other than any Group Member) unless such transaction is (a) (i) otherwise
permitted under this Agreement, (ii) in the ordinary course of business of the
relevant Group Member and (iii) upon fair and reasonable terms no less favorable
to the relevant Group Member than it would obtain in a comparable arm’s length
transaction with a Person that is not an Affiliate or (b) in connection with the
Transactions.
7.7    Amendments to Subsidiary Loan Documents. (a) Amend, supplement or
otherwise modify any of the Specified Terms of the Subsidiary Loan Documents in
a manner which adversely affects the Lenders in any material respect,
(b) increase the interest rates applicable to the obligations under any
Subsidiary Loan Document (provided that the weighted average interest rates
under the Subsidiary Loan Documents may be increased by no more than 75 basis
points above the interest rate under such Subsidiary Loan Document on the
Closing Date), (c) shorten the maturity of the obligations under the Subsidiary
Loan Documents or (d) (i) amend, supplement or modify any provision of any
Subsidiary Loan Document (including the Subsidiary Loan Cash Management
Agreement) in a manner that would prohibit or limit cash distributions from any
Subsidiary to be made with all available funds into the Conditional Controlled
Account or the Account or (ii) make any election or designation that would have
the effect of making or allowing (A) after the occurrence of an Event of Default
or Partial Trigger Event (unless the Total Revolving Extensions of Credit do not
exceed $100,000,000) or Trigger Event that is continuing, any cash distributions
of any Distributable Funds from any Subsidiary (other than any REIT
Distribution) to any Person (other than to the Borrower, the Operating Lessee
and any Person who has delivered an Irrevocable Account


99
 

--------------------------------------------------------------------------------





Direction) or (B) any cash distributions into any account of the Borrower other
than into the Conditional Controlled Account or the Account.
SECTION 8.    EVENTS OF DEFAULT
8.1    Events of Default. If any of the following events shall occur and be
continuing:
(a)    the Borrower shall fail to pay any principal of any Revolving Loan or
Reimbursement Obligation when due in accordance with the terms hereof; or the
Borrower shall fail to pay any interest on any Revolving Loan or Reimbursement
Obligation, or any other amount payable hereunder or under any other Loan
Document, within five (5) Business Days after any such interest or other amount
becomes due in accordance with the terms hereof; or
(b)    any representation or warranty made or deemed made by any Loan Party
herein or in any other Loan Document or that is contained in any certificate,
document or financial or other statement furnished by it at any time under or in
connection with this Agreement or any such other Loan Document shall prove to
have been inaccurate in any material respect on or as of the date made or deemed
made; or
(c)    any Loan Party shall default in the observance or performance of any
agreement contained in Section 2.25, Section 6.5(a) (with respect to the
Borrower), Section 6.9(a), Section 6.11(a) or Section 7 of this Agreement;
provided, that a Default as a result of a breach of Section 7.1 (a “Financial
Covenant Event of Default”) is subject to cure pursuant to Section 8.2; provided
further, that in the event of a Financial Covenant Event of Default, upon
Administrative Agent’s receipt of a written notice from Borrower that Borrower
intends to exercise the cure right contained in Section 8.2 until the Cure
Expiration Date, neither the Lenders nor Administrative Agent shall exercise any
rights or remedies under this Section 8.1 available during the continuance of a
Financial Covenant Event of Default; or
(d)    any Loan Party shall default in the observance or performance of any
other agreement contained in this Agreement or any other Loan Document (other
than as provided in paragraphs (a) through (c) of this Section 8.1), and such
default shall continue unremedied for a period of 30 days after notice to the
Borrower from the Administrative Agent or the Required Lenders; or
(e)    any Group Member shall (i) default in making any payment of any principal
of any Indebtedness (including any Guarantee Obligation, but excluding the
Revolving Loans) on the scheduled or original due date with respect thereto; or
(ii) default in making any payment of any interest on any such Indebtedness
beyond the period of grace, if any, provided in the instrument or agreement
under which such Indebtedness was created; or (iii) default in the observance or
performance of any other agreement or condition relating to any such
Indebtedness or contained in any instrument or agreement evidencing, securing or
relating thereto, or any other event shall occur


100
 

--------------------------------------------------------------------------------





or condition exist, the effect of which default or other event or condition is
to cause, or to permit the holder or beneficiary of such Indebtedness (or a
trustee or agent on behalf of such holder or beneficiary) or, in the case of a
Swap Agreement, the applicable counterparty, to cause, with the giving of notice
if required, such Indebtedness to become due prior to its stated maturity or (in
the case of any such Indebtedness constituting a Guarantee Obligation) to become
payable or, in the case of a Swap Agreement, to cause the termination thereof;
provided, that a default, event or condition described in clause (i), (ii) or
(iii) of this paragraph (e) shall not at any time constitute an Event of Default
unless, at such time, one or more defaults, events or conditions of the type
described in clauses (i), (ii) and (iii) of this paragraph (e) shall have
occurred and be continuing with respect to Indebtedness the aggregate
outstanding principal amount of which (or, with respect to any Swap Agreements,
the Swap Termination Value of which) is $50,000,000 or more; or
(f)    any Group Member shall (i) default in making any payment of any principal
of any Indebtedness (including any Guarantee Obligation) incurred under the
Subsidiary Loan Documents on the scheduled or original due date with respect
thereto; or (ii) default in making any payment of any interest on any such
Indebtedness incurred under the Subsidiary Loan Documents beyond the period of
grace, if any, provided in the Subsidiary Loan Documents; or (iii) default in
the observance or performance of any other agreement or condition relating to
any such Indebtedness or contained in any Subsidiary Loan Document, or any other
event shall occur or condition exist, the effect of which default or other event
or condition is to cause, or to permit the holder or beneficiary of such
Indebtedness (or a trustee or agent on behalf of such holder or beneficiary) to
cause, with the giving of notice if required, such Indebtedness to become due
prior to its stated maturity or (in the case of any such Indebtedness
constituting a Guarantee Obligation) to become payable; or
(g)    (i) any Group Member shall commence any case, proceeding or other action
(A) under any existing or future law of any jurisdiction, domestic or foreign,
relating to bankruptcy, insolvency, reorganization or relief of debtors, seeking
to have an order for relief entered with respect to it, or seeking to adjudicate
it a bankrupt or insolvent, or seeking reorganization, arrangement, adjustment,
winding-up, liquidation, dissolution, composition or other relief with respect
to it or its debts, or (B) seeking appointment of a receiver, trustee,
custodian, conservator or other similar official for it or for all or any
substantial part of its assets; or (ii) there shall be commenced against any
Group Member any case, proceeding or other action of a nature referred to in
clause (i) above that (A) results in the entry of an order for relief or any
such adjudication or appointment or (B) remains undismissed or undischarged for
a period of 60 days; or (iii) there shall be commenced against any Group Member
any case, proceeding or other action seeking issuance of a warrant of
attachment, execution, distraint or similar process against all or any
substantial part of its assets that results in the entry of an order for any
such relief that shall not have been vacated, discharged, or stayed or bonded
pending appeal within 60 days from the entry thereof; or (iv) any Group Member
shall take any action in furtherance of, or indicating its consent to, approval
of, or acquiescence in, any of the acts set forth in clause (i), (ii), or (iii)
above; or (v) any Group Member


101
 

--------------------------------------------------------------------------------





shall generally not, or shall be unable to, or shall admit in writing its
inability to, pay its debts as they become due; or (vi) any Group Member shall
make a general assignment for the benefit of its creditors; or
(h)    (i) an ERISA Event shall have occurred, (ii) a trustee shall be appointed
by a United States district court to administer any Pension Plan, (iii) the PBGC
shall institute proceedings to terminate any Pension Plan(s), (iv) any Loan
Party or any of their respective ERISA Affiliates shall have been notified by
the sponsor of a Multiemployer Plan that it has incurred or will be assessed
Withdrawal Liability to such Multiemployer Plan and such entity does not have
reasonable grounds for contesting such Withdrawal Liability or is not contesting
such Withdrawal Liability in a timely and appropriate manner or (v) any other
event or condition shall occur or exist with respect to a Pension Plan; and in
each case in clauses (i) through (v) above, such event or condition, together
with all other such events or conditions, if any, could, in the sole judgment of
the Required Lenders, reasonably be expected to have a Material Adverse Effect;
or
(i)    one or more final monetary judgments or decrees shall be entered against
any Group Member involving in the aggregate a liability (not paid or fully
covered by insurance as to which the relevant insurance company has acknowledged
coverage) of $50,000,000 or more, and all such judgments or decrees shall not
have been vacated, discharged, stayed or bonded pending appeal within 60 days
from the entry thereof; or
(j)    any provision of any Loan Document, at any time after its execution and
delivery and for any reason other than as expressly permitted hereunder or
thereunder or satisfaction in full of all the Obligations, ceases to be in full
force and effect; or any Group Member contests in any manner the validity or
enforceability of any provision of any Loan Document; or any Loan Party denies
that it has any or further liability or obligation under any Loan Document, or
purports to revoke, terminate or rescind any provision of any Loan Document; or
(k)    any Collateral Document shall cease to create a valid and perfected Lien,
with the priority required by the Collateral Documents, over any material
portion of the Collateral purported to be covered thereby, or shall cease, for
any reason, to be in full force and effect or any Loan Party or any Affiliate of
any Loan Party shall so assert; or
(l)    Holdings’ guaranty of the Obligations pursuant to the Guaranty and
Security Agreement shall cease, for any reason, to be in full force and effect
or any Loan Party or any Affiliate of any Loan Party shall so assert;
then, and in any such event, (A) if such event is an Event of Default specified
in clause (i) or (ii) of paragraph (g) above with respect to the Borrower,
automatically the Revolving Commitments shall immediately terminate and the
Revolving Loans (with accrued interest thereon) and all other amounts owing
under this Agreement and the other Loan Documents (including all amounts of L/


102
 

--------------------------------------------------------------------------------





C Obligations, whether or not the beneficiaries of the then outstanding Letters
of Credit shall have presented the documents required thereunder) shall
immediately become due and payable, and (B) if such event is any other Event of
Default, either or both of the following actions may be taken: (i) with the
consent of the Required Lenders, the Administrative Agent may, or upon the
request of the Required Lenders, the Administrative Agent shall, by notice to
the Borrower declare the Revolving Commitments to be terminated forthwith,
whereupon the Revolving Commitments shall immediately terminate; and (ii) with
the consent of the Required Lenders, the Administrative Agent may, or upon the
request of the Required Lenders, the Administrative Agent shall, by notice to
the Borrower, declare the Revolving Loans (with accrued interest thereon) and
all other amounts owing under this Agreement and the other Loan Documents
(including all amounts of L/C Obligations, whether or not the beneficiaries of
the then outstanding Letters of Credit shall have presented the documents
required thereunder) to be due and payable forthwith, whereupon the same shall
immediately become due and payable. With respect to all Letters of Credit with
respect to which presentment for honor shall not have occurred at the time of an
acceleration pursuant to this paragraph, the Borrower shall at such time Cash
Collateralize the L/C Obligations related thereto (in an amount equal to the
Minimum Collateral Amount with respect thereto). Except as expressly provided
above in this Section 8.1, presentment, demand, protest and all other notices of
any kind are hereby expressly waived by the Borrower.
8.2    Borrower’s Right to Cure. (a) Notwithstanding anything to the contrary
contained in Section 8.1, but subject to Section 8.2(b), if the Borrower
determines that an Event of Default under the covenants set forth in Section 7.1
has occurred or may occur, during the period commencing after the first day of
the last fiscal quarter included in such Reference Period and ending ten (10)
Business Days after the date on which financial statements are required to be
delivered hereunder with respect to such fiscal quarter (the “Cure Expiration
Date”), a Specified Equity Contribution may be made to Holdings (each, a
“Designated Equity Contribution”), and the amount of the net cash proceeds
thereof shall be deemed to increase Consolidated EBITDA with respect to such
applicable quarter; provided that such net cash proceeds are actually received
by the Borrower as cash common equity (including through capital contribution of
such net cash proceeds to the Borrower) or other equity on terms and conditions
reasonably satisfactory to the Administrative Agent during the period commencing
after the first day of the last fiscal quarter included in such Reference Period
of the Borrower and ending ten (10) Business Days after the date on which
financial statements are required to be delivered with respect to such fiscal
quarter hereunder. The parties hereby acknowledge that this Section 8.2 may not
be relied on for purposes of calculating any financial ratios other than as
applicable to Section 7.1 and shall not result in any adjustment to any baskets
or other amounts other than the amount of Consolidated EBITDA for the purpose of
Section 7.1.
(b)    (i) In each period of four consecutive fiscal quarters, there shall be at
least two fiscal quarters in which no Designated Equity Contribution is made,
(ii) no more than five Designated


103
 

--------------------------------------------------------------------------------





Equity Contributions may be made in the aggregate during the term of this
Agreement, (iii) the amount of any Designated Equity Contribution shall be no
more than the amount required to cause the Borrower to be in pro forma
compliance with Section 7.1 for any applicable period, (iv) there shall be no
pro forma reduction in Indebtedness (including through netting) with the
proceeds of any Designated Equity Contribution for determining compliance with
Section 7.1 for the fiscal quarter with respect to which such Designated Equity
Contribution was made; provided that to the extent such proceeds are actually
applied to prepay Indebtedness of the Group Members, such reduction may be
credited in any subsequent fiscal quarter and (v) no Lender or Issuing Lender
shall be required to fund any Revolving Loan or issue any Letter of Credit, as
applicable, during the period from delivery of written notice of the Borrower’s
intention to exercise its cure rights under this Section 8.2 until the date
Borrower exercises such right for such quarter.
SECTION 9.    THE ADMINISTRATIVE AGENT
9.1    Appointment. Each Lender (in its capacity as a Lender and on behalf of
itself and its Affiliates as potential counterparties to Secured Cash Management
Agreements and Secured Swap Agreements) hereby irrevocably designates and
appoints the Administrative Agent as the administrative agent and collateral
agent of such Lender under this Agreement and the other Loan Documents, and each
such Lender irrevocably authorizes the Administrative Agent, in such capacity,
to take such action on its behalf under the provisions of this Agreement and the
other Loan Documents and to exercise such powers and perform such duties as are
expressly delegated to the Administrative Agent by the terms of this Agreement
and the other Loan Documents, including to accept, hold, maintain and enforce
Liens and security interests over the Collateral, together with such other
powers as are reasonably incidental thereto. Notwithstanding any provision to
the contrary elsewhere in this Agreement, the Administrative Agent shall not
have any duties or responsibilities, except those expressly set forth herein, or
any fiduciary relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against the
Administrative Agent.
9.2    Delegation of Duties. The Administrative Agent may execute any of its
duties under this Agreement and the other Loan Documents by or through
sub-agents or attorneys-in-fact and shall be entitled to advice of counsel
concerning all matters pertaining to such duties. The Administrative Agent shall
not be responsible for the negligence or misconduct of any agents or
attorneys-in-fact selected by it with reasonable care. The exculpatory
provisions of this Section 9 shall apply to any such sub-agent and to the
related parties of the Administrative Agent and any such sub-agent, and shall
apply to their respective activities pursuant to this Agreement. The
Administrative Agent shall not be responsible for the negligence or misconduct
of any sub-agent except to the extent that a court of competent jurisdiction
determines in a final and nonappealable judgment that the Administrative Agent
acted with gross negligence, bad faith or willful misconduct in the selection of
such sub-agent.


104
 

--------------------------------------------------------------------------------





9.3    Exculpatory Provisions. Neither the Administrative Agent nor any of its
officers, directors, employees, agents, advisors, attorneys-in-fact or
Affiliates shall be (i) liable for any action lawfully taken or omitted to be
taken by it or such Person under or in connection with this Agreement or any
other Loan Document (except to the extent that any of the foregoing are found by
a final and nonappealable decision of a court of competent jurisdiction to have
resulted from its or such Person’s own gross negligence, bad faith or willful
misconduct) or (ii) responsible in any manner to any of the Lenders for any
recitals, statements, representations or warranties made by any Loan Party or
any officer thereof contained in this Agreement or any other Loan Document or in
any certificate, report, statement or other document referred to or provided for
in, or received by the Administrative Agent under or in connection with, this
Agreement or any other Loan Document or for the value, validity, effectiveness,
genuineness, enforceability or sufficiency of this Agreement or any other Loan
Document or for any failure of any Loan Party a party thereto to perform its
obligations hereunder or thereunder. The Administrative Agent shall not be under
any obligation to any Lender to ascertain or to inquire as to the observance or
performance of any of the agreements contained in, or conditions of, this
Agreement or any other Loan Document, or to inspect the properties, books or
records of any Loan Party.
9.4    Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely, and shall be fully protected in relying, upon any instrument,
writing, resolution, notice, consent, certificate, affidavit, letter, telecopy
or email message, statement, order or other document or conversation believed by
it to be genuine and correct and to have been signed, sent or made by the proper
Person or Persons and upon advice and statements of legal counsel (including
counsel to any Loan Party), independent accountants and other experts selected
by the Administrative Agent. The Administrative Agent may deem and treat the
payee of any Note as the owner thereof for all purposes unless a written notice
of assignment, negotiation or transfer thereof shall have been filed with the
Administrative Agent. The Administrative Agent shall be fully justified in
failing or refusing to take any action under this Agreement or any other Loan
Document unless it shall first receive such advice or concurrence of the
Required Lenders (or such other number or percentage of the Lenders as shall be
expressly provided for herein or in the other Loan Documents) as it deems
appropriate or it shall first be indemnified to its satisfaction by the Lenders
against any and all liability and expense that may be incurred by it by reason
of taking or continuing to take any such action. The Administrative Agent shall
in all cases be fully protected in acting, or in refraining from acting, under
this Agreement and the other Loan Documents in accordance with a request of the
Required Lenders (or such other number or percentage of the Lenders as shall be
expressly provided for herein or in the other Loan Documents), and such request
and any action taken or failure to act pursuant thereto shall be binding upon
all the Lenders and all future holders of the Revolving Loans.
9.5    Notice of Default. The Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Event of Default unless
the Administrative Agent has received notice from a Lender or Loan Party
referring to this Agreement, describing such Default


105
 

--------------------------------------------------------------------------------





or Event of Default and stating that such notice is a “notice of default”. In
the event that the Administrative Agent receives such a notice, the
Administrative Agent shall give notice thereof to the Lenders. The
Administrative Agent shall take such action with respect to such Default or
Event of Default as shall be reasonably directed by the Required Lenders (or
such other number or percentage of the Lenders as shall be expressly provided
for herein or in the other Loan Documents); provided that unless and until the
Administrative Agent shall have received such directions, the Administrative
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Default or Event of Default as it shall
deem advisable in the best interests of the Lenders.
9.6    Non-Reliance on Administrative Agent and Other Lenders. Each Lender
expressly acknowledges that neither the Administrative Agent nor any of its
Affiliates or their respective officers, directors, employees, agents, advisors
or attorneys-in-fact have made any representations or warranties to it and that
no act by the Administrative Agent hereafter taken, including any review of the
affairs of a Loan Party or any Affiliate of a Loan Party, shall be deemed to
constitute any representation or warranty by the Administrative Agent to any
Lender. Each Lender represents to the Administrative Agent that it has,
independently and without reliance upon the Administrative Agent or any other
Lender, and based on such documents and information as it has deemed
appropriate, made its own appraisal of and investigation into the business,
operations, property, financial and other condition and creditworthiness of the
Loan Parties and their Affiliates and made its own decision to make its
Revolving Loans hereunder and enter into this Agreement. Each Lender also
represents that it will, independently and without reliance upon the
Administrative Agent or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit analysis, appraisals and decisions in taking or not taking action under
this Agreement and the other Loan Documents, and to make such investigation as
it deems necessary to inform itself as to the business, operations, property,
financial and other condition and creditworthiness of the Loan Parties and their
Affiliates. Except for notices, reports and other documents expressly required
to be furnished to the Lenders by the Administrative Agent hereunder, the
Administrative Agent shall not have any duty or responsibility to provide any
Lender with any credit or other information concerning the business, operations,
property, condition (financial or otherwise), prospects or creditworthiness of
any Loan Party or any Affiliate of a Loan Party that may come into the
possession of the Administrative Agent or any of its officers, directors,
employees, agents, advisors, attorneys-in-fact or Affiliates.
9.7    Indemnification. The Lenders agree to indemnify the Administrative Agent
and its Affiliates and their respective officers, directors, employees, agents,
advisors and controlling persons (each, an “Agent Indemnitee”) (to the extent
not reimbursed by the Borrower and without limiting the obligation of the
Borrower to do so), ratably according to their respective Aggregate Exposure
Percentages in effect on the date on which indemnification is sought under this
Section 9.7 (or, if indemnification is sought after the date upon which the
Revolving Commitments shall


106
 

--------------------------------------------------------------------------------





have terminated and the Revolving Loans shall have been paid in full, ratably in
accordance with such Aggregate Exposure Percentages immediately prior to such
date), from and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind whatsoever that may at any time (whether before or after the payment of the
Revolving Loans) be imposed on, incurred by or asserted against such Agent
Indemnitee in any way relating to or arising out of, the Revolving Commitments,
this Agreement, any of the other Loan Documents or any documents contemplated by
or referred to herein or therein or the transactions contemplated hereby or
thereby or any action taken or omitted by such Agent Indemnitee under or in
connection with any of the foregoing; provided that no Lender shall be liable
for the payment of any portion of such liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
that are found by a final and nonappealable decision of a court of competent
jurisdiction to have resulted from such Agent Indemnitee’s gross negligence or
willful misconduct. The agreements in this Section 9.7 shall survive the
termination of this Agreement and the payment of the Revolving Loans and all
other amounts payable hereunder.
9.8    Administrative Agent in Its Individual Capacity. The Administrative Agent
and its Affiliates may make loans to, accept deposits from and generally engage
in any kind of business with any Loan Party as though it were not the
Administrative Agent or an Affiliate thereof. With respect to its Revolving
Loans made or renewed by it and with respect to any Letter of Credit issued or
participated in by it, the Administrative Agent and its Affiliates shall have
the same rights and powers under this Agreement and the other Loan Documents as
any Lender and may exercise the same as though it were not the Administrative
Agent or an Affiliate thereof, and the terms “Lender” and “Lenders” shall
include the Administrative Agent in its individual capacity.
9.9    Successor Administrative Agent. The Administrative Agent may resign as
Administrative Agent upon 30 days’ notice to the Lenders and the Borrower. If
the Administrative Agent shall resign as Administrative Agent under this
Agreement and the other Loan Documents, then upon any such resignation, the
Required Lenders shall have the right to appoint a successor, which successor
agent shall (unless an Event of Default under Section 8.1(a) or (g) with respect
to the Borrower shall have occurred and be continuing) be subject to approval by
the Borrower (which approval shall not be unreasonably withheld or delayed),
whereupon such successor agent shall succeed to the rights, powers and duties of
the Administrative Agent, and the term “Administrative Agent” shall mean such
successor agent effective upon such appointment and approval, and the former
Administrative Agent’s rights, powers and duties as Administrative Agent shall
be terminated, without any other or further act or deed on the part of such
former Administrative Agent or any of the parties to this Agreement or any
holders of the Revolving Loans. If no successor shall have been so appointed by
the Required Lenders and shall have accepted such appointment within thirty (30)
days after the retiring Administrative Agent gives notice of its resignation,
then the retiring Administrative Agent may, on behalf of the Lenders and the
Issuing Lender, appoint a successor Administrative Agent which shall be a bank
with an office in New York, New York, or


107
 

--------------------------------------------------------------------------------





an Affiliate of any such bank, which successor agent shall (unless (i) an Event
of Default under Section 8.1(a) or (g) with respect to the Borrower shall have
occurred and be continuing or (ii) such successor agent is a Lender) be subject
to approval by the Borrower (which approval shall not be withheld or delayed by
the Borrower except for a bona fide valid reason). Upon the acceptance of its
appointment as Administrative Agent hereunder by a successor, such successor
shall succeed to and become vested with all the rights, powers, privileges and
duties of the retiring Administrative Agent, and the retiring Administrative
Agent shall be discharged from its duties and obligations hereunder. The fees
payable by the Borrower to a successor Administrative Agent shall be the same as
those payable to its predecessor unless otherwise agreed between the Borrower
and such successor. After the Administrative Agent’s resignation hereunder, the
provisions of this Section 9 and Section 10.5 shall continue in effect for the
benefit of such retiring Administrative Agent in respect of any actions taken or
omitted to be taken by any of them while it was acting as Administrative Agent.
If no successor agent has accepted appointment as Administrative Agent by the
date that is 30 days following a retiring Administrative Agent’s notice of
resignation, the retiring Administrative Agent’s resignation shall nevertheless
thereupon become effective, and the Lenders shall assume and perform all of the
duties of the Administrative Agent hereunder until such time, if any, as a
successor agent is appointed as provided for above.
9.10    Lead Arrangers. The Lead Arrangers shall not have any duties or
responsibilities hereunder in its capacity as such.
9.11    Administrative Agent May File Proofs of Claim. In case of the pendency
of any proceeding under any Debtor Relief Law or any other judicial proceeding
relative to any Loan Party, the Administrative Agent (irrespective of whether
the principal of any Revolving Loan or L/C Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Borrower)
shall be entitled and empowered, by intervention in such proceeding or
otherwise:
(a)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Revolving Loans, L/C Obligations and
all other Obligations that are owing and unpaid and to file such other documents
as may be necessary or advisable in order to have the claims of the Lenders, the
Issuing Lender and the Administrative Agent (including any claim for the
reasonable compensation, expenses, disbursements and advances of the Lenders,
the Issuing Lender and the Administrative Agent and their respective agents and
counsel and all other amounts due the Lenders, the Issuing Lender and the
Administrative Agent under any Loan Document) allowed in such judicial
proceeding; and
(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;


108
 

--------------------------------------------------------------------------------





and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the Issuing Lender to make such payments to the Administrative
Agent and, in the event that the Administrative Agent shall consent to the
making of such payments directly to the Lenders and the Issuing Lender, to pay
to the Administrative Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of the Administrative Agent and its agents
and counsel, and any other amounts due the Administrative Agent under Sections
2.5(b) and 10.5.
Nothing contained herein shall be deemed (a) to authorize the Administrative
Agent to authorize or consent to or accept or adopt on behalf of any Lender or
the Issuing Lender any plan of reorganization, arrangement, adjustment or
composition affecting the Obligations or the rights of any Lender or the Issuing
Lender or (b) to authorize the Administrative Agent to vote in respect of the
claim of any Lender or the Issuing Lender in any such proceeding.
9.12    Collateral Matters.
(a)     Except with respect to the exercise of setoff rights in accordance with
the Loan Documents or with respect to a Secured Party’s right to file a proof of
claim in an insolvency proceeding, no Secured Party shall have any right
individually to realize upon any of the Collateral or to enforce any guaranty of
the Obligations, it being understood and agreed that all powers, rights and
remedies under the Loan Documents may be exercised solely by the Administrative
Agent on behalf of the Secured Parties in accordance with the terms thereof.


(b)     In furtherance of the foregoing and not in limitation thereof, no
Secured Cash Management Agreement or Secured Swap Agreement will create (or be
deemed to create) in favor of any Secured Party that is a party thereto any
rights in connection with the management or release of any Collateral or of the
obligations of any Loan Party under any Loan Document. By accepting the benefits
of the Collateral, each Secured Party that is a party to any such Secured Cash
Management Agreement or Secured Swap Agreement, as applicable, shall be deemed
to have appointed the Administrative Agent to serve as administrative agent and
collateral agent under the Loan Documents and agreed to be bound by the Loan
Documents as a Secured Party thereunder, subject to the limitations set forth in
this paragraph. Obligations of the Loan Parties under any Secured Cash
Management Agreement or Secured Swap Agreement shall be guaranteed and secured
pursuant to the Collateral Documents only for so long as the other Obligations
are so guaranteed and secured.


(c)     The Administrative Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent’s Lien thereon or any certificate
prepared by any Loan Party in connection therewith, nor shall the Administrative
Agent be responsible or liable to the Lenders or any other Secured Party for any
failure to monitor or maintain any portion of the Collateral.


109
 

--------------------------------------------------------------------------------





9.13    Credit Bidding. The Secured Parties hereby irrevocably authorize the
Administrative Agent, at the direction of the Required Lenders, to credit bid
all or any portion of the Obligations (including by accepting some or all of the
Collateral in satisfaction of some or all of the Obligations pursuant to a deed
in lieu of foreclosure or otherwise) and in such manner purchase (either
directly or through one or more acquisition vehicles) all or any portion of the
Collateral (a) at any sale thereof conducted under the provisions of the
Bankruptcy Code, including under Sections 363, 1123 or 1129 of the Bankruptcy
Code, or any similar laws in any other jurisdictions to which a Loan Party is
subject, or (b) at any other sale, foreclosure or acceptance of collateral in
lieu of debt conducted by (or with the consent or at the direction of) the
Administrative Agent (whether by judicial action or otherwise) in accordance
with any applicable law. In connection with any such credit bid and purchase,
the Obligations owed to the Secured Parties shall be entitled to be, and shall
be, credit bid by the Administrative Agent at the direction of the Required
Lenders on a ratable basis (with Obligations with respect to contingent or
unliquidated claims receiving contingent interests in the acquired assets on a
ratable basis that shall vest upon the liquidation of such claims in an amount
proportional to the liquidated portion of the contingent claim amount used in
allocating the contingent interests) for the asset or assets so purchased (or
for the equity interests or debt instruments of the acquisition vehicle or
vehicles that are issued in connection with such purchase). In connection with
any such bid, (i) the Administrative Agent shall be authorized to form one or
more acquisition vehicles and to assign any successful credit bid to such
acquisition vehicle or vehicles, (ii) each of the Secured Parties’ ratable
interests in the Obligations which were credit bid shall be deemed without any
further action under this Agreement to be assigned to such vehicle or vehicles
for the purpose of closing such sale, (iii) the Administrative Agent shall be
authorized to adopt documents providing for the governance of the acquisition
vehicle or vehicles (provided that any actions by the Administrative Agent with
respect to such acquisition vehicle or vehicles, including any disposition of
the assets or equity interests thereof, shall be governed, directly or
indirectly, by, and the governing documents shall provide for, control by the
vote of the Required Lenders or their permitted assignees under the terms of
this Agreement or the governing documents of the applicable acquisition vehicle
or vehicles, as the case may be, irrespective of the termination of this
Agreement and without giving effect to the limitations on actions by the
Required Lenders contained in Section 10.1 of this Agreement), (iv) the
Administrative Agent on behalf of such acquisition vehicle or vehicles shall be
authorized to issue to each of the Secured Parties, ratably on account of the
relevant Obligations which were credit bid, interests, whether as equity,
partnership, limited partnership interests or membership interests, in any such
acquisition vehicle and/or debt instruments issued by such acquisition vehicle,
all without the need for any Secured Party or acquisition vehicle to take any
further action, and (v) to the extent that Obligations that are assigned to an
acquisition vehicle are not used to acquire Collateral for any reason (as a
result of another bid being higher or better, because the amount of Obligations
assigned to the acquisition vehicle exceeds the amount of Obligations credit bid
by the acquisition vehicle or otherwise), such Obligations shall automatically
be reassigned to the Secured Parties pro rata with their original


110
 

--------------------------------------------------------------------------------





interest in such Obligations and the equity interests and/or debt instruments
issued by any acquisition vehicle on account of such Obligations shall
automatically be cancelled, without the need for any Secured Party or any
acquisition vehicle to take any further action. Notwithstanding that the ratable
portion of the Obligations of each Secured Party are deemed assigned to the
acquisition vehicle or vehicles as set forth in clause (ii) above, each Secured
Party shall execute such documents and provide such information regarding the
Secured Party (and/or any designee of the Secured Party which will receive
interests in or debt instruments issued by such acquisition vehicle) as the
Administrative Agent may reasonably request in connection with the formation of
any acquisition vehicle, the formulation or submission of any credit bid or the
consummation of the transactions contemplated by such credit bid.
9.14    Lender Representations. (a) Each Lender (x) represents and warrants, as
of the date such Person became a Lender party hereto, to, and (y) covenants,
from the date such Person became a Lender party hereto to the date such Person
ceases being a Lender party hereto, for the benefit of, the Administrative
Agent, the Lead Arrangers and their respective Affiliates, that at least one of
the following is and will be true:
(i)    such Lender is not using “plan assets” (within the meaning of 29 CFR
§2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit Plans
in connection with the Revolving Loans, the Letters of Credit or the Revolving
Commitments;
(ii)    the transaction exemption set forth in one or more PTEs, such as PTE
84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Revolving Loans, the Letters of Credit, the Revolving
Commitments and this Agreement;
(iii)    (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the
Revolving Loans, the Letters of Credit, the Revolving Commitments and this
Agreement, (C) the entrance into, participation in, administration of and
performance of the Revolving Loans, the Letters of Credit, the Revolving
Commitments and this Agreement satisfies the requirements of sub-sections (b)
through (g) of Part I of PTE 84-14 and (D) to the best knowledge of such Lender,
the requirements of subsection (a) of Part I of PTE 84-14 are satisfied with
respect to such


111
 

--------------------------------------------------------------------------------





Lender’s entrance into, participation in, administration of and performance of
the Revolving Loans, the Letters of Credit, the Revolving Commitments and this
Agreement; or
(iv)    such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.
(b)    In addition, unless sub-clause (i) in the immediately preceding clause
(a) is true with respect to a Lender or such Lender has provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent, the Lead Arrangers and their respective Affiliates, that:
(i)    none of the Administrative Agent, the Lead Arrangers or any of their
respective Affiliates is a fiduciary with respect to the assets of such Lender
(including in connection with the reservation or exercise of any rights by the
Administrative Agent under this Agreement, any Loan Document or any documents
related hereto or thereto);
(ii)    the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Revolving Loans, the Letters of Credit, the Revolving
Commitments and this Agreement is independent (within the meaning of 29 CFR §
2510.3-21) and is a bank, an insurance carrier, an investment adviser, a
broker-dealer or other person that holds, or has under management or control,
total assets of at least $50 million, in each case as described in 29 CFR §
2510.3-21(c)(1)(i)(A)-(E);
(iii)    the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Revolving Loans, the Letters of Credit, the Revolving
Commitments and this Agreement is capable of evaluating investment risks
independently, both in general and with regard to particular transactions and
investment strategies (including in respect of the Obligations);
(iv)    the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Revolving Loans, the Letters of Credit, the Revolving
Commitments and this Agreement is a fiduciary under ERISA or the Code, or both,
with respect to the Revolving Loans, the Letters of Credit, the Revolving
Commitments and this Agreement and is responsible for exercising independent
judgment in evaluating the transactions hereunder; and


112
 

--------------------------------------------------------------------------------





(v)    no fee or other compensation is being paid directly to the Administrative
Agent, the Lead Arrangers or any their respective Affiliates for investment
advice (as opposed to other services) in connection with the Revolving Loans,
the Letters of Credit, the Revolving Commitments or this Agreement.
(c)    Each of the Administrative Agent and the Lead Arrangers hereby informs
the Lenders that each such Person is not undertaking to provide impartial
investment advice, or to give advice in a fiduciary capacity, in connection with
the transactions contemplated hereby, and that such Person has a financial
interest in the transactions contemplated hereby in that such Person or an
Affiliate thereof (i) may receive interest or other payments with respect to the
Revolving Loans, the Letters of Credit, the Revolving Commitments and this
Agreement, (ii) may recognize a gain if it extended the Revolving Loans, the
Letters of Credit or the Revolving Commitments for an amount less than the
amount being paid for an interest in the Revolving Loans, the Letters of Credit
or the Revolving Commitments by such Lender or (iii) may receive fees or other
payments in connection with the transactions contemplated hereby, the Loan
Documents or otherwise, including structuring fees, commitment fees, arrangement
fees, facility fees, upfront fees, underwriting fees, ticking fees, agency fees,
administrative agent or collateral agent fees, utilization fees, minimum usage
fees, letter of credit fees, fronting fees, deal-away or alternate transaction
fees, amendment fees, processing fees, term out premiums, banker’s acceptance
fees, breakage or other early termination fees or fees similar to the foregoing.
(d)    Each Lender represents and warrants, as of the date such Person became a
Lender party hereto, to the Administrative Agent, the Lead Arrangers and their
respective Affiliates, that such Lender is a Qualified Transferee.
9.15    Intercreditor Agreement. The Administrative Agent shall be authorized,
without the consent of any Lender, to execute the Intercreditor Agreement on
behalf of itself, each Lender and each other Secured Party, to take and give any
and all actions, consents, directions, notices and waivers required or permitted
by the Intercreditor Agreement on behalf of itself, each Lender and each other
Secured Party, and to enter into amendments of, and amendments and restatements
of, the Intercreditor Agreement in order to add or remove parties thereto, to
cure any ambiguity, omission, defect or inconsistency or to make other
modifications that are not materially adverse to the Lenders; provided that the
Administrative Agent shall not (i) enter into any modification, waiver or
amendment of a material term of the Intercreditor Agreement or (ii) except as
required by the terms of the Intercreditor Agreement, give any consent or
direction under the Intercreditor Agreement that would reasonably be expected to
be materially adverse to the Lenders, in each case, without the consent of the
Required Lenders.
SECTION 10.    MISCELLANEOUS


113
 

--------------------------------------------------------------------------------





10.1    Amendments and Waivers. None of this Agreement, any other Loan Document,
or any terms hereof or thereof may be amended, supplemented or modified except
in accordance with the provisions of this Section 10.1. The Required Lenders and
each Loan Party party to the relevant Loan Document may, or, with the written
consent of the Required Lenders, the Administrative Agent and each Loan Party
party to the relevant Loan Document may, from time to time, (a) enter into
written amendments, supplements or modifications hereto and to the other Loan
Documents for the purpose of adding any provisions to this Agreement or the
other Loan Documents or changing in any manner the rights of the Lenders or of
the Loan Parties hereunder or thereunder or (b) waive, on such terms and
conditions as the Required Lenders or the Administrative Agent, as the case may
be, may specify in such instrument, any of the requirements of this Agreement or
the other Loan Documents or any Default or Event of Default and its
consequences; provided, however, that no such waiver and no such amendment,
supplement or modification shall (i) forgive the principal amount or extend the
final scheduled date of maturity of any Revolving Loan, reduce the stated rate
of any interest (including the waiver or reduction of accrued interest) or fee
payable hereunder (except (x) in connection with the waiver of applicability of
any post-default increase in interest rates (which waiver shall be effective
with the consent of the Required Lenders) and (y) that any amendment or
modification of defined terms used in the financial covenants in this Agreement
shall not constitute a reduction in the rate of interest or fees for purposes of
this clause (i)) or extend the scheduled date of any payment thereof, in each
case without the written consent of each Lender directly adversely affected
thereby; (ii) increase the amount or extend the expiration date of any Lender’s
Revolving Commitment without the written consent of such Lender; (iii) change
any provision of Sections 2.15, 2.16 or 10.1 (or any other term of the Loan
Documents requiring pro rata payments, distributions, commitment reductions or
sharing of payments) or the definition of “Required Lenders” “Majority in
Interest” or any other provision specifying the number of Lenders or portion of
the Revolving Loans or Revolving Commitments required to take any action under
the Loan Documents, in each case, without the written consent of each Lender
directly adversely affected thereby; (iv) release all or substantially all of
the Collateral or release Holdings from its obligations under the Guaranty and
Security Agreement, in each case without the written consent of all Lenders; (v)
amend, modify or waive the definition of “Partial Trigger Event”, “Partial
Trigger Event Cure”, “Trigger Event” or “Trigger Event Cure” (including any
definition component thereof) or any provision of Sections 2.9 or 2.25, without
the written consent of all Lenders; (vi) change any provisions of any Loan
Document in a manner that by its terms adversely affects the payments due to
Lenders holding Revolving Loans of any Class differently than those holding
Revolving Loans of any other Class, without the written consent of Lenders
representing a Majority in Interest of each affected Class; (vii) amend, modify
or waive any provision of Section 9 or any other provision of any Loan Document
that affects the Administrative Agent without the written consent of the
Administrative Agent; or (viii) amend, modify or waive any provision of Section
3 without the written consent of the Issuing Lender; provided, that any
amendment, waiver or other modification of this Agreement that by its terms
affects the rights or duties under this


114
 

--------------------------------------------------------------------------------





Agreement of the Lenders of a particular Class (but not the Lenders of any other
Class), may be effected by an agreement or agreements in writing entered into by
the Borrower and the Majority in Interest requisite number or percentage in
interest of the affected Class of Lenders that would be required to consent
thereto under this Section if such Class of Lenders were the only Class of
Lenders hereunder at the time. Any such waiver and any such amendment,
supplement or modification shall apply equally to each of the Lenders and shall
be binding upon the Loan Parties, the Lenders, the Administrative Agent and all
future holders of the Revolving Loans. In the case of any waiver, the Loan
Parties, the Lenders and the Administrative Agent shall be restored to their
former position and rights hereunder and under the other Loan Documents, and any
Default or Event of Default waived shall be deemed to be cured and not
continuing; but no such waiver shall extend to any subsequent or other Default
or Event of Default, or impair any right consequent thereon. Notwithstanding the
foregoing, the consent of the Lenders or the Required Lenders, as the case may
be, shall not be required to effect the provisions of Section 2.22 in accordance
with the terms thereof.
Notwithstanding the foregoing, this Agreement and any other Loan Document may be
amended solely with the consent of the Administrative Agent and the Borrower
without the need to obtain the consent of any other Lender if such amendment is
delivered in order (x) to correct or cure ambiguities, errors, omissions or
defects, (y) to effect administrative changes of a technical or immaterial
nature or (z) to fix incorrect cross references or similar inaccuracies in this
Agreement or the applicable Loan Document. The Collateral Documents and related
documents in connection with this Agreement and the other Loan Documents may be
in a form reasonably determined by the Administrative Agent and may be, together
with this Agreement, amended, supplemented and waived with the consent of the
Administrative Agent at the request of the Borrower without the need to obtain
the consent of any other Lender if such amendment, supplement or waiver is
delivered in order (i) to comply with local Law or advice of local counsel,
(ii) to correct or cure ambiguities, omissions, mistakes or defects or (iii) to
cause such Collateral Documents or other document to be consistent with this
Agreement and the other Loan Documents.
Notwithstanding anything in this Agreement or any other Loan Document to the
contrary, the Borrower and the Administrative Agent may enter into any Extension
Amendment in accordance with Section 2.22(b) and any Repricing Amendment,
Increasing Lender Agreement and/or New Lender Agreement in accordance with
Section 2.22(c) and such Extension Amendment, Repricing Amendment, Increasing
Lender Agreement and/or New Lender Agreement shall be effective to amend the
terms of this Agreement and the other applicable Loan Documents, in each case,
without any further action or consent of any other party to any Loan Document
(other than as set forth in such Sections).
Notwithstanding anything in this Agreement or any other Loan Document to the
contrary, the Borrower and the Administrative Agent may enter into any
amendment, waiver, consent or supplement to this Agreement and such other
related changes to this Agreement as may be applicable


115
 

--------------------------------------------------------------------------------





without the consent of any Lender to amend the definition of “LIBO Rate”;
“Adjusted LIBO Rate” or “LIBO Screen Rate” as set forth in Section 2.14(c).
10.2    Notices. All notices, requests and demands to or upon the respective
parties hereto to be effective shall be in writing (including by telecopy), and,
unless otherwise expressly provided herein, shall be deemed to have been duly
given or made when delivered, or three (3) Business Days after being deposited
in the mail, postage prepaid, or, in the case of telecopy notice, when received,
addressed as follows in the case of the Borrower and the Administrative Agent,
and as set forth in an administrative questionnaire delivered to the
Administrative Agent in the case of the Lenders, or to such other address as may
be hereafter notified by the respective parties hereto:
Borrower:
COREPOINT BORROWER L.L.C.
c/o CorePoint Operating Partnership L.P.
909 Hidden Ridge Road, Suite 600
Irving, Texas 75038
Attention: Mark Chloupek

and a copy to:
Simpson Thacher & Bartlett LLP
425 Lexington Avenue
New York, New York 10017
Attention: Brian Gluck, Esq.
Email: bgluck@stblaw.com

Administrative Agent:
JPMorgan Chase Bank, N.A.
500 Stanton Christiana Road, NCC5/Floor 1
Newark, Delaware 19713
Attention: Robert Nichols
Telephone No.: (302) 634-3376
Facsimile No.: (302) 634-8459
Email: robert.j.nichols@jpmorgan.com

and
JPMorgan Chase Bank, N.A.
500 Stanton Christiana Road, NCC5/Floor 1
Newark, Delaware 19713
Attention: Jane Dreisbach
Telephone No.: (302) 634-1704
Facsimile No.: (302) 634-8459
Email: jane.dreisbach@jpmorgan.com


116
 

--------------------------------------------------------------------------------







with a copy to:
JPMorgan Chase Bank, N.A.
383 Madison Avenue, 24th Floor
New York, New York 10179
Attention: Mohammad Hasan
Telephone No.: (212) 622-8174
Email: mohammad.s.hasan@jpmorgan.com

and a copy to:
Latham & Watkins LLP
12670 High Bluff Drive
San Diego, California 92103
Attention: Sony Ben-Moshe, Esq.
Facsimile No.: (858) 523-5450
Email: sony.ben-moshe@lw.com

provided that any notice, request or demand to or upon the Administrative Agent
or the Lenders shall not be effective until received.
Notices and other communications to the Lenders hereunder may be delivered or
furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Section 2 unless otherwise agreed by the Administrative Agent and
the applicable Lender. The Administrative Agent or the Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.
10.3    No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising, on the part of the Administrative Agent or any Lender, any right,
remedy, power or privilege hereunder or under the other Loan Documents shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided are cumulative and
not exclusive of any rights, remedies, powers and privileges provided by law.
10.4    Survival of Representations and Warranties. All representations and
warranties made hereunder, in the other Loan Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the making of the
Revolving Loans and other extensions of credit hereunder.


117
 

--------------------------------------------------------------------------------





10.5    Payment of Expenses; Damages Waiver. The Borrower agrees (a) to pay or
reimburse the Lead Arrangers and the Administrative Agent for all their
reasonable and documented out-of-pocket costs and expenses (including the
reasonable and documented out-of-pocket fees, disbursements and other charges of
legal counsel which shall be limited to one primary counsel for the
Administrative Agent and the Lead Arrangers, and if reasonably necessary, one
local counsel for the Administrative Agent and the Lead Arrangers in each
applicable material jurisdiction, and, in the case of an actual conflict of
interest where the Person affected by such conflict informs you of such conflict
and thereafter, after receipt of your consent (which consent shall not be
unreasonably withheld, conditioned or delayed), retains its own counsel, of
another firm of counsel for such affected Person and, if reasonably necessary,
of another firm of local counsel in each applicable material jurisdiction for
such affected Person) incurred in connection with the syndication, development,
preparation and execution of, and any amendment, supplement or modification to,
this Agreement, the other Loan Documents, the Intercreditor Agreement and any
other documents prepared in connection herewith or therewith, and the
consummation and administration of the transactions contemplated hereby and
thereby, including the reasonable and documented out-of-pocket fees,
disbursements and other charges of counsel to the Administrative Agent and
filing and recording fees and expenses, with statements with respect to the
foregoing to be submitted to the Borrower prior to the Closing Date (in the case
of amounts to be paid on the Closing Date) and from time to time thereafter, (b)
to pay or reimburse the Lead Arrangers, the Administrative Agent and the Lenders
for all their reasonable and documented out-of-pocket costs and expenses paid or
incurred pursuant to the terms of the Intercreditor Agreement, (c) to pay or
reimburse the Administrative Agent, the Issuing Lender and each Lender for all
its costs and expenses incurred in connection with the enforcement or
preservation of any rights under this Agreement, the other Loan Documents, the
Intercreditor Agreement and any such other documents (including the reasonable
fees and expenses of legal counsel which shall be limited to one primary counsel
for the Administrative Agent, the Issuing Lender and the Lenders, taken as a
whole, and if reasonably necessary, one local counsel for the Administrative
Agent, the Issuing Lender and the Lenders, taken as a whole, in each applicable
material jurisdiction, and, in the case of an actual conflict of interest where
the Person affected by such conflict informs you of such conflict and
thereafter, after receipt of your consent (which consent shall not be
unreasonably withheld, conditioned or delayed), retains its own counsel, of
another firm of counsel for such affected Person and, if reasonably necessary,
of another firm of local counsel in each applicable material jurisdiction for
such affected Person), (d) to pay, indemnify, and hold each Lender, the Issuing
Lender and the Administrative Agent harmless from, any and all recording and
filing fees and any and all liabilities with respect to, or resulting from any
delay in paying, stamp, excise and other taxes, if any, that may be payable or
determined to be payable in connection with the execution and delivery of, or
consummation or administration of any of the transactions contemplated by, or
any amendment, supplement or modification of, or any waiver or consent under or
in respect of, this Agreement, the other Loan Documents, the Intercreditor
Agreement and any such other documents, and (e) to pay, indemnify,


118
 

--------------------------------------------------------------------------------





and hold each Lender, each Lead Arranger, the Issuing Lender and the
Administrative Agent and their Affiliates and each of their respective officers,
directors, employees, partners, agents, advisors and controlling persons (each,
an “Indemnitee”) harmless from and against any and all other liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever with respect to the
syndication, execution, delivery, enforcement, performance and administration of
this Agreement, the other Loan Documents, the Intercreditor Agreement and any
such other documents, including any of the foregoing relating to the use or
proposed use of proceeds of the Revolving Loans and Letters of Credit or the
violation of, noncompliance with or liability under, any Environmental Law
applicable to the operations of any Group Member or any of the Properties and
the reasonable and documented out-of-pocket fees, disbursements and other
charges of one primary counsel, one local counsel in each applicable material
jurisdiction if reasonably necessary and, in the case of an actual conflict of
interest where the Indemnitee affected by such conflict informs you of such
conflict and thereafter, after receipt of your consent (which consent shall not
be unreasonably withheld, conditioned or delayed), retains its own counsel, of
another firm of counsel for such affected Indemnitee and, if reasonably
necessary, of another firm of local counsel in each applicable material
jurisdiction for such affected Indemnitee in connection with claims, actions or
proceedings related to arising from any of the foregoing, whether based on
contract, tort or any other theory (including any investigation of, preparation
for, or defense of any pending or threatened claim, investigation, litigation or
proceeding) and regardless of whether any Indemnitee is a party thereto (all the
foregoing in this clause (d), collectively, the “Indemnified Liabilities”),
provided, that the Borrower shall have no obligation hereunder to any Indemnitee
with respect to Indemnified Liabilities to the extent such Indemnified
Liabilities (i) are found by a final and nonappealable decision of a court of
competent jurisdiction to have resulted from the gross negligence, bad faith or
willful misconduct of, or material breach of the Loan Documents by, such
Indemnitee or any of its Affiliates or respective related parties or (ii) arise
out of any dispute brought solely by an Indemnitee against another Indemnitee,
do not arise out of or relate to any request, act or omission by the Borrower,
any other Loan Party or any of their respective Subsidiaries or Affiliates and
do not involve the Administrative Agent, in its capacity as administrative
agent, or any Lead Arranger, in its capacity as a lead arranger.
Without limiting the foregoing, and to the extent permitted by applicable law,
the Borrower agrees not to assert and to cause its Subsidiaries not to assert,
and hereby waives and agrees to cause its Subsidiaries to waive, all rights for
contribution or any other rights of recovery with respect to all claims,
demands, penalties, fines, liabilities, settlements, damages, costs and expenses
of whatever kind or nature, under or related to Environmental Laws, that any of
them might have by statute or otherwise against any Indemnitee.
All amounts due under this Section 10.5 shall be payable not later than 30 days
after written demand therefor. Statements payable by the Borrower pursuant to
this Section 10.5 shall be


119
 

--------------------------------------------------------------------------------





submitted to the Borrower as set forth in Section 10.2, or to such other Person
or address as may be hereafter designated by the Borrower in a written notice to
the Administrative Agent.
None of any Loan Party or any Indemnitee shall have any liability for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of this Agreement,
any other Loan Document or any agreement or instrument contemplated hereby or
thereby, any Revolving Loan or Letter of Credit or the use of the proceeds
thereof; provided, however, that nothing contained in this sentence will limit
the indemnity and reimbursement obligations of the Borrower set forth in this
Section 10.5. The agreements in this Section 10.5 shall survive the termination
of this Agreement and the repayment of the Revolving Loans and all other amounts
payable hereunder.
10.6    Successors and Assigns; Participations and Assignments. (a) The
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns permitted hereby
(including any Affiliate of the Issuing Lender that issues any Letter of
Credit), except that (i) the Borrower may not assign or otherwise transfer any
of its rights or obligations hereunder without the prior written consent of each
Lender (and any attempted assignment or transfer by the Borrower without such
consent shall be null and void) and (ii) no Lender may assign or otherwise
transfer its rights or obligations hereunder except in accordance with this
Section.
(b)    (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees (each, an “Assignee”) all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Revolving Commitments and the Revolving Loans at the time owing
to it) with the prior written consent of:
(A)    the Borrower (such consent not to be unreasonably withheld or delayed),
provided that no consent of the Borrower shall be required for an assignment to
a Lender or, if an Event of Default under Section 8.1(a) or (g) (with respect to
Holdings or the Borrower) or a Trigger Event has occurred and is continuing, any
other Person;
(B)    the Administrative Agent (such consent not to be unreasonably withheld or
delayed); and
(C)    the Issuing Lender (such consent not to be unreasonably withheld or
delayed).
(ii)    Assignments shall be subject to the following additional conditions:


120
 

--------------------------------------------------------------------------------





(A)    except in the case of an assignment to a Lender, an Affiliate of a Lender
or an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Revolving Commitments (which for this purpose includes
Revolving Loans outstanding thereunder) or, if the Revolving Commitments are not
in effect, the entire remaining principal outstanding balance of the assigning
Lender’s Revolving Loans, the amount of the Revolving Commitments (which for
this purpose includes Revolving Loans outstanding thereunder) or, if the
Revolving Commitments are not in effect, the principal outstanding balance of
the Revolving Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$5,000,000 and in whole integral multiples of $1,000,000 in excess thereof
unless each of the Borrower and the Administrative Agent otherwise consent,
provided that (1) no such consent of the Borrower shall be required if an Event
of Default under Section 8.1(a) or (g) (with respect to Holdings or the
Borrower) or a Trigger Event has occurred has occurred and is continuing and (2)
such amounts shall be aggregated in respect of each Lender and its Affiliates or
Approved Funds, if any;
(B)    no assignment shall be made to (1) any Investor, any Group Member or any
Affiliate or Subsidiary of any of the foregoing, (2) any Defaulting Lender or
Disqualified Lender, (3) a natural person or any investment vehicle established
primarily for the benefit of a natural person, (4) any Person who is not a
Qualified Transferee or (5) any Person who, upon becoming a Lender hereunder,
would constitute any of the Persons described in clause (1) or (2) above;
provided that, each Loan Party and the Lenders acknowledge and agree that the
Administrative Agent shall not have any responsibility or obligation to
determine whether any Lender or potential Lender is a Disqualified Lender and
the Administrative Agent shall have no liability with respect to any assignment
made to a Disqualified Lender;
(C)    in connection with any assignment of rights and obligations of any
Defaulting Lender hereunder, no such assignment shall be effective unless and
until, in addition to the other conditions thereto set forth herein, the parties
to the assignment shall make such additional payments to the Administrative
Agent in an aggregate amount sufficient, upon distribution thereof as
appropriate (which may be outright payment, purchases by the assignee of
participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Revolving Loans previously requested but not funded
by the Defaulting Lender, to each of which the applicable assignee and assignor
hereby irrevocably consent), to (x) pay and satisfy in full all payment
liabilities then owed by such Defaulting Lender to the Administrative


121
 

--------------------------------------------------------------------------------





Agent, the Issuing Lender and each other Lender hereunder (and interest accrued
thereon), and (y) acquire (and fund as appropriate) its full pro rata share of
all Revolving Loans and participations in L/C Obligations in accordance with its
Revolving Percentage. Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under applicable law without compliance with the provisions of
this paragraph, then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs;
(D)    (1) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500 and (2) the assigning Lender shall have paid in
full any amounts owing by it to the Administrative Agent; and
(E)    the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an administrative questionnaire in which the Assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Borrower and its
Affiliates and their related parties or their respective securities) will be
made available and who may receive such information in accordance with the
assignee’s compliance procedures and applicable laws, including Federal and
state securities laws.
For the purposes of this Section 10.6, “Approved Fund” means any Person (other
than a natural person) that is engaged in making, purchasing, holding or
investing in bank loans and similar extensions of credit in the ordinary course
of its business and that is administered or managed by (a) a Lender, (b) an
Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
(iii)    Subject to acceptance and recording thereof pursuant to paragraph
(b)(iv) below, from and after the effective date specified in each Assignment
and Assumption the Assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of Sections
2.17, 2.18, 2.19 and 10.5); provided, that except to the extent otherwise
expressly agreed by the affected parties, no assignment by a Defaulting Lender
will constitute a waiver or release of any claim of any


122
 

--------------------------------------------------------------------------------





party hereunder arising from that Lender’s having been a Defaulting Lender. Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this Section 10.6 shall be treated for purposes of
this Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with paragraph (c) of this Section.
(iv)    The Administrative Agent, acting for this purpose as a non-fiduciary
agent of the Borrower, shall maintain at one of its offices a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Revolving Commitments of, and
principal amount (and stated interest) of the Revolving Loans and L/C
Obligations owing to, each Lender pursuant to the terms hereof from time to time
(the “Register”). The entries in the Register shall be conclusive absent
manifest error, and the Borrower, the Administrative Agent, the Issuing Lender
and the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower, the Issuing Lender and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.
(v)    Upon its receipt of a duly completed Assignment and Assumption executed
by an assigning Lender and an Assignee, the Assignee’s completed administrative
questionnaire (unless the Assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register. No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.
(c)    Any Lender may, with the consent of the Borrower (which consent shall not
be unreasonably withheld, conditioned or delayed), but without the consent of
the Issuing Lender or the Administrative Agent, sell participations to one or
more banks or other entities (other than any Disqualified Lender, natural person
or investment vehicle established primarily for the benefit of a natural person)
(a “Participant”) in all or a portion of such Lender’s rights and obligations
under this Agreement (including all or a portion of its Revolving Commitments
and the Revolving Loans owing to it); provided that (A) the Borrower shall be
deemed to have consented to any such participation unless it shall object
thereto by written notice to the Administrative Agent within fifteen (15)
Business Days after a Responsible Officer of the Borrower having received
written notice thereof and (B) no consent of the Borrower shall be required for
participations made to a Lender or, if an Event of Default under Section 8.1(a)
or (g) (with respect to Holdings or the Borrower) or a Trigger Event has
occurred and is continuing, any other Person; provided, further,


123
 

--------------------------------------------------------------------------------





that (A) such Lender’s obligations under this Agreement shall remain unchanged,
(B) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations and (C) the Borrower, the Administrative
Agent, the Issuing Lender and the other Lenders shall continue to deal solely
and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Each Loan Party and the Lenders acknowledge
and agree that the Administrative Agent shall not have any responsibility or
obligation to determine whether any Participant or potential Participant is a
Disqualified Lender and the Administrative Agent shall have no liability with
respect to any participation made to a Disqualified Lender. Any agreement
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce this Agreement and to approve any
amendment, modification or waiver of any provision of this Agreement; provided
that such agreement may provide that such Lender will not, without the consent
of the Participant, agree to any amendment, modification or waiver that (1)
requires the consent of each Lender directly adversely affected thereby pursuant
to the proviso to the second sentence of Section 10.1 and (2) directly affects
such Participant. The Borrower agrees that each Participant shall be entitled to
the benefits of Sections 2.17, 2.18 and 2.19 (subject to the requirements and
limitations therein, including the requirements under Section 2.18(f) (it being
understood that the documentation required under Section 2.18(f) shall be
delivered to the participating Lender)) to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section; provided that such Participant (A) agrees to be subject to the
provisions of Sections 2.20 and 2.21 as if it were an assignee under paragraph
(b) of this Section, and (B) shall not be entitled to receive any greater
payment under Section 2.17 or 2.18, with respect to any participation, than its
participating Lender would have been entitled to receive, except to the extent
such entitlement to receive a greater payment results from a Change in Law that
occurs after the Participant acquired the applicable participation. Each Lender
that sells a participation agrees, at the Borrower’s request and expense, to use
reasonable efforts to cooperate with the Borrower to effectuate the provisions
of Section 2.20 with respect to any Participant. To the extent permitted by law,
each Participant also shall be entitled to the benefits of Section 10.7(b) as
though it were a Lender, provided such Participant shall be subject to Section
10.7(a) as though it were a Lender. Each Lender that sells a participation
shall, acting solely for this purpose as a non-fiduciary agent of the Borrower,
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each Participant’s interest
in the Revolving Loans or other obligations under the Loan Documents (the
“Participant Register”); provided that no Lender shall have any obligation to
disclose all or any portion of the Participant Register (including the identity
of any Participant or any information relating to a Participant’s interest in
any Revolving Commitments, Revolving Loans, L/C Obligations or its other
obligations under any Loan Document) to any Person except to the extent that
such disclosure is necessary to establish that such Revolving Commitment,
Revolving Loan, L/C Obligation or other obligation is in registered form under
Section 5f.103-1(c) of the United States Treasury Regulations. The entries in
the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each Person whose


124
 

--------------------------------------------------------------------------------





name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.
(d)    Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank, and this Section shall not apply to any such pledge or assignment
of a security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or Assignee for such Lender as a party hereto.
(e)    The Borrower, upon receipt of written notice from the relevant Lender,
agrees to issue Notes to any Lender requiring Notes to facilitate transactions
of the type described in paragraph (d) above.
10.7    Adjustments; Set-off. (a) Except to the extent that this Agreement or a
court order expressly provides for payments to be allocated to a particular
Lender, if any Lender (a “Benefitted Lender”) shall receive any payment of all
or part of the Obligations owing to it (other than in connection with an
assignment made pursuant to Section 10.6), or receive any collateral in respect
thereof (whether voluntarily or involuntarily, by set-off, pursuant to events or
proceedings of the nature referred to in Section 8.1(g), or otherwise), in a
greater proportion than any such payment to or collateral received by any other
Lender, if any, in respect of the Obligations owing to such other Lender, such
Benefitted Lender shall purchase for cash from the other Lenders a participating
interest in such portion of the Obligations owing to each such other Lender, or
shall provide such other Lenders with the benefits of any such collateral, as
shall be necessary to cause such Benefitted Lender to share the excess payment
or benefits of such collateral ratably with each of the Lenders; provided,
however, that if all or any portion of such excess payment or benefits is
thereafter recovered from such Benefitted Lender, such purchase shall be
rescinded, and the purchase price and benefits returned, to the extent of such
recovery, but without interest.
(b)    In addition to any rights and remedies of the Lenders provided by law,
each Lender shall have the right, without notice to the Borrower, any such
notice being expressly waived by the Borrower to the extent permitted by
applicable law, but with the prior written consent of the Administrative Agent,
upon any Obligations becoming due and payable by the Borrower (whether at the
stated maturity, by acceleration or otherwise), to apply to the payment of such
Obligations, by setoff or otherwise, any and all deposits (general or special,
time or demand, provisional or final), in any currency, and any other credits,
indebtedness or claims, in any currency, in each case whether direct or
indirect, absolute or contingent, matured or unmatured, at any time held or
owing by such Lender, any Affiliate thereof or any of their respective branches
or agencies to or for the credit or


125
 

--------------------------------------------------------------------------------





the account of the Borrower; provided that in the event that any Defaulting
Lender shall exercise any such right of setoff, (x) all amounts so set off shall
be paid over immediately to the Administrative Agent for further application in
accordance with the provisions of Section 2.23 and, pending such payment, shall
be segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent, the Issuing Lender and the
Lenders, and (y) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of setoff.
Each Lender agrees promptly to notify the Borrower and the Administrative Agent
after any such application made by such Lender, provided that the failure to
give such notice shall not affect the validity of such application.
10.8    Counterparts. This Agreement may be executed by one or more of the
parties to this Agreement on any number of separate counterparts, and all of
said counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Agreement by email or
facsimile transmission shall be effective as delivery of a manually executed
counterpart hereof. A set of the copies of this Agreement signed by all the
parties shall be lodged with the Borrower and the Administrative Agent.
10.9    Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
10.10    Integration. This Agreement and the other Loan Documents represent the
entire agreement of the Loan Parties, the Administrative Agent, the Issuing
Lender and the Lenders with respect to the subject matter hereof and thereof,
and there are no promises, undertakings, representations or warranties by the
Administrative Agent or any Lender relative to the subject matter hereof not
expressly set forth or referred to herein or in the other Loan Documents.
10.11    GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
10.12    Submission to Jurisdiction; Waivers. The Borrower, the Administrative
Agent and each Lender hereby irrevocably and unconditionally:
(a)    submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
exclusive general jurisdiction of the courts of the State


126
 

--------------------------------------------------------------------------------





of New York in New York County, the courts of the United States for the Southern
District of New York, and appellate courts from any thereof;
(b)    consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;
(c)    agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to the Borrower, as the
case may be at its address set forth in Section 10.2 or at such other address of
which the Administrative Agent shall have been notified pursuant thereto; and
(d)    agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right of the
Administrative Agent, the Issuing Lender or any other Lender to sue or bring an
enforcement action relating to this Agreement or any other Loan Document,
including any such action or proceeding in connection with the exercise of
remedies with respect to the Collateral, in any other jurisdiction.
10.13    Acknowledgements. The Borrower hereby acknowledges that:
(a)    it has been advised by counsel in the negotiation, execution and delivery
of this Agreement and the other Loan Documents;
(b)    none of the Administrative Agent, the Issuing Lender, any Lender or any
Lead Arranger has any fiduciary relationship with or duty to any Loan Party
arising out of or in connection with this Agreement or any of the other Loan
Documents, and the relationship between Administrative Agent, the Issuing Lender
and Lenders, on one hand, and the Loan Parties, on the other hand, in connection
herewith or therewith is solely that of debtor and creditor; and
(c)    no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among the Loan Parties and the Lenders.
10.14    Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Revolving Loan,
together with all fees, charges and other amounts that are treated as interest
on such Revolving Loan under applicable law (collectively, the “Charges”), shall
exceed the maximum lawful rate (the “Maximum Rate”) that may be contracted for,
charged, taken, received or reserved by the Lender holding such Revolving Loan
in accordance with applicable law, the rate of interest payable in respect of
such Revolving Loan hereunder,


127
 

--------------------------------------------------------------------------------





together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Revolving Loan but were not payable as a result
of the operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Revolving Loans or periods shall be
increased (but not above the Maximum Rate therefor) until such cumulated amount,
together with interest thereon at the Federal Funds Effective Rate to the date
of repayment, shall have been received by such Lender.
10.15    Releases of Liens/Guarantors. (a) The Lenders irrevocably agree that
any Lien on any property granted to or held by the Administrative Agent under
any Loan Document shall be automatically released:
(i)     at such time as the Revolving Loans, the Reimbursement Obligations and
the other Loan Obligations under the Loan Documents shall have been paid in
full, the Revolving Commitments have been terminated and no Letters of Credit
shall be outstanding (and in such event, the Collateral Documents and all
obligations (other than those expressly stated to survive such termination) of
the Administrative Agent and each Loan Party under the Collateral Documents
shall terminate, all without delivery of any instrument or performance of any
act by any Person, whether or not on the date of such release there may be any
obligations in respect of any Secured Swap Agreements or any Secured Cash
Management Agreements);
(ii)     at the time the property subject to such Lien is disposed of as part of
or in connection with any disposition permitted hereunder to any Person other
than a Person required to grant a Lien to the Administrative Agent under the
Loan Documents (or, if such transferee is a Person required to grant a Lien to
the Administrative Agent on such asset, at the option of the applicable Loan
Party, such Lien on such asset may still be released in connection with the
transfer so long as (x) the transferee grants a new Lien to the Administrative
Agent on such asset substantially concurrently with the transfer of such asset,
(y) the transfer is between parties organized under the laws of different
jurisdictions and at least one of such parties is a Foreign Subsidiary and
(z) the priority of the new Lien is the same as that of the original Lien); or
(iii)     subject to Section 10.1, if the release of such Lien is approved,
authorized or ratified in writing by the Required Lenders or all Lenders.
(b)    If, in compliance with the terms and provisions of the Loan Documents,
(i) all or substantially all of the Capital Stock or property of any Subsidiary
Guarantor are sold or otherwise transferred to a person or persons, none of
which is a Loan Party or (ii) any Subsidiary Guarantor becomes an Excluded
Subsidiary (any such Subsidiary Guarantor described in the foregoing clause (i)
or (ii), a “Released Guarantor”), such Released Guarantor shall, upon the
consummation of such sale or transfer or upon becoming an Excluded Subsidiary,
be automatically released from its


128
 

--------------------------------------------------------------------------------





obligations under this Agreement and any of the other Loan Documents and its
obligations to pledge and grant any Collateral owned by it pursuant to any
Collateral Document and, in the case of a sale of all or substantially all of
the Capital Stock of the Released Guarantor, the pledge of such Capital Stock to
the Administrative Agent pursuant to the Collateral Documents shall be
automatically released. Upon request by the Administrative Agent at any time,
the Required Lenders will confirm in writing the Administrative Agent’s
authority to release its interest in particular types or items of property
pursuant to this Section 10.15. In each case as specified in this Section 10.15,
the Administrative Agent will promptly (and each Lender irrevocably authorizes
the Administrative Agent to), at the Borrower’s expense, execute and deliver to
the applicable Loan Party such documents as the Borrower may reasonably request
to evidence the release of such item of Collateral or release of such guarantee
from the assignment and security interest granted under the Collateral
Documents, in each case in accordance with the terms of the Loan Documents and
this Section 10.15.
10.16    Confidentiality. Each of the Administrative Agent and each Lender
agrees to keep confidential all non-public information provided to it by any
Loan Party, the Administrative Agent or any Lender pursuant to or in connection
with this Agreement that is designated by the provider thereof as confidential;
provided that nothing herein shall prevent the Administrative Agent or any
Lender from disclosing any such information (a) to the Administrative Agent, any
other Lender or any Affiliate thereof, (b) subject to an agreement to comply
with the provisions of this Section, to any actual or prospective Transferee or
any direct or indirect counterparty to any Swap Agreement or any Cash Management
Agreement (or any professional advisor to such counterparty), (c) to its
employees, directors, agents, attorneys, accountants and other professional
advisors or those of any of its Affiliates, (d) upon the request or demand of
any Governmental Authority, (e) in response to any order of any court or other
Governmental Authority or as may otherwise be required pursuant to any
Requirement of Law, (f) if requested or required to do so in connection with any
litigation or similar proceeding, (g) that has been publicly disclosed other
than as a result of a breach of this Section, (h) to the National Association of
Insurance Commissioners or any similar organization or any nationally recognized
rating agency that requires access to information about a Lender’s investment
portfolio in connection with ratings issued with respect to such Lender, (i) in
connection with the exercise of any remedy hereunder or under any other Loan
Document, (j) to another party to this Agreement or (k) if agreed by the
Borrower in its sole discretion, to any other Person; provided that, except with
respect to any audit or examination by bank accountants or by any governmental
bank regulatory authority or other Governmental Authority exercising examination
or regulatory authority, each of the Administrative Agent, the Issuing Lender
and the Lenders shall, to the extent practicable and not prohibited by
applicable law, use reasonable efforts to promptly notify the Borrower of
disclosure pursuant to clauses (d), (e), (f) or (h), above.
Each Lender acknowledges that information furnished to it pursuant to this
Agreement or the other Loan Documents may include material non-public
information concerning the Borrower and its Affiliates and their related parties
or their respective securities, and confirms that it has


129
 

--------------------------------------------------------------------------------





developed compliance procedures regarding the use of material non-public
information and that it will handle such material non-public information in
accordance with those procedures and applicable law, including Federal and state
securities laws.
All information, including requests for waivers and amendments, furnished by the
Borrower or the Administrative Agent pursuant to, or in the course of
administering, this Agreement or the other Loan Documents will be
syndicate-level information, which may contain material non-public information
about the Borrower and its Affiliates and their related parties or their
respective securities. Accordingly, each Lender represents to the Borrower and
the Administrative Agent that it has identified in its administrative
questionnaire a credit contact who may receive information that may contain
material non-public information in accordance with its compliance procedures and
applicable law, including Federal and state securities laws.
10.17    WAIVERS OF JURY TRIAL. THE BORROWER, THE ADMINISTRATIVE AGENT AND THE
LENDERS HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY LEGAL
ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND
FOR ANY COUNTERCLAIM THEREIN.
10.18    USA PATRIOT Act. Each Lender hereby notifies the Borrower that pursuant
to the requirements of the PATRIOT Act, it is required to obtain, verify and
record information that identifies the Loan Parties, which information includes
the name and address of the Loan Parties and other information that will allow
such Lender to identify the Loan Parties in accordance with the PATRIOT Act.
10.19    Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any Lender that is an EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the Write-Down and Conversion Powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:
(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any Lender that is an EEA Financial Institution; and
(b)    the effects of any Bail-In Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;


130
 

--------------------------------------------------------------------------------





(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.
10.20    Subject to Intercreditor. Each Lender party hereto or that becomes a
party hereto from time to time acknowledges that it has received and reviewed
the Intercreditor Agreement and agrees to be bound by the terms thereof.
Notwithstanding anything herein to the contrary, (i) the Liens and security
interests granted to the Administrative Agent for the benefit of the Secured
Parties pursuant to the Collateral Documents and (ii) the exercise of any right
or remedy by the Administrative Agent and the Lenders hereunder or under the
Collateral Documents and the application of proceeds (including insurance and
condemnation proceeds) of any Collateral (collectively, the “Intercreditor
Provisions”), in each case, are subject to the limitations and provisions of the
Intercreditor Agreement to the extent provided therein. In the event of any
conflict in respect of the Intercreditor Provisions between the terms of the
Intercreditor Agreement and the terms of this Agreement or any other Loan
Document, the terms of the Intercreditor Agreement shall govern.
[Signature Pages Follow]






131
 

--------------------------------------------------------------------------------






IN WITNESS WHEREOF the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.
COREPOINT BORROWER L.L.C.,
as the Borrower
By:
    
Name:
Title:

COREPOINT OPERATING PARTNERSHIP L.P.,
as Holdings
By:
    
Name:
Title:





[Signature Page to Credit Agreement]
 

--------------------------------------------------------------------------------





JPMORGAN CHASE BANK, N.A.,
as Administrative Agent, as a Lender and as an Issuing Lender
By:     
Name:
Title:


[Signature Page to Credit Agreement]
 

--------------------------------------------------------------------------------





KEYBANK NATIONAL ASSOCIATION,
as a Lender
By:     
Name:
Title:


[Signature Page to Credit Agreement]
 

--------------------------------------------------------------------------------





SOCIÉTÉ GÉNÉRALE,
as a Lender
By:     
Name:
Title:










[Signature Page to Credit Agreement]
 